 


115 HR 6258 RH: Department of the Treasury Appropriations Act, 2019
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 612 
115th CONGRESS 2d Session 
H. R. 6258 
[Report No. 115–792] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2018 
Mr. Graves of Georgia, from the Committee on Appropriations, reported the following bill; which was committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
Making appropriations for financial services and general government for the fiscal year ending September 30, 2019, and for other purposes.  
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2019, and for other purposes, namely:   I DEPARTMENT OF THE TREASURY  Departmental Offices   salaries and expenses For necessary expenses of the Departmental Offices including operation and maintenance of the Treasury Building and Freedman’s Bank Building; hire of passenger motor vehicles; maintenance, repairs, and improvements of, and purchase of commercial insurance policies for, real properties leased or owned overseas, when necessary for the performance of official business; executive direction program activities; international affairs and economic policy activities; domestic finance and tax policy activities, including technical assistance to Puerto Rico; and Treasury-wide management policies and programs activities, $208,751,000: Provided, That of the amount appropriated under this heading— 
 (1) not to exceed $700,000 is for official reception and representation expenses, of which necessary amounts shall be available for expenses to support activities of the Financial Action Task Force, and not to exceed $350,000 shall be available for other official reception and representation expenses;   (2) not to exceed $258,000 is for unforeseen emergencies of a confidential nature to be allocated and expended under the direction of the Secretary of the Treasury and to be accounted for solely on the Secretary's certificate; and  
 (3) not to exceed $24,000,000 shall remain available until September 30, 2020, for—  (A) the Treasury-wide Financial Statement Audit and Internal Control Program;  
 (B) information technology modernization requirements;   (C) the audit, oversight, and administration of the Gulf Coast Restoration Trust Fund;  
 (D) the development and implementation of programs within the Office of Critical Infrastructure Protection and Compliance Policy, including entering into cooperative agreements;   (E) operations and maintenance of facilities; and  
 (F) international operations.     Office of Terrorism and Financial Intelligence   salaries and expenses   For the necessary expenses of the Office of Terrorism and Financial Intelligence to safeguard the financial system against illicit use and to combat rogue nations, terrorist facilitators, weapons of mass destruction proliferators, money launderers, drug kingpins, and other national security threats, $161,000,000: Provided, That of the amounts appropriated under this heading, up to $10,000,000 shall remain available until September 30, 2020.  
 Cybersecurity enhancement account For salaries and expenses for enhanced cybersecurity for systems operated by the Department of the Treasury, $25,208,000, to remain available until September 30, 2021: Provided, That such funds shall supplement and not supplant any other amounts made available to the Treasury offices and bureaus for cybersecurity: Provided further, That the Chief Information Officer of the individual offices and bureaus shall submit a spend plan for each investment to the Treasury Chief Information Officer for approval: Provided further, That the submitted spend plan shall be reviewed and approved by the Treasury Chief Information Officer prior to the obligation of funds under this heading: Provided further, That of the total amount made available under this heading $1,000,000 shall be available for administrative expenses for the Treasury Chief Information Officer to provide oversight of the investments made under this heading: Provided further, That such funds shall supplement and not supplant any other amounts made available to the Treasury Chief Information Officer.  
 Department-Wide systems and capital investments programs  
 (including transfer of funds) For development and acquisition of automatic data processing equipment, software, and services and for repairs and renovations to buildings owned by the Department of the Treasury, $8,000,000, to remain available until September 30, 2021: Provided, That these funds shall be transferred to accounts and in amounts as necessary to satisfy the requirements of the Department's offices, bureaus, and other organizations:  Provided further, That this transfer authority shall be in addition to any other transfer authority provided in this Act:  Provided further, That none of the funds appropriated under this heading shall be used to support or supplement Internal Revenue Service, Operations Support or Internal Revenue Service, Business Systems Modernization.  
 Fund for america’s kids and grandkids  There is established in the Treasury a fund to be known as the “Fund for America’s Kids and Grandkids” (the “Fund”): Provided, That in addition to amounts otherwise made available by this Act, there is appropriated to the Fund $585,000,000 for the sole purpose of government efficiencies: Provided further, That amounts in the Fund may not be obligated until after the date that the Secretary of the Treasury certifies in the annual Financial Report of the United States Government that the Federal budget deficit equals $0 or that there is a budget surplus: Provided further, That no amounts may be transferred from the Fund.    Office of inspector general   Salaries and expenses For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $37,044,000, including hire of passenger motor vehicles; of which not to exceed $100,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General of the Treasury; of which up to $2,800,000 to remain available until September 30, 2020, shall be for audits and investigations conducted pursuant to section 1608 of the Resources and Ecosystems Sustainability, Tourist Opportunities, and Revived Economies of the Gulf Coast States Act of 2012 (33 U.S.C. 1321 note); and of which not to exceed $1,000 shall be available for official reception and representation expenses.  
 Treasury inspector general for tax administration  
 Salaries and expenses For necessary expenses of the Treasury Inspector General for Tax Administration in carrying out the Inspector General Act of 1978, as amended, including purchase and hire of passenger motor vehicles (31 U.S.C. 1343(b)); and services authorized by 5 U.S.C. 3109, at such rates as may be determined by the Inspector General for Tax Administration; $170,834,000, of which $5,000,000 shall remain available until September 30, 2020; of which not to exceed $6,000,000 shall be available for official travel expenses; of which not to exceed $500,000 shall be available for unforeseen emergencies of a confidential nature, to be allocated and expended under the direction of the Inspector General for Tax Administration; and of which not to exceed $1,500 shall be available for official reception and representation expenses.   special inspector general for the troubled asset relief program   salaries and expenses For necessary expenses of the Office of the Special Inspector General in carrying out the provisions of the Emergency Economic Stabilization Act of 2008 (Public Law 110–343), $28,800,000.  
 Financial Crimes Enforcement Network  
 salaries and expenses For necessary expenses of the Financial Crimes Enforcement Network, including hire of passenger motor vehicles; travel and training expenses of non-Federal and foreign government personnel to attend meetings and training concerned with domestic and foreign financial intelligence activities, law enforcement, and financial regulation; services authorized by 5 U.S.C. 3109; not to exceed $12,000 for official reception and representation expenses; and for assistance to Federal law enforcement agencies, with or without reimbursement, $117,800,000, of which not to exceed $34,335,000 shall remain available until September 30, 2021.   Bureau of the Fiscal Service   Salaries and Expenses For necessary expenses of operations of the Bureau of the Fiscal Service, $338,280,000; of which not to exceed $4,210,000, to remain available until September 30, 2021, is for information systems modernization initiatives; and of which $5,000 shall be available for official reception and representation expenses. In addition, $165,000, to be derived from the Oil Spill Liability Trust Fund to reimburse administrative and personnel expenses for financial management of the Fund, as authorized by section 1012 of Public Law 101–380.   Alcohol and Tobacco Tax and Trade Bureau   salaries and expenses For necessary expenses of carrying out section 1111 of the Homeland Security Act of 2002, including hire of passenger motor vehicles, $123,527,000; of which not to exceed $6,000 for official reception and representation expenses; and of which not to exceed $50,000 shall be available for cooperative research and development programs for laboratory services; and provision of laboratory assistance to State and local agencies with or without reimbursement: Provided, That of the amount appropriated under this heading, $5,000,000 shall be for the costs of accelerating the processing of formula and label applications: Provided further, That of the amount appropriated under this heading, $5,000,000, to remain available until September 30, 2020, shall be for the costs associated with enforcement of the trade practice provisions of the Federal Alcohol Administration Act (27 U.S.C. 201 et seq.).  
 United States Mint  
 united states mint public enterprise fund Pursuant to section 5136 of title 31, United States Code, the United States Mint is provided funding through the United States Mint Public Enterprise Fund for costs associated with the production of circulating coins, numismatic coins, and protective services, including both operating expenses and capital investments: Provided, That the aggregate amount of new liabilities and obligations incurred during fiscal year 2019 under such section 5136 for circulating coinage and protective service capital investments of the United States Mint shall not exceed $30,000,000.  
 Community Development Financial Institutions Fund Program Account  
 To carry out the Riegle Community Development and Regulatory Improvements Act of 1994 (subtitle A of title I of Public Law 103–325), including services authorized by section 3109 of title 5, United States Code, but at rates for individuals not to exceed the per diem rate equivalent to the rate for EX–3, $216,000,000. Of the amount appropriated under this heading—  (1) not less than $121,000,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)) with regard to Small and/or Emerging Community Development Financial Institutions Assistance awards, is available until September 30, 2019, for financial assistance, technical assistance, training, and outreach under subparagraphs (A) and (B) of section 108(a)(1), respectively, of Public Law 103–325 (12 U.S.C. 4707(a)(1)(A) and (B)), of which up to $2,527,250 may be used for the cost of direct loans, and of which up to $3,000,000, notwithstanding subsection (d) of section 108 of Public Law 103–325 (12 U.S.C. 4707 (d)), may be available to provide financial assistance, technical assistance, training, and outreach to community development financial institutions to expand investments that benefit individuals with disabilities: Provided, That the cost of direct and guaranteed loans, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $25,000,000; Provided further, That with regard to financial assistance awards made pursuant to this paragraph, excluding those made to community development financial institutions to expand investments that benefit individuals with disabilities, priority shall be placed on providing assistance to community development financial institutions that have provided no less than 15 percent of their total financial products to recipients in persistent poverty counties, as measured by a three year average of their activity;  
 (2) not less than $13,000,000, notwithstanding section 108(e) of Public Law 103–325 (12 U.S.C. 4707(e)), is available until September 30, 2019, for financial assistance, technical assistance, training, and outreach programs designed to benefit Native American, Native Hawaiian, and Alaska Native communities and provided primarily through qualified community development lender organizations with experience and expertise in community development banking and lending in Indian country, Native American organizations, tribes and tribal organizations, and other suitable providers;   (3) not less than $19,000,000 is available until September 30, 2020, for the Bank Enterprise Award program;  
 (4) not less than $15,000,000, notwithstanding subsections (d) and (e) of section 108 of Public Law 103–325 (12 U.S.C. 4707(d) and (e)), is available until September 30, 2019, for a Healthy Food Financing Initiative to provide financial assistance, technical assistance, training, and outreach to community development financial institutions for the purpose of offering affordable financing and technical assistance to expand the availability of healthy food options in distressed communities;   (5) up to $23,000,000 is available until September 30, 2019, for administrative expenses, including administration of CDFI fund programs and the New Markets Tax Credit Program, of which not less than $1,000,000 is for development of tools to better assess and inform CDFI investment performance, and up to $300,000 is for administrative expenses to carry out the direct loan program; and  
 (6) during fiscal year 2019, none of the funds available under this heading are available for the cost, as defined in section 502 of the Congressional Budget Act of 1974, of commitments to guarantee bonds and notes under section 114A of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4713a): Provided, That commitments to guarantee bonds and notes under such section 114A shall not exceed $500,000,000: Provided further, That such section 114A shall remain in effect until December 31, 2019: Provided further, That of the funds awarded under this heading, not less than 10 percent shall be used for awards that support investments that serve populations living in persistent poverty counties: Provided further, That for the purposes of this paragraph and paragraph (1) above, the term persistent poverty counties means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the 1990 and 2000 decennial censuses and the 2011–2015 5-year data series available from the American Community Survey of the Census Bureau.   
 Internal Revenue Service  
 taxpayer services For necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,491,554,000, of which not less than $8,890,000 shall be for the Tax Counseling for the Elderly Program, of which not less than $12,000,000 shall be available for low-income taxpayer clinic grants, and of which not less than $15,000,000, to remain available until September 30, 2020, shall be available for a Community Volunteer Income Tax Assistance matching grants program for tax return preparation assistance; of which not less than $207,000,000 shall be available for operating expenses of the Taxpayer Advocate Service: Provided, That of the amounts made available for the Taxpayer Advocate Service, not less than $5,000,000 shall be for identity theft and refund fraud casework.  
 enforcement  
 For necessary expenses for tax enforcement activities of the Internal Revenue Service to determine and collect owed taxes, to provide legal and litigation support, to conduct criminal investigations, to enforce criminal statutes related to violations of internal revenue laws and other financial crimes, to purchase and hire passenger motor vehicles (31 U.S.C. 1343(b)), and to provide other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $4,860,000,000, of which not to exceed $50,000,000 shall remain available until September 30, 2020, and of which not less than $60,257,000 shall be for the Interagency Crime and Drug Enforcement program.   operations support   For necessary expenses of the Internal Revenue Service to support taxpayer services and enforcement programs, including rent payments; facilities services; printing; postage; physical security; headquarters and other IRS-wide administration activities; research and statistics of income; telecommunications; information technology development, enhancement, operations, maintenance, and security; the hire of passenger motor vehicles (31 U.S.C. 1343(b)); the operations of the Internal Revenue Service Oversight Board; and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner; $3,988,000,000, of which not to exceed $50,000,000 shall remain available until September 30, 2020; of which not to exceed $10,000,000 shall remain available until expended for acquisition of equipment and construction, repair and renovation of facilities; of which not to exceed $1,000,000 shall remain available until September 30, 2020, for research; of which not to exceed $20,000 shall be for official reception and representation expenses: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for its major information technology investments, including the purpose and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter:  Provided further, That the Internal Revenue Service shall include, in its budget justification for fiscal year 2020, a summary of cost and schedule performance information for its major information technology systems.  
 business systems modernization  
 For necessary expenses of the Internal Revenue Service's business systems modernization program, $200,000,000, to remain available until September 30, 2021, for the capital asset acquisition of information technology systems, including management and related contractual costs of said acquisitions, including related Internal Revenue Service labor costs, and contractual costs associated with operations authorized by 5 U.S.C. 3109: Provided, That not later than 30 days after the end of each quarter, the Internal Revenue Service shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate and the Comptroller General of the United States detailing the cost and schedule performance for major information technology investments, including the purposes and life-cycle stages of the investments; the reasons for any cost and schedule variances; the risks of such investments and the strategies the Internal Revenue Service is using to mitigate such risks; and the expected developmental milestones to be achieved and costs to be incurred in the next quarter.  
 administrative provisions—internal revenue service  
 (including transfers of funds)  
 101. Not to exceed 5 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to any other Internal Revenue Service appropriation upon the advance approval of the Committees on Appropriations.   102. The Internal Revenue Service shall maintain an employee training program, which shall include the following topics: taxpayers' rights, dealing courteously with taxpayers, cross-cultural relations, ethics, and the impartial application of tax law.  
 103. The Internal Revenue Service shall institute and enforce policies and procedures that will safeguard the confidentiality of taxpayer information and protect taxpayers against identity theft.   104. Funds made available by this or any other Act to the Internal Revenue Service shall be available for improved facilities and increased staffing to provide sufficient and effective 1–800 help line service for taxpayers. The Commissioner shall continue to make improvements to the Internal Revenue Service 1–800 help line service a priority and allocate resources necessary to enhance the response time to taxpayer communications, particularly with regard to victims of tax-related crimes.  
 105. The Internal Revenue Service shall issue a notice of confirmation of any address change relating to an employer making employment tax payments, and such notice shall be sent to both the employer's former and new address and an officer or employee of the Internal Revenue Service shall give special consideration to an offer-in-compromise from a taxpayer who has been the victim of fraud by a third party payroll tax preparer.   106. None of the funds made available under this Act may be used by the Internal Revenue Service to target citizens of the United States for exercising any right guaranteed under the First Amendment to the Constitution of the United States.  
 107. None of the funds made available in this Act may be used by the Internal Revenue Service to target groups for regulatory scrutiny based on their ideological beliefs.   108. None of funds made available by this Act to the Internal Revenue Service shall be obligated or expended on conferences that do not adhere to the procedures, verification processes, documentation requirements, and policies issued by the Chief Financial Officer, Human Capital Office, and Agency-Wide Shared Services as a result of the recommendations in the report published on May 31, 2013, by the Treasury Inspector General for Tax Administration entitled Review of the August 2010 Small Business/Self-Employed Division's Conference in Anaheim, California (Reference Number 2013–10–037).  
 109. None of the funds made available in this Act to the Internal Revenue Service may be obligated or expended—  (1) to make a payment to any employee under a bonus, award, or recognition program; or  
 (2) under any hiring or personnel selection process with respect to re-hiring a former employee, unless such program or process takes into account the conduct and Federal tax compliance of such employee or former employee.    110. None of the funds made available by this Act may be used in contravention of section 6103 of the Internal Revenue Code of 1986 (relating to confidentiality and disclosure of returns and return information).  
 111. Except to the extent provided in section 6014, 6020, or 6201(d) of the Internal Revenue Code of 1986, no funds in this or any other Act shall be available to the Secretary of the Treasury to provide to any person a proposed final return or statement for use by such person to satisfy a filing or reporting requirement under such Code.   112. None of the funds made available by this Act may be used by the Internal Revenue Service to deny tax exemption under section 501(a) of the Internal Revenue Code of 1986 with respect to a church, an integrated auxiliary of a church, or a convention or association of churches for participating in, or intervening in, any political campaign on behalf of (or in opposition to) any candidate for public office unless— 
 (1) the Commissioner of Internal Revenue determines that the exemption should be denied;   (2) not later than 30 days after such determination, the Commissioner notifies the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate of such determination; and   
 (3) such denial is effective not earlier than 90 days after the date of the notification under paragraph (2).    113. In addition to the amounts otherwise made available in this Act for the Internal Revenue Service, $77,000,000, to be available until September 30, 2020, shall be transferred by the Commissioner to the ‘‘Taxpayer Services’’, ‘‘Enforcement’’, or ‘‘Operations Support’’ accounts of the Internal Revenue Service for an additional amount to be used solely for carrying out Public Law 115–97: Provided, That such funds shall not be available until the Commissioner submits to the Committees on Appropriations of the House of Representatives and the Senate a spending plan for such funds.   
 
 Administrative provisions—Department of the Treasury  
 (including transfers of funds)   
 114. Appropriations to the Department of the Treasury in this Act shall be available for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning; purchase of insurance for official motor vehicles operated in foreign countries; purchase of motor vehicles without regard to the general purchase price limitations for vehicles purchased and used overseas for the current fiscal year; entering into contracts with the Department of State for the furnishing of health and medical services to employees and their dependents serving in foreign countries; and services authorized by 5 U.S.C. 3109.   115. Not to exceed 2 percent of any appropriations in this title made available under the headings Departmental Offices—Salaries and Expenses, Office of Inspector General, Special Inspector General for the Troubled Asset Relief Program, Financial Crimes Enforcement Network, Bureau of the Fiscal Service, and Alcohol and Tobacco Tax and Trade Bureau may be transferred between such appropriations upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer under this section may increase or decrease any such appropriation by more than 2 percent.  
 116. Not to exceed 2 percent of any appropriation made available in this Act to the Internal Revenue Service may be transferred to the Treasury Inspector General for Tax Administration's appropriation upon the advance approval of the Committees on Appropriations of the House of Representatives and the Senate: Provided, That no transfer may increase or decrease any such appropriation by more than 2 percent.  
 117. None of the funds appropriated in this Act or otherwise available to the Department of the Treasury or the Bureau of Engraving and Printing may be used to redesign the $1 Federal Reserve note.   118. The Secretary of the Treasury may transfer funds from the Bureau of the Fiscal Service-Salaries and Expenses to the Debt Collection Fund as necessary to cover the costs of debt collection: Provided, That such amounts shall be reimbursed to such salaries and expenses account from debt collections received in the Debt Collection Fund.  
 119. None of the funds appropriated or otherwise made available by this or any other Act may be used by the United States Mint to construct or operate any museum without the explicit approval of the Committees on Appropriations of the House of Representatives and the Senate, the House Committee on Financial Services, and the Senate Committee on Banking, Housing, and Urban Affairs.   120. None of the funds appropriated or otherwise made available by this or any other Act or source to the Department of the Treasury, the Bureau of Engraving and Printing, and the United States Mint, individually or collectively, may be used to consolidate any or all functions of the Bureau of Engraving and Printing and the United States Mint without the explicit approval of the House Committee on Financial Services; the Senate Committee on Banking, Housing, and Urban Affairs; and the Committees on Appropriations of the House of Representatives and the Senate.  
 121. Funds appropriated by this Act, or made available by the transfer of funds in this Act, for the Department of the Treasury’s intelligence or intelligence related activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2019 until the enactment of the Intelligence Authorization Act for Fiscal Year 2019.   122. Not to exceed $5,000 shall be made available from the Bureau of Engraving and Printing's Industrial Revolving Fund for necessary official reception and representation expenses.  
 123. The Secretary of the Treasury shall submit a Capital Investment Plan to the Committees on Appropriations of the Senate and the House of Representatives not later than 30 days following the submission of the annual budget submitted by the President: Provided, That such Capital Investment Plan shall include capital investment spending from all accounts within the Department of the Treasury, including but not limited to the Department-wide Systems and Capital Investment Programs account, Treasury Franchise Fund account, and the Treasury Forfeiture Fund account: Provided further, That such Capital Investment Plan shall include expenditures occurring in previous fiscal years for each capital investment project that has not been fully completed.  
 124. Within 45 days after the date of enactment of this Act, the Secretary of the Treasury shall submit an itemized report to the Committees on Appropriations of the House of Representatives and the Senate on the amount of total funds charged to each office by the Franchise Fund including the amount charged for each service provided by the Franchise Fund to each office, a detailed description of the services, a detailed explanation of how each charge for each service is calculated, and a description of the role customers have in governing in the Franchise Fund.   125. During fiscal year 2019 — 
 (1) none of the funds made available in this or any other Act may be used by the Department of the Treasury, including the Internal Revenue Service, to issue, revise, or finalize any regulation, revenue ruling, or other guidance not limited to a particular taxpayer relating to the standard which is used to determine whether an organization is operated exclusively for the promotion of social welfare for purposes of section 501(c)(4) of the Internal Revenue Code of 1986 (including the proposed regulations published at 78 Fed. Reg. 71535 (November 29, 2013)); and   (2) the standard and definitions as in effect on January 1, 2010, which are used to make such determinations shall apply after the date of the enactment of this Act for purposes of determining status under section 501(c)(4) of such Code of organizations created on, before, or after such date.   
 126. 
 (a) Not later than 60 days after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives and the Senate Committee on Banking, Housing, and Urban Affairs.   (b) The reports required under subsection (a) shall include— 
 (1) the obligations made during the previous quarter by object class, office, and activity;   (2) the estimated obligations for the remainder of the fiscal year by object class, office, and activity;  
 (3) the number of full-time equivalents within each office during the previous quarter;   (4) the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and  
 (5) actions taken to achieve the goals, objectives, and performance measures of each office.    (c) At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a).   
 127. Amounts made available under the heading Office of Terrorism and Financial Intelligence shall be available to reimburse the Departmental Offices—Salaries and Expenses account for expenses incurred in such account for reception and representation expenses to support activities of the Financial Action Task Force.    128.  (a) None of the funds made available by this Act may be used to approve, license, facilitate, authorize, or otherwise allow the use, purchase, trafficking, or import of property confiscated by the Cuban Government.  
 (b)  In this section, the terms “confiscated”, “Cuban Government”, “property”, and “traffic” have the meanings given such terms in paragraphs (4), (5), (12)(A), and (13), respectively, of section 4 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023).    129.  (a) None of the funds made available in this Act may be used to authorize a general license or approve a specific license under section 501.801 or 515.527 of title 31, Code of Federal Regulations, with respect to a mark, trade name, or commercial name that is the same as or substantially similar to a mark, trade name, or commercial name that was used in connection with a business or assets that were confiscated unless the original owner of the mark, trade name, or commercial name, or the bona-fide successor-in-interest has expressly consented.  
 (b) In this section, the term “confiscated” has a meaning given such term in section 4(4) of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023(4)).    130. None of the funds appropriated or otherwise made available in this Act may be obligated or expended to provide for the enforcement of any rule, regulation, policy, or guideline implemented pursuant to the Department of the Treasury “Guidance for United States Positions on MDBs Engaging with Developing Countries on Coal-Fired Power Generation” dated October 29, 2013, when enforcement of such rule, regulation, policy, or guideline would prohibit or have the effect of prohibiting, the carrying out of any coal-fired or other power generation project the purpose of which is to increase exports of goods and services from the United States or prevent the loss of jobs from the United States.  
 131. 
 (a) Not later than 60 days after the end of each quarter, the Office of Financial Stability and the Office of Financial Research shall submit reports on their activities to the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate.   (b) The reports required under subsection (a) shall include— 
 (1) the obligations made during the previous quarter by object class, office, and activity;   (2) the estimated obligations for the remainder of the fiscal year by object class, office, and activity;  
 (3) the number of full-time equivalents within each office during the previous quarter;   (4) the estimated number of full-time equivalents within each office for the remainder of the fiscal year; and  
 (5) actions taken to achieve the goals, objectives, and performance measures of each office.    (c) At the request of any such Committees specified in subsection (a), the Office of Financial Stability and the Office of Financial Research shall make officials available to testify on the contents of the reports required under subsection (a).   
 132. During fiscal year 2019, the Office of Financial Research shall provide for a public notice period of not less than 90 days before issuing any proposed report, rule, or regulation.   133.  (a) Section 155 of Public Law 111–203 is amended as follows: 
 (1) In subsection (b)—  (A) in paragraph (1)— 
 (i) by striking immediately; and   (ii) by inserting as provided for in appropriation Acts after to the Office;   
 (B) by striking paragraph (2); and   (C) by redesignating paragraph (3) as paragraph (2).   
 (2) In subsection (d), by striking the heading and inserting “ASSESSMENT SCHEDULE.—”.    (b) The amendments made by subsection (a) shall take effect on October 1, 2019.   
 
 This title may be cited as the Department of the Treasury Appropriations Act, 2019.     II Executive office of the president and funds appropriated to the president  The white house   salaries and expenses For necessary expenses for the White House as authorized by law, including not to exceed $3,850,000 for services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 105; subsistence expenses as authorized by 3 U.S.C. 105, which shall be expended and accounted for as provided in that section; hire of passenger motor vehicles, and travel (not to exceed $100,000 to be expended and accounted for as provided by 3 U.S.C. 103); and not to exceed $19,000 for official reception and representation expenses, to be available for allocation within the Executive Office of the President; and for necessary expenses of the Office of Policy Development, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, $55,000,000.  
 Executive Residence at the White House  
 operating expenses For necessary expenses of the Executive Residence at the White House, $13,081,000, to be expended and accounted for as provided by 3 U.S.C. 105, 109, 110, and 112–114.   reimbursable expenses   For the reimbursable expenses of the Executive Residence at the White House, such sums as may be necessary: Provided, That all reimbursable operating expenses of the Executive Residence shall be made in accordance with the provisions of this paragraph: Provided further, That, notwithstanding any other provision of law, such amount for reimbursable operating expenses shall be the exclusive authority of the Executive Residence to incur obligations and to receive offsetting collections, for such expenses: Provided further, That the Executive Residence shall require each person sponsoring a reimbursable political event to pay in advance an amount equal to the estimated cost of the event, and all such advance payments shall be credited to this account and remain available until expended: Provided further, That the Executive Residence shall require the national committee of the political party of the President to maintain on deposit $25,000, to be separately accounted for and available for expenses relating to reimbursable political events sponsored by such committee during such fiscal year: Provided further, That the Executive Residence shall ensure that a written notice of any amount owed for a reimbursable operating expense under this paragraph is submitted to the person owing such amount within 60 days after such expense is incurred, and that such amount is collected within 30 days after the submission of such notice: Provided further, That the Executive Residence shall charge interest and assess penalties and other charges on any such amount that is not reimbursed within such 30 days, in accordance with the interest and penalty provisions applicable to an outstanding debt on a United States Government claim under 31 U.S.C. 3717: Provided further, That each such amount that is reimbursed, and any accompanying interest and charges, shall be deposited in the Treasury as miscellaneous receipts: Provided further, That the Executive Residence shall prepare and submit to the Committees on Appropriations, by not later than 90 days after the end of the fiscal year covered by this Act, a report setting forth the reimbursable operating expenses of the Executive Residence during the preceding fiscal year, including the total amount of such expenses, the amount of such total that consists of reimbursable official and ceremonial events, the amount of such total that consists of reimbursable political events, and the portion of each such amount that has been reimbursed as of the date of the report: Provided further, That the Executive Residence shall maintain a system for the tracking of expenses related to reimbursable events within the Executive Residence that includes a standard for the classification of any such expense as political or nonpolitical: Provided further, That no provision of this paragraph may be construed to exempt the Executive Residence from any other applicable requirement of subchapter I or II of chapter 37 of title 31, United States Code.  
 White House Repair and Restoration  
 For the repair, alteration, and improvement of the Executive Residence at the White House pursuant to 3 U.S.C. 105(d), $750,000, to remain available until expended, for required maintenance, resolution of safety and health issues, and continued preventative maintenance.   Council of economic advisers   salaries and expenses For necessary expenses of the Council of Economic Advisers in carrying out its functions under the Employment Act of 1946 (15 U.S.C. 1021 et seq.), $4,187,000.  
 National Security Council and Homeland Security Council  
 salaries and expenses For necessary expenses of the National Security Council and the Homeland Security Council, including services as authorized by 5 U.S.C. 3109, $13,000,000.   Office of Administration   Salaries and expenses For necessary expenses of the Office of Administration, including services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 107, and hire of passenger motor vehicles, $100,000,000, of which not to exceed $12,800,000 shall remain available until expended for continued modernization of information resources within the Executive Office of the President.  
 Office of Management and Budget  
 Salaries and expenses For necessary expenses of the Office of Management and Budget, including hire of passenger motor vehicles and services as authorized by 5 U.S.C. 3109, to carry out the provisions of chapter 35 of title 44, United States Code, and to prepare and submit the budget of the United States Government, in accordance with section 1105(a) of title 31, United States Code, $103,000,000, of which not to exceed $3,000 shall be available for official representation expenses: Provided, That none of the funds appropriated in this Act for the Office of Management and Budget may be used for the purpose of reviewing any agricultural marketing orders or any activities or regulations under the provisions of the Agricultural Marketing Agreement Act of 1937 (7 U.S.C. 601 et seq.): Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the transcript of actual testimony of witnesses, except for testimony of officials of the Office of Management and Budget, before the Committees on Appropriations or their subcommittees: Provided further, That none of the funds made available for the Office of Management and Budget by this Act may be expended for the altering of the annual work plan developed by the Corps of Engineers for submission to the Committees on Appropriations: Provided further, That of the funds made available for the Office of Management and Budget by this Act, no less than three full-time equivalent senior staff position shall be dedicated solely to the Office of the Intellectual Property Enforcement Coordinator: Provided further, That none of the funds provided in this or prior Acts shall be used, directly or indirectly, by the Office of Management and Budget, for evaluating or determining if water resource project or study reports submitted by the Chief of Engineers acting through the Secretary of the Army are in compliance with all applicable laws, regulations, and requirements relevant to the Civil Works water resource planning process: Provided further, That the Office of Management and Budget shall have not more than 60 days in which to perform budgetary policy reviews of water resource matters on which the Chief of Engineers has reported: Provided further, That the Director of the Office of Management and Budget shall notify the appropriate authorizing and appropriating committees when the 60-day review is initiated: Provided further, That if water resource reports have not been transmitted to the appropriate authorizing and appropriating committees within 15 days after the end of the Office of Management and Budget review period based on the notification from the Director, Congress shall assume Office of Management and Budget concurrence with the report and act accordingly.  
 Office of National Drug Control Policy  
 salaries and expenses For necessary expenses of the Office of National Drug Control Policy; for research activities pursuant to the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469); not to exceed $10,000 for official reception and representation expenses; and for participation in joint projects or in the provision of services on matters of mutual interest with nonprofit, research, or public organizations or agencies, with or without reimbursement, $17,400,000: Provided, That the Office is authorized to accept, hold, administer, and utilize gifts, both real and personal, public and private, without fiscal year limitation, for the purpose of aiding or facilitating the work of the Office.  
 Federal drug control programs  
 high intensity drug trafficking areas program  
 (including transfers of funds) For necessary expenses of the Office of National Drug Control Policy's High Intensity Drug Trafficking Areas Program, $280,000,000, to remain available until September 30, 2020, for drug control activities consistent with the approved strategy for each of the designated High Intensity Drug Trafficking Areas (HIDTAs), of which not less than 51 percent shall be transferred to State and local entities for drug control activities and shall be obligated not later than 120 days after enactment of this Act: Provided, That up to 49 percent may be transferred to Federal agencies and departments in amounts determined by the Director of the Office of National Drug Control Policy, of which up to $2,700,000 may be used for auditing services and associated activities: Provided further, That, notwithstanding the requirements of Public Law 106–58, any unexpended funds obligated prior to fiscal year 2017 may be used for any other approved activities of that HIDTA, subject to reprogramming requirements: Provided further, That each HIDTA designated as of September 30, 2018, shall be funded at not less than the fiscal year 2018 base level, unless the Director submits to the Committees on Appropriations of the House of Representatives and the Senate justification for changes to those levels based on clearly articulated priorities and published Office of National Drug Control Policy performance measures of effectiveness: Provided further, That the Director shall notify the Committees on Appropriations of the initial allocation of fiscal year 2019 funding among HIDTAs not later than 45 days after enactment of this Act, and shall notify the Committees of planned uses of discretionary HIDTA funding, as determined in consultation with the HIDTA Directors, not later than 90 days after enactment of this Act: Provided further, That upon a determination that all or part of the funds so transferred from this appropriation are not necessary for the purposes provided herein and upon notification to the Committees on Appropriations of the House of Representatives and the Senate, such amounts may be transferred back to this appropriation.  
 other federal drug control programs  
 (including transfers of funds) For other drug control activities authorized by the Office of National Drug Control Policy Reauthorization Act of 2006 (Public Law 109–469), $118,327,000, to remain available until expended, which shall be available as follows: $100,000,000 for the Drug-Free Communities Program, of which $2,000,000 shall be made available as directed by section 4 of Public Law 107–82, as amended by Public Law 109–469 (21 U.S.C. 1521 note); $2,000,000 for drug court training and technical assistance; $9,500,000 for anti-doping activities; $2,577,000 for the United States membership dues to the World Anti-Doping Agency; and $1,250,000 shall be made available as directed by section 1105 of Public Law 109–469; and $3,000,000, to remain available until expended, shall be for activities authorized by section 103 of Public Law 114–198: Provided, That amounts made available under this heading may be transferred to other Federal departments and agencies to carry out such activities.  
 Unanticipated needs For expenses necessary to enable the President to meet unanticipated needs, in furtherance of the national interest, security, or defense which may arise at home or abroad during the current fiscal year, as authorized by 3 U.S.C. 108, $1,000,000, to remain available until September 30, 2019.   Information Technology Oversight and Reform   (including transfer of funds) For necessary expenses for the furtherance of integrated, efficient, secure, and effective uses of information technology in the Federal Government, $15,000,000, to remain available until expended: Provided, That the Director of the Office of Management and Budget may transfer these funds to one or more other agencies to carry out projects to meet these purposes.  
 Special assistance to the president  
 salaries and expenses For necessary expenses to enable the Vice President to provide assistance to the President in connection with specially assigned functions; services as authorized by 5 U.S.C. 3109 and 3 U.S.C. 106, including subsistence expenses as authorized by 3 U.S.C. 106, which shall be expended and accounted for as provided in that section; and hire of passenger motor vehicles, $4,288,000.   Official Residence of the Vice President   operating expenses   (including transfer of funds) For the care, operation, refurnishing, improvement, and to the extent not otherwise provided for, heating and lighting, including electric power and fixtures, of the official residence of the Vice President; the hire of passenger motor vehicles; and not to exceed $90,000 pursuant to 3 U.S.C. 106(b)(2), $302,000: Provided, That advances, repayments, or transfers from this appropriation may be made to any department or agency for expenses of carrying out such activities.  
 Administrative provisions—Executive office of the president and funds appropriated to the president  
 (including transfer of funds)  
 201. From funds made available in this Act under the headings The White House, Executive Residence at the White House, White House Repair and Restoration, Council of Economic Advisers, National Security Council and Homeland Security Council, Office of Administration, Special Assistance to the President, and Official Residence of the Vice President, the Director of the Office of Management and Budget (or such other officer as the President may designate in writing), may, with advance approval of the Committees on Appropriations of the House of Representatives and the Senate, transfer not to exceed 10 percent of any such appropriation to any other such appropriation, to be merged with and available for the same time and for the same purposes as the appropriation to which transferred: Provided, That the amount of an appropriation shall not be increased by more than 50 percent by such transfers: Provided further, That no amount shall be transferred from Special Assistance to the President or Official Residence of the Vice President without the approval of the Vice President.  
 202. 
 (a) During fiscal year 2019, any Executive order or Presidential memorandum issued or revoked by the President shall be accompanied by a written statement from the Director of the Office of Management and Budget on the budgetary impact, including costs, benefits, and revenues, of such order or memorandum.   (b) Any such statement shall include— 
 (1) a narrative summary of the budgetary impact of such order or memorandum on the Federal Government;   (2) the impact on mandatory and discretionary obligations and outlays as the result of such order or memorandum, listed by Federal agency, for each year in the 5-fiscal year period beginning in fiscal year 2019; and  
 (3) the impact on revenues of the Federal Government as the result of such order or memorandum over the 5-fiscal-year period beginning in fiscal year 2019.    (c) If an Executive order or Presidential memorandum is issued during fiscal year 2019 due to a national emergency, the Director of the Office of Management and Budget may issue the statement required by subsection (a) not later than 15 days after the date that such order or memorandum is issued.  
 (d) The requirement for cost estimates for Presidential memoranda shall only apply for Presidential memoranda estimated to have a regulatory cost in excess of $100,000,000.    This title may be cited as the Executive Office of the President Appropriations Act, 2019.   
 III The judiciary 
 Supreme Court of the United States  
 salaries and expenses For expenses necessary for the operation of the Supreme Court, as required by law, excluding care of the building and grounds, including hire of passenger motor vehicles as authorized by 31 U.S.C. 1343 and 1344; not to exceed $10,000 for official reception and representation expenses; and for miscellaneous expenses, to be expended as the Chief Justice may approve, $84,703,000, of which $1,500,000 shall remain available until expended. In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief justice and associate justices of the court.   care of the building and grounds   For such expenditures as may be necessary to enable the Architect of the Capitol to carry out the duties imposed upon the Architect by 40 U.S.C. 6111 and 6112, $15,999,000, to remain available until expended.  
 United States Court of Appeals for the Federal Circuit  
 salaries and expenses For salaries of officers and employees, and for necessary expenses of the court, as authorized by law, $32,016,000. In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.   United States Court of International Trade   salaries and expenses For salaries of officers and employees of the court, services, and necessary expenses of the court, as authorized by law, $19,450,000.  
 In addition, there are appropriated such sums as may be necessary under current law for the salaries of the chief judge and judges of the court.   Courts of Appeals, District Courts, and Other Judicial Services   Salaries and expenses For the salaries of judges of the United States Court of Federal Claims, magistrate judges, and all other officers and employees of the Federal Judiciary not otherwise specifically provided for, necessary expenses of the courts, and the purchase, rental, repair, and cleaning of uniforms for Probation and Pretrial Services Office staff, as authorized by law, $5,167,961,000 (including the purchase of firearms and ammunition); of which not to exceed $27,817,000 shall remain available until expended for space alteration projects and for furniture and furnishings related to new space alteration and construction projects. In addition, there are appropriated such sums as may be necessary under current law for the salaries of circuit and district judges (including judges of the territorial courts of the United States), bankruptcy judges, and justices and judges retired from office or from regular active service. In addition, for expenses of the United States Court of Federal Claims associated with processing cases under the National Childhood Vaccine Injury Act of 1986 (Public Law 99–660), not to exceed $8,475,000, to be appropriated from the Vaccine Injury Compensation Trust Fund.   defender services   For the operation of Federal Defender organizations; the compensation and reimbursement of expenses of attorneys appointed to represent persons under 18 U.S.C. 3006A and 3599, and for the compensation and reimbursement of expenses of persons furnishing investigative, expert, and other services for such representations as authorized by law; the compensation (in accordance with the maximums under 18 U.S.C. 3006A) and reimbursement of expenses of attorneys appointed to assist the court in criminal cases where the defendant has waived representation by counsel; the compensation and reimbursement of expenses of attorneys appointed to represent jurors in civil actions for the protection of their employment, as authorized by 28 U.S.C. 1875(d)(1); the compensation and reimbursement of expenses of attorneys appointed under 18 U.S.C. 983(b)(1) in connection with certain judicial civil forfeiture proceedings; the compensation and reimbursement of travel expenses of guardians ad litem appointed under 18 U.S.C. 4100(b); and for necessary training and general administrative expenses, $1,142,427,000 to remain available until expended.  
 fees of jurors and commissioners  
 For fees and expenses of jurors as authorized by 28 U.S.C. 1871 and 1876; compensation of jury commissioners as authorized by 28 U.S.C. 1863; and compensation of commissioners appointed in condemnation cases pursuant to rule 71.1(h) of the Federal Rules of Civil Procedure (28 U.S.C. Appendix Rule 71.1(h)), $49,750,000, to remain available until expended: Provided, That the compensation of land commissioners shall not exceed the daily equivalent of the highest rate payable under 5 U.S.C. 5332.  
 court security  
 (including transfer of funds) For necessary expenses, not otherwise provided for, incident to the provision of protective guard services for United States courthouses and other facilities housing Federal court operations, and the procurement, installation, and maintenance of security systems and equipment for United States courthouses and other facilities housing Federal court operations, including building ingress-egress control, inspection of mail and packages, directed security patrols, perimeter security, basic security services provided by the Federal Protective Service, and other similar activities as authorized by section 1010 of the Judicial Improvement and Access to Justice Act (Public Law 100–702), $604,460,000, of which not to exceed $20,000,000 shall remain available until expended, to be expended directly or transferred to the United States Marshals Service, which shall be responsible for administering the Judicial Facility Security Program consistent with standards or guidelines agreed to by the Director of the Administrative Office of the United States Courts and the Attorney General.   Administrative Office of the United States Courts   salaries and expenses For necessary expenses of the Administrative Office of the United States Courts as authorized by law, including travel as authorized by 31 U.S.C. 1345, hire of a passenger motor vehicle as authorized by 31 U.S.C. 1343(b), advertising and rent in the District of Columbia and elsewhere, $92,413,000, of which not to exceed $8,500 is authorized for official reception and representation expenses.  
 Federal Judicial Center  
 Salaries and expenses For necessary expenses of the Federal Judicial Center, as authorized by Public Law 90–219, $29,819,000; of which $1,800,000 shall remain available through September 30, 2020, to provide education and training to Federal court personnel; and of which not to exceed $1,500 is authorized for official reception and representation expenses.   United States Sentencing Commission   salaries and expenses For the salaries and expenses necessary to carry out the provisions of chapter 58 of title 28, United States Code, $18,548,000, of which not to exceed $1,000 is authorized for official reception and representation expenses.  
 Administrative Provisions—The Judiciary  
 (including transfer of funds)  
 301. Appropriations and authorizations made in this title which are available for salaries and expenses shall be available for services as authorized by 5 U.S.C. 3109.   302. Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Judiciary in this Act may be transferred between such appropriations, but no such appropriation, except Courts of Appeals, District Courts, and Other Judicial Services, Defender Services and Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners, shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this section shall be treated as a reprogramming of funds under sections 604 and 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in section 608.  
 303. Notwithstanding any other provision of law, the salaries and expenses appropriation for Courts of Appeals, District Courts, and Other Judicial Services shall be available for official reception and representation expenses of the Judicial Conference of the United States: Provided, That such available funds shall not exceed $11,000 and shall be administered by the Director of the Administrative Office of the United States Courts in the capacity as Secretary of the Judicial Conference.  
 304. Section 3315(a) of title 40, United States Code, shall be applied by substituting Federal for executive each place it appears.   305. In accordance with 28 U.S.C. 561–569, and notwithstanding any other provision of law, the United States Marshals Service shall provide, for such courthouses as its Director may designate in consultation with the Director of the Administrative Office of the United States Courts, for purposes of a pilot program, the security services that 40 U.S.C. 1315 authorizes the Department of Homeland Security to provide, except for the services specified in 40 U.S.C. 1315(b)(2)(E). For building-specific security services at these courthouses, the Director of the Administrative Office of the United States Courts shall reimburse the United States Marshals Service rather than the Department of Homeland Security.  
 306. 
 (a) Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note), is amended in the second sentence (relating to the District of Kansas) following paragraph (12), by striking ‘‘27 years and 6 months’’ and inserting ‘‘28 years and 6 months’’.    (b) Section 406 of the Transportation, Treasury, Housing and Urban Development, the Judiciary, the District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public Law 109–115; 119 Stat. 2470; 28 U.S.C. 133 note) is amended in the second sentence (relating to the Eastern District of Missouri) by striking ‘‘25 years and 6 months’’ and inserting ‘‘26 years and 6 months’’.   
 (c)  Section 312(c)(2) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), is amended—   (1) in the first sentence by inserting after “except in the case of” the following: “the northern district of Alabama,”;   
 (2) in the first sentence by inserting after “the central district of California” the following: “,”;    (3) in the first sentence by striking ‘‘16 years’’ and inserting ‘‘17 years’’;  
 (4) by adding at the end of the first sentence the following: “The first vacancy in the office of district judge in the northern district of Alabama occurring 16 years or more after the confirmation date of the judge named to fill the temporary district judgeship created in that district by this subsection, shall not be filled.”;   (5) in the third sentence (relating to the central District of California), by striking ‘‘15 years and 6 months’’ and inserting ‘‘16 years and 6 months’’; and  
 (6) in the fourth sentence (relating to the western district of North Carolina), by striking ‘‘14 years’’ and inserting ‘‘15 years’’.     This title may be cited as the Judiciary Appropriations Act, 2019.    
 IV District of columbia 
 Federal Funds  
 federal payment for resident tuition support For a Federal payment to the District of Columbia, to be deposited into a dedicated account, for a nationwide program to be administered by the Mayor, for District of Columbia resident tuition support, $30,000,000, to remain available until expended: Provided, That such funds, including any interest accrued thereon, may be used on behalf of eligible District of Columbia residents to pay an amount based upon the difference between in-State and out-of-State tuition at public institutions of higher education, or to pay up to $2,500 each year at eligible private institutions of higher education: Provided further, That the awarding of such funds may be prioritized on the basis of a resident's academic merit, the income and need of eligible students and such other factors as may be authorized: Provided further, That the District of Columbia government shall maintain a dedicated account for the Resident Tuition Support Program that shall consist of the Federal funds appropriated to the Program in this Act and any subsequent appropriations, any unobligated balances from prior fiscal years, and any interest earned in this or any fiscal year: Provided further, That the account shall be under the control of the District of Columbia Chief Financial Officer, who shall use those funds solely for the purposes of carrying out the Resident Tuition Support Program: Provided further, That the Office of the Chief Financial Officer shall provide a quarterly financial report to the Committees on Appropriations of the House of Representatives and the Senate for these funds showing, by object class, the expenditures made and the purpose therefor.  
 federal payment for emergency planning and security costs in the district of columbia For a Federal payment of necessary expenses, as determined by the Mayor of the District of Columbia in written consultation with the elected county or city officials of surrounding jurisdictions, $13,000,000, to remain available until expended, for the costs of providing public safety at events related to the presence of the National Capital in the District of Columbia, including support requested by the Director of the United States Secret Service in carrying out protective duties under the direction of the Secretary of Homeland Security, and for the costs of providing support to respond to immediate and specific terrorist threats or attacks in the District of Columbia or surrounding jurisdictions.   federal payment to the district of columbia courts For salaries and expenses for the District of Columbia Courts, $288,280,000 to be allocated as follows: for the District of Columbia Court of Appeals, $14,670,000, of which not to exceed $2,500 is for official reception and representation expenses; for the Superior Court of the District of Columbia, $122,770,000, of which not to exceed $2,500 is for official reception and representation expenses; for the District of Columbia Court System, $77,016,000, of which not to exceed $2,500 is for official reception and representation expenses; and $73,824,000, to remain available until September 30, 2020, for capital improvements for District of Columbia courthouse facilities: Provided, That funds made available for capital improvements shall be expended consistent with the District of Columbia Courts master plan study and facilities condition assessment: Provided further, That, in addition to the amounts appropriated herein, fees received by the District of Columbia Courts for administering bar examinations and processing District of Columbia bar admissions may be retained and credited to this appropriation, to remain available until expended, for salaries and expenses associated with such activities, notwithstanding section 450 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.50): Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That 30 days after providing written notice to the Committees on Appropriations of the House of Representatives and the Senate, the District of Columbia Courts may reallocate not more than $9,000,000 of the funds provided under this heading among the items and entities funded under this heading: Provided further, That the Joint Committee on Judicial Administration in the District of Columbia may, by regulation, establish a program substantially similar to the program set forth in subchapter II of chapter 35 of title 5, United States Code, for employees of the District of Columbia Courts.  
 federal payment for defender services in district of columbia courts  
 (including transfer of funds)  
 For payments authorized under section 11–2604 and section 11–2605, D.C. Official Code (relating to representation provided under the District of Columbia Criminal Justice Act), payments for counsel appointed in proceedings in the Family Court of the Superior Court of the District of Columbia under chapter 23 of title 16, D.C. Official Code, or pursuant to contractual agreements to provide guardian ad litem representation, training, technical assistance, and such other services as are necessary to improve the quality of guardian ad litem representation, payments for counsel appointed in adoption proceedings under chapter 3 of title 16, D.C. Official Code, and payments authorized under section 21–2060, D.C. Official Code (relating to services provided under the District of Columbia Guardianship, Protective Proceedings, and Durable Power of Attorney Act of 1986), $49,890,000, to remain available until expended: Provided, That not more than $20,000,000 in unobligated funds provided in this account may be transferred to and merged with funds made available under the heading Federal Payment to the District of Columbia Courts, to be available for the same period and purposes as funds made available under that heading for capital improvements to District of Columbia courthouse facilities: Provided further, That funds provided under this heading shall be administered by the Joint Committee on Judicial Administration in the District of Columbia: Provided further, That, notwithstanding any other provision of law, this appropriation shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for expenses of other Federal agencies.  
 federal payment to the court services and offender supervision agency for the district of columbia  For salaries and expenses, including the transfer and hire of motor vehicles, of the Court Services and Offender Supervision Agency for the District of Columbia, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $256,724,000, of which not to exceed $2,000 is for official reception and representation expenses related to Community Supervision and Pretrial Services Agency programs, and of which not to exceed $25,000 is for dues and assessments relating to the implementation of the Court Services and Offender Supervision Agency Interstate Supervision Act of 2002: Provided, That, of the funds appropriated under this heading, $183,166,000 shall be for necessary expenses of Community Supervision and Sex Offender Registration, to include expenses relating to the supervision of adults subject to protection orders or the provision of services for or related to such persons, of which $5,919,000 shall remain available until September 30, 2021 for costs associated with relocation under a replacement lease for headquarters offices, field offices, and related facilities: Provided further, That, of the funds appropriated under this heading, $73,558,000 shall be available to the Pretrial Services Agency, of which $7,304,000 shall remain available until September 30, 2021 for costs associated with relocation under a replacement lease for headquarters offices, field offices, and related facilities: Provided further, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of other Federal agencies: Provided further, That amounts under this heading may be used for programmatic incentives for defendants to successfully complete their terms of supervision.   
 federal payment to the district of columbia public defender service For salaries and expenses, including the transfer and hire of motor vehicles, of the District of Columbia Public Defender Service, as authorized by the National Capital Revitalization and Self-Government Improvement Act of 1997, $45,858,000, of which $4,471,000 shall remain available until September 30, 2021 for costs associated with relocation under a replacement lease for headquarters offices, field offices, and related facilities: Provided, That notwithstanding any other provision of law, all amounts under this heading shall be apportioned quarterly by the Office of Management and Budget and obligated and expended in the same manner as funds appropriated for salaries and expenses of Federal agencies.   
 federal payment to the criminal justice coordinating council For a Federal payment to the Criminal Justice Coordinating Council, $2,000,000, to remain available until expended, to support initiatives related to the coordination of Federal and local criminal justice resources in the District of Columbia.   Federal Payment for Judicial Commissions For a Federal payment, to remain available until September 30, 2020, to the Commission on Judicial Disabilities and Tenure, $295,000, and for the Judicial Nomination Commission, $270,000.  
 federal payment for school improvement For a Federal payment for a school improvement program in the District of Columbia, $45,000,000, to remain available until expended, for payments authorized under the Scholarship for Opportunity and Results Act (division C of Public Law 112–10): Provided, That, to the extent that funds are available for opportunity scholarships and following the priorities included in section 3006 of such Act, the Secretary of Education shall make scholarships available to students eligible under section 3013(3) of such Act (Public Law 112–10; 125 Stat. 211) including students who were not offered a scholarship during any previous school year: Provided further, That within funds provided for opportunity scholarships up to $3,200,000 shall be for the activities specified in sections 3007(b) through 3007(d) and 3009 of such Act.  
 Federal Payment for the District of Columbia National Guard For a Federal payment to the District of Columbia National Guard, $435,000, to remain available until expended for the Major General David F. Wherley, Jr. District of Columbia National Guard Retention and College Access Program.   federal payment for testing and treatment of hiv/aids For a Federal payment to the District of Columbia for the testing of individuals for, and the treatment of individuals with, human immunodeficiency virus and acquired immunodeficiency syndrome in the District of Columbia, $5,000,000.  
 District of Columbia Funds Local funds are appropriated for the District of Columbia for the current fiscal year out of the General Fund of the District of Columbia (General Fund) for programs and activities set forth under the heading Part A—Summary of Expenses and at the rate set forth under such heading, as included in the Fiscal Year 2019 Budget Request Act of 2018 submitted to Congress by the District of Columbia, as amended as of the date of enactment of this Act: Provided, That notwithstanding any other provision of law, except as provided in section 450A of the District of Columbia Home Rule Act (section 1–204.50a, D.C. Official Code), sections 816 and 817 of the Financial Services and General Government Appropriations Act, 2009 (secs. 47–369.01 and 47–369.02, D.C. Official Code), and provisions of this Act, the total amount appropriated in this Act for operating expenses for the District of Columbia for fiscal year 2019 under this heading shall not exceed the estimates included in the Fiscal Year 2019 Budget Request Act of 2018 submitted to Congress by the District of Columbia, as amended as of the date of enactment of this Act or the sum of the total revenues of the District of Columbia for such fiscal year: Provided further, That the amount appropriated may be increased by proceeds of one-time transactions, which are expended for emergency or unanticipated operating or capital needs: Provided further, That such increases shall be approved by enactment of local District law and shall comply with all reserve requirements contained in the District of Columbia Home Rule Act: Provided further, That the Chief Financial Officer of the District of Columbia shall take such steps as are necessary to assure that the District of Columbia meets these requirements, including the apportioning by the Chief Financial Officer of the appropriations and funds made available to the District during fiscal year 2019, except that the Chief Financial Officer may not reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.  
 This title may be cited as the District of Columbia Appropriations Act, 2019.     V Independent agencies  Administrative Conference of the United States   salaries and expenses   For necessary expenses of the Administrative Conference of the United States, authorized by 5 U.S.C. 591 et seq., $3,100,000, to remain available until September 30, 2019, of which not to exceed $1,000 is for official reception and representation expenses.  
 Consumer Product Safety Commission  
 salaries and expenses  
 For necessary expenses of the Consumer Product Safety Commission, including hire of passenger motor vehicles, services as authorized by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate equivalent to the maximum rate payable under 5 U.S.C. 5376, purchase of nominal awards to recognize non-Federal officials' contributions to Commission activities, and not to exceed $8,000 for official reception and representation expenses, $127,000,000.   Administrative provision—consumer product safety commission   501. During fiscal year 2019, none of the amounts made available by this Act may be used to finalize or implement the Safety Standard for Recreational Off-Highway Vehicles published by the Consumer Product Safety Commission in the Federal Register on November 19, 2014 (79 Fed. Reg. 68964) until after— 
 (1) the National Academy of Sciences, in consultation with the National Highway Traffic Safety Administration and the Department of Defense, completes a study to determine—  (A) the technical validity of the lateral stability and vehicle handling requirements proposed by such standard for purposes of reducing the risk of Recreational Off-Highway Vehicle (referred to in this section as ROV) rollovers in the off-road environment, including the repeatability and reproducibility of testing for compliance with such requirements;  
 (B) the number of ROV rollovers that would be prevented if the proposed requirements were adopted;   (C) whether there is a technical basis for the proposal to provide information on a point-of-sale hangtag about a ROV’s rollover resistance on a progressive scale; and  
 (D) the effect on the utility of ROVs used by the United States military if the proposed requirements were adopted; and    (2) a report containing the results of the study completed under paragraph (1) is delivered to— 
 (A) the Committee on Commerce, Science, and Transportation of the Senate;   (B) the Committee on Energy and Commerce of the House of Representatives;  
 (C) the Committee on Appropriations of the Senate; and   (D) the Committee on Appropriations of the House of Representatives.    
 Election assistance commission  
 salaries and expenses  
 (including transfer of funds) For necessary expenses to carry out the Help America Vote Act of 2002 (Public Law 107–252), $10,100,000, of which $1,500,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002.   Federal communications commission   Salaries and expenses   For necessary expenses of the Federal Communications Commission, as authorized by law, including uniforms and allowances therefor, as authorized by 5 U.S.C. 5901–5902; not to exceed $4,000 for official reception and representation expenses; purchase and hire of motor vehicles; special counsel fees; and services as authorized by 5 U.S.C. 3109, $335,118,000, to remain available until expended: Provided, That $335,118,000 of offsetting collections shall be assessed and collected pursuant to section 9 of title I of the Communications Act of 1934, shall be retained and used for necessary expenses and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced as such offsetting collections are received during fiscal year 2019 so as to result in a final fiscal year 2019 appropriation estimated at $0: Provided further, That any offsetting collections received in excess of $335,118,000 in fiscal year 2019 shall not be available for obligation: Provided further, That remaining offsetting collections from prior years collected in excess of the amount specified for collection in each such year and otherwise becoming available on October 1, 2018, shall not be available for obligation: Provided further, That, notwithstanding 47 U.S.C. 309(j)(8)(B), proceeds from the use of a competitive bidding system that may be retained and made available for obligation shall not exceed $130,284,000 for fiscal year 2019: Provided further, That, of the amount appropriated under this heading, not less than $11,064,000 shall be for the salaries and expenses of the Office of Inspector General.  
 Administrative provision—federal communications commission  
 510. None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change its rules or regulations for universal service support payments to implement the February 27, 2004 recommendations of the Federal-State Joint Board on Universal Service regarding single connection or primary line restrictions on universal service support payments.  Federal Deposit Insurance Corporation   office of the inspector general   For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $42,982,000, to be derived from the Deposit Insurance Fund or, only when appropriate, the FSLIC Resolution Fund.  
 Federal Election Commission  
 salaries and expenses For necessary expenses to carry out the provisions of the Federal Election Campaign Act of 1971, $71,250,000, of which not to exceed $5,000 shall be available for reception and representation expenses.   Federal Labor Relations Authority   salaries and expenses For necessary expenses to carry out functions of the Federal Labor Relations Authority, pursuant to Reorganization Plan Numbered 2 of 1978, and the Civil Service Reform Act of 1978, including services authorized by 5 U.S.C. 3109, and including hire of experts and consultants, hire of passenger motor vehicles, and including official reception and representation expenses (not to exceed $1,500) and rental of conference rooms in the District of Columbia and elsewhere, $26,200,000: Provided, That public members of the Federal Service Impasses Panel may be paid travel expenses and per diem in lieu of subsistence as authorized by law (5 U.S.C. 5703) for persons employed intermittently in the Government service, and compensation as authorized by 5 U.S.C. 3109: Provided further, That, notwithstanding 31 U.S.C. 3302, funds received from fees charged to non-Federal participants at labor-management relations conferences shall be credited to and merged with this account, to be available without further appropriation for the costs of carrying out these conferences.  
 Federal Trade Commission  
 salaries and expenses For necessary expenses of the Federal Trade Commission, including uniforms or allowances therefor, as authorized by 5 U.S.C. 5901–5902; services as authorized by 5 U.S.C. 3109; hire of passenger motor vehicles; and not to exceed $2,000 for official reception and representation expenses, $311,700,000, to remain available until expended: Provided, That not to exceed $300,000 shall be available for use to contract with a person or persons for collection services in accordance with the terms of 31 U.S.C. 3718: Provided further, That, notwithstanding any other provision of law, not to exceed $136,000,000 of offsetting collections derived from fees collected for premerger notification filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a), regardless of the year of collection, shall be retained and used for necessary expenses in this appropriation: Provided further, That, notwithstanding any other provision of law, not to exceed $17,000,000 in offsetting collections derived from fees sufficient to implement and enforce the Telemarketing Sales Rule, promulgated under the Telemarketing and Consumer Fraud and Abuse Prevention Act (15 U.S.C. 6101 et seq.), shall be credited to this account, and be retained and used for necessary expenses in this appropriation: Provided further, That the sum herein appropriated from the general fund shall be reduced as such offsetting collections are received during fiscal year 2019, so as to result in a final fiscal year 2019 appropriation from the general fund estimated at not more than $158,700,000: Provided further, That none of the funds made available to the Federal Trade Commission may be used to implement subsection (e)(2)(B) of section 43 of the Federal Deposit Insurance Act (12 U.S.C. 1831t).  
 General Services Administration  
 real property activities  
 federal buildings fund  
 limitations on availability of revenue  
 (including transfers of funds) Amounts in the Fund, including revenues and collections deposited into the Fund, shall be available for necessary expenses of real property management and related activities not otherwise provided for, including operation, maintenance, and protection of federally owned and leased buildings; rental of buildings in the District of Columbia; restoration of leased premises; moving governmental agencies (including space adjustments and telecommunications relocation expenses) in connection with the assignment, allocation, and transfer of space; contractual services incident to cleaning or servicing buildings, and moving; repair and alteration of federally owned buildings, including grounds, approaches, and appurtenances; care and safeguarding of sites; maintenance, preservation, demolition, and equipment; acquisition of buildings and sites by purchase, condemnation, or as otherwise authorized by law; acquisition of options to purchase buildings and sites; conversion and extension of federally owned buildings; preliminary planning and design of projects by contract or otherwise; construction of new buildings (including equipment for such buildings); and payment of principal, interest, and any other obligations for public buildings acquired by installment purchase and purchase contract; in the aggregate amount of $8,634,574,000, of which—  (1) $275,900,000 shall remain available until expended for construction and acquisition (including funds for sites and expenses, and associated design and construction services) as follows: 
 (A) $275,900,000 shall be for the Calexico, California, Calexico West Land Port of Entry;    Provided, That each of the foregoing limits of costs on new construction and acquisition projects may be exceeded to the extent that savings are effected in other such projects, but not to exceed 10 percent of the amounts included in a transmitted prospectus, if required, unless advance approval is obtained from the Committees on Appropriations of a greater amount;    (2) $679,934,000 shall remain available until expended for repairs and alterations, including associated design and construction services, of which— 
 (A) $286,344,000 is for Major Repairs and Alterations;   (B) $312,090,000 is for Basic Repairs and Alterations; and  
 (C) $81,500,000 is for Special Emphasis Programs, of which—  (i) $30,000,000 is for Fire and Life Safety;  
 (ii) $11,500,000 is for Judiciary Capital Security; and   (iii) $40,000,000 is for Consolidation Activities: Provided, That consolidation projects result in reduced annual rent paid by the tenant agency: Provided further, That no consolidation project exceed $10,000,000 in costs: Provided further, That consolidation projects are approved by each of the committees specified in section 3307(a) of title 40, United States Code: Provided further, That preference is given to consolidation projects that achieve a utilization rate of 130 usable square feet or less per person for office space: Provided further, That the obligation of funds under this paragraph for consolidation activities may not be made until 10 days after a proposed spending plan and explanation for each project to be undertaken, including estimated savings, has been submitted to the Committees on Appropriations of the House of Representatives and the Senate:    
Provided, That funds made available in this or any previous Act in the Federal Buildings Fund for Repairs and Alterations shall, for prospectus projects, be limited to the amount identified for each project, except each project in this or any previous Act may be increased by an amount not to exceed 10 percent unless advance approval is obtained from the Committees on Appropriations of a greater amount: 
Provided further, That additional projects for which prospectuses have been fully approved may be funded under this category only if advance approval is obtained from the Committees on Appropriations: 
Provided further, That the amounts provided in this or any prior Act for Repairs and Alterations may be used to fund costs associated with implementing security improvements to buildings necessary to meet the minimum standards for security in accordance with current law and in compliance with the reprogramming guidelines of the appropriate Committees of the House and Senate: 
Provided further, That the difference between the funds appropriated and expended on any projects in this or any prior Act, under the heading Repairs and Alterations, may be transferred to Basic Repairs and Alterations or used to fund authorized increases in prospectus projects: 
Provided further, That the amount provided in this or any prior Act for Basic Repairs and Alterations may be used to pay claims against the Government arising from any projects under the heading Repairs and Alterations or used to fund authorized increases in prospectus projects;  
 (3) $5,430,345,000 for rental of space to remain available until expended; and   (4) $2,248,395,000 for building operations to remain available until expended, of which $1,126,014,000 is for building services, and $1,122,381,000 is for salaries and expenses: Provided, That not to exceed 5 percent of any appropriation made available under this paragraph for building operations may be transferred between and merged with such appropriations upon notification to the Committees on Appropriations of the House of Representatives and the Senate, but no such appropriation shall be increased by more than 5 percent by any such transfers: Provided further, That section 521 of this title shall not apply with respect to funds made available under this heading for building operations: Provided further, That the total amount of funds made available from this Fund to the General Services Administration shall not be available for expenses of any construction, repair, alteration and acquisition project for which a prospectus, if required by 40 U.S.C. 3307(a), has not been approved, except that necessary funds may be expended for each project for required expenses for the development of a proposed prospectus: Provided further, That funds available in the Federal Buildings Fund may be expended for emergency repairs when advance approval is obtained from the Committees on Appropriations: Provided further, That amounts necessary to provide reimbursable special services to other agencies under 40 U.S.C. 592(b)(2) and amounts to provide such reimbursable fencing, lighting, guard booths, and other facilities on private or other property not in Government ownership or control as may be appropriate to enable the United States Secret Service to perform its protective functions pursuant to 18 U.S.C. 3056, shall be available from such revenues and collections: Provided further, That revenues and collections and any other sums accruing to this Fund during fiscal year 2019, excluding reimbursements under 40 U.S.C. 592(b)(2), in excess of the aggregate new obligational authority authorized for Real Property Activities of the Federal Buildings Fund in this Act shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts.   
 general activities  
 government-wide policy For expenses authorized by law, not otherwise provided for, for Government-wide policy and evaluation activities associated with the management of real and personal property assets and certain administrative services; Government-wide policy support responsibilities relating to acquisition, travel, motor vehicles, information technology management, and related technology activities; and services as authorized by 5 U.S.C. 3109; $60,000,000.   operating expenses   For expenses authorized by law, not otherwise provided for, for Government-wide activities associated with utilization and donation of surplus personal property; disposal of real property; agency-wide policy direction, management, and communications; and services as authorized by 5 U.S.C. 3109; $49,440,000, of which $26,890,000 is for Real and Personal Property Management and Disposal; $22,550,000 is for the Office of the Administrator, of which not to exceed $7,500 is for official reception and representation expenses.  
 CIVILIAN BOARD OF CONTRACT APPEALS  
 For expenses authorized by law, not otherwise provided for, for the activities associated with the Civilian Board of Contract Appeals, $9,301,000.   office of inspector general   For necessary expenses of the Office of Inspector General and service authorized by 5 U.S.C. 3109, $67,000,000: Provided, That not to exceed $50,000 shall be available for payment for information and detection of fraud against the Government, including payment for recovery of stolen Government property: Provided further, That not to exceed $2,500 shall be available for awards to employees of other Federal agencies and private citizens in recognition of efforts and initiatives resulting in enhanced Office of Inspector General effectiveness.  
 allowances and office staff for former presidents For carrying out the provisions of the Act of August 25, 1958 (3 U.S.C. 102 note), and Public Law 95–138, $4,796,000.   Federal Citizen Services Fund    (including transfers of funds)  For necessary expenses of the Office of Products and Programs, including services authorized by 40 U.S.C. 323 and 44 U.S.C. 3604; and for necessary expenses in support of interagency projects that enable the Federal Government to enhance its ability to conduct activities electronically, through the development and implementation of innovative uses of information technology; $55,000,000, to be deposited into the Federal Citizen Services Fund: Provided, That the previous amount may be transferred to Federal agencies to carry out the purpose of the Federal Citizen Services Fund: Provided further, That the appropriations, revenues, reimbursements, and collections deposited into the Fund shall be available until expended for necessary expenses of Federal Citizen Services and other activities that enable the Federal Government to enhance its ability to conduct activities electronically in the aggregate amount not to exceed $100,000,000: Provided further, That appropriations, revenues, reimbursements, and collections accruing to this Fund during fiscal year 2019 in excess of such amount shall remain in the Fund and shall not be available for expenditure except as authorized in appropriations Acts: Provided further, That any appropriations provided to the Electronic Government Fund that remain unobligated may be transferred to the Federal Citizen Services Fund: Provided further, That the transfer authorities provided herein shall be in addition to any other transfer authority provided in this Act.  
 TECHNOLOGY MODERNIZATION FUND For the Technology Modernization Fund, $150,000,000, to remain available until expended, for technology-related modernization activities.   Asset Proceeds and Space Management Fund For carrying out the purposes of the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), $31,000,000, to be deposited into the Asset Proceeds and Space Management Fund, to remain available until expended.  
 ENVIRONMENTAL REVIEW IMPROVEMENT FUND For necessary expenses of the Environmental Review Improvement Fund established pursuant to 42 U.S.C. 4370m-8(d), $6,070,000, to remain available until expended.   Administrative Provisions—General Services Administration   (including transfer of funds)    520. Funds available to the General Services Administration shall be available for the hire of passenger motor vehicles.  
 521. Funds in the Federal Buildings Fund made available for fiscal year 2019 for Federal Buildings Fund activities may be transferred between such activities only to the extent necessary to meet program requirements: Provided, That any proposed transfers shall be approved in advance by the Committees on Appropriations of the House of Representatives and the Senate.  
 522. Except as otherwise provided in this title, funds made available by this Act shall be used to transmit a fiscal year 2019 request for United States Courthouse construction only if the request: (1) meets the design guide standards for construction as established and approved by the General Services Administration, the Judicial Conference of the United States, and the Office of Management and Budget; (2) reflects the priorities of the Judicial Conference of the United States as set out in its approved Courthouse Project Priorities plan; and (3) includes a standardized courtroom utilization study of each facility to be constructed, replaced, or expanded.   523. None of the funds provided in this Act may be used to increase the amount of occupiable square feet, provide cleaning services, security enhancements, or any other service usually provided through the Federal Buildings Fund, to any agency that does not pay the rate per square foot assessment for space and services as determined by the General Services Administration in consideration of the Public Buildings Amendments Act of 1972 (Public Law 92–313).  
 524. From funds made available under the heading Federal Buildings Fund, Limitations on Availability of Revenue, claims against the Government of less than $250,000 arising from direct construction projects and acquisition of buildings may be liquidated from savings effected in other construction projects with prior notification to the Committees on Appropriations of the House of Representatives and the Senate.   525. In any case in which the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate adopt a resolution granting lease authority pursuant to a prospectus transmitted to Congress by the Administrator of the General Services Administration under 40 U.S.C. 3307, the Administrator shall ensure that the delineated area of procurement is identical to the delineated area included in the prospectus for all lease agreements, except that, if the Administrator determines that the delineated area of the procurement should not be identical to the delineated area included in the prospectus, the Administrator shall provide an explanatory statement to each of such committees and the Committees on Appropriations of the House of Representatives and the Senate prior to exercising any lease authority provided in the resolution.  
 526. With respect to each project funded under the heading Major Repairs and Alterations or Judiciary Capital Security Program, and with respect to E-Government projects funded under the heading Federal Citizen Services Fund, the Administrator of General Services shall submit a spending plan and explanation for each project to be undertaken to the Committees on Appropriations of the House of Representatives and the Senate not later than 60 days after the date of enactment of this Act.   527. The Administrator of General Services shall submit a report to the Committees on Appropriations of the Senate and House of Representatives not later than 30 days following implementation of the initiative established under (c)(2) of Section 846 of the National Defense Authorization Act for Fiscal Year 2018 (Public Law 115–91; 41 U.S.C. 1901 note) containing a market analysis and an implementation strategy related to the requirements under subparagraph (h) of Section 846. The report shall address strategies and processes for proper government safeguards to data management and privacy for incorporation into the implementation of Section 846 to ensure a competitive environment.  
 Harry S Truman scholarship foundation  
 Salaries and expenses For payment to the Harry S Truman Scholarship Foundation Trust Fund, established by section 10 of Public Law 93–642, $1,000,000, to remain available until expended.   Merit Systems Protection Board   Salaries and Expenses   (including transfer of funds) For necessary expenses to carry out functions of the Merit Systems Protection Board pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978, and the Whistleblower Protection Act of 1989 (5 U.S.C. 5509 note), including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, direct procurement of survey printing, and not to exceed $2,000 for official reception and representation expenses, $44,490,000, to remain available until September 30, 2020, and in addition not to exceed $2,345,000, to remain available until September 30, 2020, for administrative expenses to adjudicate retirement appeals to be transferred from the Civil Service Retirement and Disability Fund in amounts determined by the Merit Systems Protection Board.  
 National archives and records administration  
 operating expenses For necessary expenses in connection with the administration of the National Archives and Records Administration and archived Federal records and related activities, as provided by law, and for expenses necessary for the review and declassification of documents, the activities of the Public Interest Declassification Board, the operations and maintenance of the electronic records archives, the hire of passenger motor vehicles, and for uniforms or allowances therefor, as authorized by law (5 U.S.C. 5901), including maintenance, repairs, and cleaning, $372,400,000.    office of inspector general For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Reform Act of 2008, Public Law 110–409, 122 Stat. 4302–16 (2008), and the Inspector General Act of 1978 (5 U.S.C. App.), and for the hire of passenger motor vehicles, $4,823,000.  
 repairs and restoration For the repair, alteration, and improvement of archives facilities, and to provide adequate storage for holdings, $7,500,000, to remain available until expended.    national historical publications and records commission   grants program For necessary expenses for allocations and grants for historical publications and records as authorized by 44 U.S.C. 2504, $6,000,000, to remain available until expended.  
 National Credit Union Administration  
 community development revolving loan fund For the Community Development Revolving Loan Fund program as authorized by 42 U.S.C. 9812, 9822 and 9910, $2,000,000 shall be available until September 30, 2020, for technical assistance to low-income designated credit unions.   Office of Government Ethics   salaries and expenses For necessary expenses to carry out functions of the Office of Government Ethics pursuant to the Ethics in Government Act of 1978, the Ethics Reform Act of 1989, and the Stop Trading on Congressional Knowledge Act of 2012, including services as authorized by 5 U.S.C. 3109, rental of conference rooms in the District of Columbia and elsewhere, hire of passenger motor vehicles, and not to exceed $1,500 for official reception and representation expenses, $17,019,000.  
 Office of Personnel Management  
 Salaries and Expenses  
 (including transfer of trust funds) For necessary expenses to carry out functions of the Office of Personnel Management (OPM) pursuant to Reorganization Plan Numbered 2 of 1978 and the Civil Service Reform Act of 1978, including services as authorized by 5 U.S.C. 3109; medical examinations performed for veterans by private physicians on a fee basis; rental of conference rooms in the District of Columbia and elsewhere; hire of passenger motor vehicles; not to exceed $2,500 for official reception and representation expenses; advances for reimbursements to applicable funds of OPM and the Federal Bureau of Investigation for expenses incurred under Executive Order No. 10422 of January 9, 1953, as amended; and payment of per diem and/or subsistence allowances to employees where Voting Rights Act activities require an employee to remain overnight at his or her post of duty, $132,172,000: Provided, That of the total amount made available under this heading, not to exceed $14,000,000 shall remain available until September 30, 2020, for information technology infrastructure modernization and Trust Fund Federal Financial System migration or modernization, and shall be in addition to funds otherwise made available for such purposes upon submitting to the Committees on Appropriations of the Senate and House of Representatives the plan of expenditure as required by the Consolidated Appropriations Act, 2017: Provided further, That the amount made available by the previous proviso may not be obligated until the Director of the Office of Personnel Management submits to the Committees on Appropriations of the Senate and the House of Representatives within 90 days of enactment a plan for expenditure of such amount, prepared in consultation with the Director of the Office of Management and Budget, the Administrator of the United States Digital Service, and the Secretary of Homeland Security, that— 
 (1) identifies the full scope and cost of the IT systems remediation and stabilization project;   (2) meets the capital planning and investment control review requirements established by the Office of Management and Budget, including Circular A–11, part 7;  
 (3) includes a Major IT Business Case under the requirements established by the Office of Management and Budget Exhibit 300;   (4) complies with the acquisition rules, requirements, guidelines, and systems acquisition management practices of the Government;  
 (5) complies with all Office of Management and Budget, Department of Homeland Security and National Institute of Standards and Technology requirements related to securing the agency’s information system as described in 44 U.S.C. 3554; and   (6) is reviewed and commented upon within 60 days of plan development by the Inspector General of the Office of Personnel Management, and such comments are submitted to the Director of the Office of Personnel Management before the date of such submission:   
Provided further, That of the total amount made available under this heading, $639,018 may be made available for strengthening the capacity and capabilities of the acquisition workforce (as defined by the Office of Federal Procurement Policy Act, as amended (41 U.S.C. 4001 et seq.)), including the recruitment, hiring, training, and retention of such workforce and information technology in support of acquisition workforce effectiveness or for management solutions to improve acquisition management; and in addition $133,483,000 for administrative expenses, to be transferred from the appropriate trust funds of OPM without regard to other statutes, including direct procurement of printed materials, for the retirement and insurance programs: 
Provided further, That the provisions of this appropriation shall not affect the authority to use applicable trust funds as provided by sections 8348(a)(1)(B), 8958(f)(2)(A), 8988(f)(2)(A), and 9004(f)(2)(A) of title 5, United States Code: 
Provided further, That no part of this appropriation shall be available for salaries and expenses of the Legal Examining Unit of OPM established pursuant to Executive Order No. 9358 of July 1, 1943, or any successor unit of like purpose: 
Provided further, That the President's Commission on White House Fellows, established by Executive Order No. 11183 of October 3, 1964, may, during fiscal year 2019, accept donations of money, property, and personal services: 
Provided further, That such donations, including those from prior years, may be used for the development of publicity materials to provide information about the White House Fellows, except that no such donations shall be accepted for travel or reimbursement of travel expenses, or for the salaries of employees of such Commission.  
 Office of Inspector General  
 salaries and expenses  
 (including transfer of trust funds) For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, including services as authorized by 5 U.S.C. 3109, hire of passenger motor vehicles, $5,000,000, and in addition, not to exceed $25,265,000 for administrative expenses to audit, investigate, and provide other oversight of the Office of Personnel Management's retirement and insurance programs, to be transferred from the appropriate trust funds of the Office of Personnel Management, as determined by the Inspector General: Provided, That the Inspector General is authorized to rent conference rooms in the District of Columbia and elsewhere.  
 Office of Special Counsel  
 salaries and expenses For necessary expenses to carry out functions of the Office of Special Counsel pursuant to Reorganization Plan Numbered 2 of 1978, the Civil Service Reform Act of 1978 (Public Law 95–454), the Whistleblower Protection Act of 1989 (Public Law 101–12) as amended by Public Law 107–304, the Whistleblower Protection Enhancement Act of 2012 (Public Law 112–199), and the Uniformed Services Employment and Reemployment Rights Act of 1994 (Public Law 103–353), including services as authorized by 5 U.S.C. 3109, payment of fees and expenses for witnesses, rental of conference rooms in the District of Columbia and elsewhere, and hire of passenger motor vehicles; $26,252,000.   Postal Regulatory Commission   salaries and expenses   (including transfer of funds) For necessary expenses of the Postal Regulatory Commission in carrying out the provisions of the Postal Accountability and Enhancement Act (Public Law 109–435), $15,200,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(a) of such Act.  
 Privacy and Civil Liberties Oversight Board  
 Salaries and Expenses For necessary expenses of the Privacy and Civil Liberties Oversight Board, as authorized by section 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee), $5,000,000, to remain available until September 30, 2020.   Public Buildings Reform Board   salaries and expenses For salaries and expenses of the Public Buildings Reform Board in carrying out the Federal Assets Sale and Transfer Act of 2016 (Public Law 114–287), $2,000,000, to remain available until expended.  
 Securities and Exchange Commission  
 salaries and expenses For necessary expenses for the Securities and Exchange Commission, including services as authorized by 5 U.S.C. 3109, the rental of space (to include multiple year leases) in the District of Columbia and elsewhere, and not to exceed $3,500 for official reception and representation expenses, $1,658,302,000, to remain available until expended; of which not less than $15,206,000 shall be for the Office of Inspector General; of which not to exceed $75,000 shall be available for a permanent secretariat for the International Organization of Securities Commissions; and of which not to exceed $100,000 shall be available for expenses for consultations and meetings hosted by the Commission with foreign governmental and other regulatory officials, members of their delegations and staffs to exchange views concerning securities matters, such expenses to include necessary logistic and administrative expenses and the expenses of Commission staff and foreign invitees in attendance including: (1) incidental expenses such as meals; (2) travel and transportation; and (3) related lodging or subsistence. In addition to the foregoing appropriation, for costs associated with relocation under a replacement lease for the Commission’s New York regional office facilities, not to exceed $37,189,000, to remain available until expended: Provided, That for purposes of calculating the fee rate under section 31(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78ee(j)) for fiscal year 2019, all amounts appropriated under this heading shall be deemed to be the regular appropriation to the Commission for fiscal year 2019: Provided further, That fees and charges authorized by section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) shall be credited to this account as offsetting collections: Provided further, That not to exceed $1,658,302,000 of such offsetting collections shall be available until expended for necessary expenses of this account and not to exceed $37,189,000 of such offsetting collections shall be available until expended for costs under this heading associated with relocation under a replacement lease for the Commission’s New York regional office facilities: Provided further, That the total amount appropriated under this heading from the general fund for fiscal year 2019 shall be reduced as such offsetting fees are received so as to result in a final total fiscal year 2019 appropriation from the general fund estimated at not more than $0: Provided further, That if any amount of the appropriation for costs associated with relocation under a replacement lease for the Commission’s New York regional office facilities is subsequently de-obligated by the Commission, such amount that was derived from the general fund shall be returned to the general fund, and such amounts that were derived from fees or assessments collected for such purpose shall be paid to each national securities exchange and national securities association, respectively, in proportion to any fees or assessments paid by such national securities exchange or national securities association under section 31 of the Securities Exchange Act of 1934 (15 U.S.C. 78ee) in fiscal year 2019.  
 Selective Service System  
 salaries and expenses For necessary expenses of the Selective Service System, including expenses of attendance at meetings and of training for uniformed personnel assigned to the Selective Service System, as authorized by 5 U.S.C. 4101–4118 for civilian employees; hire of passenger motor vehicles; services as authorized by 5 U.S.C. 3109; and not to exceed $750 for official reception and representation expenses; $26,000,000: Provided, That during the current fiscal year, the President may exempt this appropriation from the provisions of 31 U.S.C. 1341, whenever the President deems such action to be necessary in the interest of national defense: Provided further, That none of the funds appropriated by this Act may be expended for or in connection with the induction of any person into the Armed Forces of the United States.  
 Small Business Administration  
 Salaries and expenses For necessary expenses, not otherwise provided for, of the Small Business Administration, including hire of passenger motor vehicles as authorized by sections 1343 and 1344 of title 31, United States Code, and not to exceed $3,500 for official reception and representation expenses, $268,500,000, of which not less than $12,000,000 shall be available for examinations, reviews, and other lender oversight activities: Provided, That the Administrator is authorized to charge fees to cover the cost of publications developed by the Small Business Administration, and certain loan program activities, including fees authorized by section 5(b) of the Small Business Act: Provided further, That, notwithstanding 31 U.S.C. 3302, revenues received from all such activities shall be credited to this account, to remain available until expended, for carrying out these purposes without further appropriations:  Provided further, That the Small Business Administration may accept gifts in an amount not to exceed $4,000,000 and may co-sponsor activities, each in accordance with section 132(a) of division K of Public Law 108–447, during fiscal year 2019: Provided further, That $6,100,000 shall be available for the Loan Modernization and Accounting System, to be available until September 30, 2020: Provided further, That $3,000,000 shall be for the Federal and State Technology Partnership Program under section 34 of the Small Business Act (15 U.S.C. 657d).  
 Entrepreneurial Development Programs For necessary expenses of programs supporting entrepreneurial and small business development, $251,900,000, to remain available until September 30, 2020: Provided, That $132,600,000 shall be available to fund grants for performance in fiscal year 2019 or fiscal year 2020 as authorized by section 21 of the Small Business Act: Provided further, That $31,600,000 shall be for marketing, management, and technical assistance under section 7(m) of the Small Business Act (15 U.S.C. 636(m)(4)) by intermediaries that make microloans under the microloan program: Provided further, That $18,000,000 shall be available for grants to States to carry out export programs that assist small business concerns authorized under section 22(l) of the Small Business Act (15 U.S.C. 649(l)).  
 office of inspector general For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $21,900,000.   office of advocacy For necessary expenses of the Office of Advocacy in carrying out the provisions of title II of Public Law 94–305 (15 U.S.C. 634a et seq.) and the Regulatory Flexibility Act of 1980 (5 U.S.C. 601 et seq.), $9,120,000, to remain available until expended.  
 Business loans program account  
 (including transfer of funds) For the cost of direct loans, $4,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That subject to section 502 of the Congressional Budget Act of 1974, during fiscal year 2019 commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 shall not exceed $7,500,000,000: Provided further, That during fiscal year 2019 commitments for general business loans authorized under section 7(a) of the Small Business Act shall not exceed $30,000,000,000 for a combination of amortizing term loans and the aggregated maximum line of credit provided by revolving loans: Provided further, That during fiscal year 2019 commitments for loans authorized under subparagraph (C) of section 502(7) of The Small Business Investment Act of 1958 (15 U.S.C. 696(7)) shall not exceed $7,500,000,000: Provided further, That during fiscal year 2019 commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 shall not exceed $4,000,000,000: Provided further, That during fiscal year 2019, guarantees of trust certificates authorized by section 5(g) of the Small Business Act shall not exceed a principal amount of $12,000,000,000. In addition, for administrative expenses to carry out the direct and guaranteed loan programs, $155,150,000, which may be transferred to and merged with the appropriations for Salaries and Expenses.  
 disaster loans program account  
 (including transfers of funds)  
 For administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, $31,308,000, to be available until expended, of which $1,000,000 is for the Office of Inspector General of the Small Business Administration for audits and reviews of disaster loans and the disaster loan programs and shall be transferred to and merged with the appropriations for the Office of Inspector General; of which $22,308,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $9,000,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses.   Administrative Provisions—Small Business Administration   (including rescission and transfer of funds)   530. Not to exceed 5 percent of any appropriation made available for the current fiscal year for the Small Business Administration in this Act may be transferred between such appropriations, but no such appropriation shall be increased by more than 10 percent by any such transfers: Provided, That any transfer pursuant to this paragraph shall be treated as a reprogramming of funds under section 608 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section.  
 531. Of the unobligated balances from prior year appropriations available under the “Business Loans Program Account” heading for the Certified Development Company Program, $50,000,000 are hereby permanently rescinded: Provided, That no amounts may be rescinded under this section from amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.   532. Section 12085 of Public Law 110–246 is repealed. 
 United States Postal Service  
 payment to the postal service fund For payment to the Postal Service Fund for revenue forgone on free and reduced rate mail, pursuant to subsections (c) and (d) of section 2401 of title 39, United States Code, $58,118,000: Provided, That mail for overseas voting and mail for the blind shall continue to be free: Provided further, That 6-day delivery and rural delivery of mail shall continue at not less than the 1983 level: Provided further, That none of the funds made available to the Postal Service by this Act shall be used to implement any rule, regulation, or policy of charging any officer or employee of any State or local child support enforcement agency, or any individual participating in a State or local program of child support enforcement, a fee for information requested or provided concerning an address of a postal customer: Provided further, That none of the funds provided in this Act shall be used to consolidate or close small rural and other small post offices: Provided further, That the Postal Service shall maintain and comply with service standards for First Class Mail and periodicals effective on July 1, 2012.  
 Office of inspector general  
 Salaries and expenses  
 (including transfer of funds) For necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978, $250,000,000, to be derived by transfer from the Postal Service Fund and expended as authorized by section 603(b)(3) of the Postal Accountability and Enhancement Act (Public Law 109–435).   United states tax court   Salaries and expenses For necessary expenses, including contract reporting and other services as authorized by 5 U.S.C. 3109, $51,515,000, of which $500,000 shall remain available until expended: Provided, That travel expenses of the judges shall be paid upon the written certificate of the judge.     
 VI General provisions—this act 
 601. None of the funds in this Act shall be used for the planning or execution of any program to pay the expenses of, or otherwise compensate, non-Federal parties intervening in regulatory or adjudicatory proceedings funded in this Act.   602. None of the funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.  
 603. The expenditure of any appropriation under this Act for any consulting service through procurement contract pursuant to 5 U.S.C. 3109, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.   604. None of the funds made available in this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act.   
 605. None of the funds made available by this Act shall be available for any activity or for paying the salary of any Government employee where funding an activity or paying a salary to a Government employee would result in a decision, determination, rule, regulation, or policy that would prohibit the enforcement of section 307 of the Tariff Act of 1930 (19 U.S.C. 1307).   606. No funds appropriated pursuant to this Act may be expended by an entity unless the entity agrees that in expending the assistance the entity will comply with chapter 83 of title 41, United States Code.  
 607. No funds appropriated or otherwise made available under this Act shall be made available to any person or entity that has been convicted of violating chapter 83 of title 41, United States Code.   608. Except as otherwise provided in this Act, none of the funds provided in this Act, provided by previous appropriations Acts to the agencies or entities funded in this Act that remain available for obligation or expenditure in fiscal year 2019, or provided from any accounts in the Treasury derived by the collection of fees and available to the agencies funded by this Act, shall be available for obligation or expenditure through a reprogramming of funds that: (1) creates a new program; (2) eliminates a program, project, or activity; (3) increases funds or personnel for any program, project, or activity for which funds have been denied or restricted by the Congress; (4) proposes to use funds directed for a specific activity by the Committee on Appropriations of either the House of Representatives or the Senate for a different purpose; (5) augments existing programs, projects, or activities in excess of $5,000,000 or 10 percent, whichever is less; (6) reduces existing programs, projects, or activities by $5,000,000 or 10 percent, whichever is less; or (7) creates or reorganizes offices, programs, or activities unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate: Provided, That prior to any significant reorganization or restructuring of offices, programs, or activities, each agency or entity funded in this Act shall consult with the Committees on Appropriations of the House of Representatives and the Senate: Provided further, That not later than 60 days after the date of enactment of this Act, each agency funded by this Act shall submit a report to the Committees on Appropriations of the House of Representatives and the Senate to establish the baseline for application of reprogramming and transfer authorities for the current fiscal year: Provided further, That at a minimum the report shall include: (1) a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level; (2) a delineation in the table for each appropriation both by object class and program, project, and activity as detailed in the budget appendix for the respective appropriation; and (3) an identification of items of special congressional interest: Provided further, That the amount appropriated or limited for salaries and expenses for an agency shall be reduced by $100,000 per day for each day after the required date that the report has not been submitted to the Congress.  
 609. Except as otherwise specifically provided by law, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2019 from appropriations made available for salaries and expenses for fiscal year 2019 in this Act, shall remain available through September 30, 2020, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines.  
 610. 
 (a) None of the funds made available in this Act may be used by the Executive Office of the President to request—  (1) any official background investigation report on any individual from the Federal Bureau of Investigation; or  
 (2) a determination with respect to the treatment of an organization as described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code from the Department of the Treasury or the Internal Revenue Service.    (b) Subsection (a) shall not apply— 
 (1) in the case of an official background investigation report, if such individual has given express written consent for such request not more than 6 months prior to the date of such request and during the same presidential administration; or   (2) if such request is required due to extraordinary circumstances involving national security.    
 611. The cost accounting standards promulgated under chapter 15 of title 41, United States Code shall not apply with respect to a contract under the Federal Employees Health Benefits Program established under chapter 89 of title 5, United States Code.   612. For the purpose of resolving litigation and implementing any settlement agreements regarding the nonforeign area cost-of-living allowance program, the Office of Personnel Management may accept and utilize (without regard to any restriction on unanticipated travel expenses imposed in an Appropriations Act) funds made available to the Office of Personnel Management pursuant to court approval.  
 613. No funds appropriated by this Act shall be available to pay for an abortion, or the administrative expenses in connection with any health plan under the Federal employees health benefits program which provides any benefits or coverage for abortions.   614. The provision of section 613 shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest.  
 615. In order to promote Government access to commercial information technology, the restriction on purchasing nondomestic articles, materials, and supplies set forth in chapter 83 of title 41, United States Code (popularly known as the Buy American Act), shall not apply to the acquisition by the Federal Government of information technology (as defined in section 11101 of title 40, United States Code), that is a commercial item (as defined in section 103 of title 41, United States Code).   616. Notwithstanding section 1353 of title 31, United States Code, no officer or employee of any regulatory agency or commission funded by this Act may accept on behalf of that agency, nor may such agency or commission accept, payment or reimbursement from a non-Federal entity for travel, subsistence, or related expenses for the purpose of enabling an officer or employee to attend and participate in any meeting or similar function relating to the official duties of the officer or employee when the entity offering payment or reimbursement is a person or entity subject to regulation by such agency or commission, or represents a person or entity subject to regulation by such agency or commission, unless the person or entity is an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.  
 617. Notwithstanding section 708 of this Act, funds made available to the Commodity Futures Trading Commission and the Securities and Exchange Commission by this or any other Act may be used for the interagency funding and sponsorship of a joint advisory committee to advise on emerging regulatory issues.   618.  (a)  (1) Notwithstanding any other provision of law, an Executive agency covered by this Act otherwise authorized to enter into contracts for either leases or the construction or alteration of real property for office, meeting, storage, or other space must consult with the General Services Administration before issuing a solicitation for offers of new leases or construction contracts, and in the case of succeeding leases, before entering into negotiations with the current lessor.  
 (2) Any such agency with authority to enter into an emergency lease may do so during any period declared by the President to require emergency leasing authority with respect to such agency.    (b) For purposes of this section, the term Executive agency covered by this Act means any Executive agency provided funds by this Act, but does not include the General Services Administration or the United States Postal Service.   
 619. 
 (a) There are appropriated for the following activities the amounts required under current law:  (1) Compensation of the President (3 U.S.C. 102).  
 (2) Payments to—  (A) the Judicial Officers' Retirement Fund (28 U.S.C. 377(o));  
 (B) the Judicial Survivors' Annuities Fund (28 U.S.C. 376(c)); and   (C) the United States Court of Federal Claims Judges' Retirement Fund (28 U.S.C. 178(l)).   
 (3) Payment of Government contributions—  (A) with respect to the health benefits of retired employees, as authorized by chapter 89 of title 5, United States Code, and the Retired Federal Employees Health Benefits Act (74 Stat. 849); and  
 (B) with respect to the life insurance benefits for employees retiring after December 31, 1989 (5 U.S.C. ch. 87).    (4) Payment to finance the unfunded liability of new and increased annuity benefits under the Civil Service Retirement and Disability Fund (5 U.S.C. 8348).  
 (5) Payment of annuities authorized to be paid from the Civil Service Retirement and Disability Fund by statutory provisions other than subchapter III of chapter 83 or chapter 84 of title 5, United States Code.    (b) Nothing in this section may be construed to exempt any amount appropriated by this section from any otherwise applicable limitation on the use of funds contained in this Act.   
 620. None of the funds made available in this Act may be used by the Federal Trade Commission to complete the draft report entitled Interagency Working Group on Food Marketed to Children: Preliminary Proposed Nutrition Principles to Guide Industry Self-Regulatory Efforts unless the Interagency Working Group on Food Marketed to Children complies with Executive Order No. 13563.   621. None of the funds in this Act may be used for the Director of the Office of Personnel Management to award a contract, enter an extension of, or exercise an option on a contract to a contractor conducting the final quality review processes for background investigation fieldwork services or background investigation support services that, as of the date of the award of the contract, are being conducted by that contractor.  
 622. 
 (a) The head of each executive branch agency funded by this Act shall ensure that the Chief Information Officer of the agency has the authority to participate in decisions regarding the budget planning process related to information technology.   (b) Amounts appropriated for any executive branch agency funded by this Act that are available for information technology shall be allocated within the agency, consistent with the provisions of appropriations Acts and budget guidelines and recommendations from the Director of the Office of Management and Budget, in such manner as specified by, or approved by, the Chief Information Officer of the agency in consultation with the Chief Financial Officer of the agency and budget officials.   
 623. None of the funds made available in this Act may be used in contravention of chapter 29, 31, or 33 of title 44, United States Code.   624. None of the funds made available in this Act may be used by a governmental entity to require the disclosure by a provider of electronic communication service to the public or remote computing service of the contents of a wire or electronic communication that is in electronic storage with the provider (as such terms are defined in sections 2510 and 2711 of title 18, United States Code) in a manner that violates the Fourth Amendment to the Constitution of the United States.  
 625. None of the funds appropriated by this Act may be used by the Federal Communications Commission to modify, amend, or change the rules or regulations of the Commission for universal service high-cost support for competitive eligible telecommunications carriers in a way that is inconsistent with paragraph (e)(5) or (e)(6) of section 54.307 of title 47, Code of Federal Regulations, as in effect on July 15, 2015: Provided, That this section shall not prohibit the Commission from considering, developing, or adopting other support mechanisms as an alternative to Mobility Fund Phase II.  
 626. No funds provided in this Act shall be used to deny an Inspector General funded under this Act timely access to any records, documents, or other materials available to the department or agency over which that Inspector General has responsibilities under the Inspector General Act of 1978, or to prevent or impede that Inspector General’s access to such records, documents, or other materials, under any provision of law, except a provision of law that expressly refers to the Inspector General and expressly limits the Inspector General's right of access. A department or agency covered by this section shall provide its Inspector General with access to all such records, documents, and other materials in a timely manner. Each Inspector General shall ensure compliance with statutory limitations on disclosure relevant to the information provided by the establishment over which that Inspector General has responsibilities under the Inspector General Act of 1978. Each Inspector General covered by this section shall report to the Committees on Appropriations of the House of Representatives and the Senate within 5 calendar days any failures to comply with this requirement.   627.  (a) None of the funds made available in this Act may be used to maintain or establish a computer network unless such network blocks the viewing, downloading, and exchanging of pornography.  
 (b) Nothing in subsection (a) shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency or any other entity carrying out criminal investigations, prosecution, adjudication activities, or other law enforcement- or victim assistance-related activity.    628. None of the funds made available by this Act shall be used by the Securities and Exchange Commission to finalize, issue, or implement any rule, regulation, or order regarding the disclosure of political contributions, contributions to tax exempt organizations, or dues paid to trade associations.  
 629. Title 44, United States Code, is amended as follows:  (1) In subsection (a)(2) of section 2107, by striking “the head of such agency has certified in writing to the Archivist” and inserting “the Archivist determines, after consulting with the head of such agency,”.   
 (2) In subsection (d) of section 2904, by striking the first instance of “digital or electronic”.    (3) In subsection (e) of section 3303a, by striking “the written consent of” and inserting “advance notice to”.   
 (4) In section 3308, by striking “empower” and inserting “direct”.    630. None of the funds made available by this Act may be used to enforce the requirements in section 316(b)(4)(D) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30118(b)(4)(D)) that the solicitation of contributions from member corporations stockholders and executive or administrative personnel, and the families of such stockholders or personnel, by trade associations must be separately and specifically approved by the member corporation involved prior to such solicitation, and that such member corporation does not approve any such solicitation by more than one such trade association in any calendar year.  
 631. 
 (1) None of the funds appropriated by this Act shall be available to pay for an abortion or the administrative expenses in connection with a multi-State qualified health plan offered under a contract under section 1334 of the Patient Protection and Affordable Care Act (42 U.S.C. 18054) which provides any benefits or coverage for abortions.   (2) The provision of paragraph (1) shall not apply where the life of the mother would be endangered if the fetus were carried to term, or the pregnancy is the result of an act of rape or incest.   
 632. None of the funds made available by this Act may be used by the Securities and Exchange Commission to propose, issue, implement, administer, or enforce any requirement that a solicitation of a proxy, consent, or authorization to vote a security of an issuer in an election of members of the board of directors of the issuer be made using a single ballot or card that lists both individuals nominated by (or on behalf of) the issuer and individuals nominated by (or on behalf of) other proponents and permits the person granting the proxy, consent, or authorization to select from individuals in both groups.      
 VII General provisions—government-wide 
 Departments, Agencies, and Corporations  
 (including transfer of funds)  
 701. No department, agency, or instrumentality of the United States receiving appropriated funds under this or any other Act for fiscal year 2019 shall obligate or expend any such funds, unless such department, agency, or instrumentality has in place, and will continue to administer in good faith, a written policy designed to ensure that all of its workplaces are free from the illegal use, possession, or distribution of controlled substances (as defined in the Controlled Substances Act (21 U.S.C. 802)) by the officers and employees of such department, agency, or instrumentality.   702. Unless otherwise specifically provided, the maximum amount allowable during the current fiscal year in accordance with subsection 1343(c) of title 31, United States Code, for the purchase of any passenger motor vehicle (exclusive of buses, ambulances, law enforcement vehicles, protective vehicles, and undercover surveillance vehicles), is hereby fixed at $19,947 except station wagons for which the maximum shall be $19,997: Provided, That these limits may be exceeded by not to exceed $7,250 for police-type vehicles: Provided further, That the limits set forth in this section may not be exceeded by more than 5 percent for electric or hybrid vehicles purchased for demonstration under the provisions of the Electric and Hybrid Vehicle Research, Development, and Demonstration Act of 1976: Provided further, That the limits set forth in this section may be exceeded by the incremental cost of clean alternative fuels vehicles acquired pursuant to Public Law 101–549 over the cost of comparable conventionally fueled vehicles: Provided further, That the limits set forth in this section shall not apply to any vehicle that is a commercial item and which operates on alternative fuel, including but not limited to electric, plug-in hybrid electric, and hydrogen fuel cell vehicles.  
 703. Appropriations of the executive departments and independent establishments for the current fiscal year available for expenses of travel, or for the expenses of the activity concerned, are hereby made available for quarters allowances and cost-of-living allowances, in accordance with 5 U.S.C. 5922–5924.   704. Unless otherwise specified in law during the current fiscal year, no part of any appropriation contained in this or any other Act shall be used to pay the compensation of any officer or employee of the Government of the United States (including any agency the majority of the stock of which is owned by the Government of the United States) whose post of duty is in the continental United States unless such person: (1) is a citizen of the United States; (2) is a person who is lawfully admitted for permanent residence and is seeking citizenship as outlined in 8 U.S.C. 1324b(a)(3)(B); (3) is a person who is admitted as a refugee under 8 U.S.C. 1157 or is granted asylum under 8 U.S.C. 1158 and has filed a declaration of intention to become a lawful permanent resident and then a citizen when eligible; or (4) is a person who owes allegiance to the United States: Provided, That for purposes of this section, affidavits signed by any such person shall be considered prima facie evidence that the requirements of this section with respect to his or her status are being complied with: Provided further, That for purposes of subsections (2) and (3) such affidavits shall be submitted prior to employment and updated thereafter as necessary: Provided further, That any person making a false affidavit shall be guilty of a felony, and upon conviction, shall be fined no more than $4,000 or imprisoned for not more than 1 year, or both: Provided further, That the above penal clause shall be in addition to, and not in substitution for, any other provisions of existing law: Provided further, That any payment made to any officer or employee contrary to the provisions of this section shall be recoverable in action by the Federal Government: Provided further, That this section shall not apply to any person who is an officer or employee of the Government of the United States on the date of enactment of this Act, or to international broadcasters employed by the Broadcasting Board of Governors, or to temporary employment of translators, or to temporary employment in the field service (not to exceed 60 days) as a result of emergencies: Provided further, That this section does not apply to the employment as Wildland firefighters for not more than 120 days of nonresident aliens employed by the Department of the Interior or the USDA Forest Service pursuant to an agreement with another country.  
 705. Appropriations available to any department or agency during the current fiscal year for necessary expenses, including maintenance or operating expenses, shall also be available for payment to the General Services Administration for charges for space and services and those expenses of renovation and alteration of buildings and facilities which constitute public improvements performed in accordance with the Public Buildings Act of 1959 (73 Stat. 479), the Public Buildings Amendments of 1972 (86 Stat. 216), or other applicable law.   706. In addition to funds provided in this or any other Act, all Federal agencies are authorized to receive and use funds resulting from the sale of materials, including Federal records disposed of pursuant to a records schedule recovered through recycling or waste prevention programs. Such funds shall be available until expended for the following purposes: 
 (1) Acquisition, waste reduction and prevention, and recycling programs as described in Executive Order No. 13693 (March 19, 2015), including any such programs adopted prior to the effective date of the Executive order.   (2) Other Federal agency environmental management programs, including, but not limited to, the development and implementation of hazardous waste management and pollution prevention programs.  
 (3) Other employee programs as authorized by law or as deemed appropriate by the head of the Federal agency.    707. Funds made available by this or any other Act for administrative expenses in the current fiscal year of the corporations and agencies subject to chapter 91 of title 31, United States Code, shall be available, in addition to objects for which such funds are otherwise available, for rent in the District of Columbia; services in accordance with 5 U.S.C. 3109; and the objects specified under this head, all the provisions of which shall be applicable to the expenditure of such funds unless otherwise specified in the Act by which they are made available: Provided, That in the event any functions budgeted as administrative expenses are subsequently transferred to or paid from other funds, the limitations on administrative expenses shall be correspondingly reduced.  
 708. No part of any appropriation contained in this or any other Act shall be available for interagency financing of boards (except Federal Executive Boards), commissions, councils, committees, or similar groups (whether or not they are interagency entities) which do not have a prior and specific statutory approval to receive financial support from more than one agency or instrumentality.   709. None of the funds made available pursuant to the provisions of this or any other Act shall be used to implement, administer, or enforce any regulation which has been disapproved pursuant to a joint resolution duly adopted in accordance with the applicable law of the United States.  
 710. During the period in which the head of any department or agency, or any other officer or civilian employee of the Federal Government appointed by the President of the United States, holds office, no funds may be obligated or expended in excess of $5,000 to furnish or redecorate the office of such department head, agency head, officer, or employee, or to purchase furniture or make improvements for any such office, unless advance notice of such furnishing or redecoration is transmitted to the Committees on Appropriations of the House of Representatives and the Senate. For the purposes of this section, the term office shall include the entire suite of offices assigned to the individual, as well as any other space used primarily by the individual or the use of which is directly controlled by the individual.   711. Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of national security and emergency preparedness telecommunications initiatives which benefit multiple Federal departments, agencies, or entities, as provided by Executive Order No. 13618 (July 6, 2012).  
 712. 
 (a) None of the funds made available by this or any other Act may be obligated or expended by any department, agency, or other instrumentality of the Federal Government to pay the salaries or expenses of any individual appointed to a position of a confidential or policy-determining character that is excepted from the competitive service under section 3302 of title 5, United States Code, (pursuant to schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations) unless the head of the applicable department, agency, or other instrumentality employing such schedule C individual certifies to the Director of the Office of Personnel Management that the schedule C position occupied by the individual was not created solely or primarily in order to detail the individual to the White House.   (b) The provisions of this section shall not apply to Federal employees or members of the armed forces detailed to or from an element of the intelligence community (as that term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4))).   
 713. No part of any appropriation contained in this or any other Act shall be available for the payment of the salary of any officer or employee of the Federal Government, who—  (1) prohibits or prevents, or attempts or threatens to prohibit or prevent, any other officer or employee of the Federal Government from having any direct oral or written communication or contact with any Member, committee, or subcommittee of the Congress in connection with any matter pertaining to the employment of such other officer or employee or pertaining to the department or agency of such other officer or employee in any way, irrespective of whether such communication or contact is at the initiative of such other officer or employee or in response to the request or inquiry of such Member, committee, or subcommittee; or  
 (2) removes, suspends from duty without pay, demotes, reduces in rank, seniority, status, pay, or performance or efficiency rating, denies promotion to, relocates, reassigns, transfers, disciplines, or discriminates in regard to any employment right, entitlement, or benefit, or any term or condition of employment of, any other officer or employee of the Federal Government, or attempts or threatens to commit any of the foregoing actions with respect to such other officer or employee, by reason of any communication or contact of such other officer or employee with any Member, committee, or subcommittee of the Congress as described in paragraph (1).    714.  (a) None of the funds made available in this or any other Act may be obligated or expended for any employee training that— 
 (1) does not meet identified needs for knowledge, skills, and abilities bearing directly upon the performance of official duties;   (2) contains elements likely to induce high levels of emotional response or psychological stress in some participants;  
 (3) does not require prior employee notification of the content and methods to be used in the training and written end of course evaluation;   (4) contains any methods or content associated with religious or quasi-religious belief systems or new age belief systems as defined in Equal Employment Opportunity Commission Notice N–915.022, dated September 2, 1988; or  
 (5) is offensive to, or designed to change, participants' personal values or lifestyle outside the workplace.    (b) Nothing in this section shall prohibit, restrict, or otherwise preclude an agency from conducting training bearing directly upon the performance of official duties.   
 715. No part of any funds appropriated in this or any other Act shall be used by an agency of the executive branch, other than for normal and recognized executive-legislative relationships, for publicity or propaganda purposes, and for the preparation, distribution or use of any kit, pamphlet, booklet, publication, radio, television, or film presentation designed to support or defeat legislation pending before the Congress, except in presentation to the Congress itself.   716. None of the funds appropriated by this or any other Act may be used by an agency to provide a Federal employee's home address to any labor organization except when the employee has authorized such disclosure or when such disclosure has been ordered by a court of competent jurisdiction.  
 717. None of the funds made available in this or any other Act may be used to provide any non-public information such as mailing, telephone or electronic mailing lists to any person or any organization outside of the Federal Government without the approval of the Committees on Appropriations of the House of Representatives and the Senate.   718. No part of any appropriation contained in this or any other Act shall be used directly or indirectly, including by private contractor, for publicity or propaganda purposes within the United States not heretofore authorized by Congress.  
 719. 
 (a) In this section, the term agency—  (1) means an Executive agency, as defined under 5 U.S.C. 105; and  
 (2) includes a military department, as defined under section 102 of such title, the United States Postal Service, and the Postal Regulatory Commission.    (b) Unless authorized in accordance with law or regulations to use such time for other purposes, an employee of an agency shall use official time in an honest effort to perform official duties. An employee not under a leave system, including a Presidential appointee exempted under 5 U.S.C. 6301(2), has an obligation to expend an honest effort and a reasonable proportion of such employee's time in the performance of official duties.   
 720. Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, funds made available for the current fiscal year by this or any other Act to any department or agency, which is a member of the Federal Accounting Standards Advisory Board (FASAB), shall be available to finance an appropriate share of FASAB administrative costs.   721. Notwithstanding 31 U.S.C. 1346 and section 708 of this Act, the head of each Executive department and agency is hereby authorized to transfer to or reimburse General Services Administration, Government-wide Policy with the approval of the Director of the Office of Management and Budget, funds made available for the current fiscal year by this or any other Act, including rebates from charge card and other contracts: Provided, That these funds shall be administered by the Administrator of General Services to support Government-wide and other multi-agency financial, information technology, procurement, and other management innovations, initiatives, and activities, including improving coordination and reducing duplication, as approved by the Director of the Office of Management and Budget, in consultation with the appropriate interagency and multi-agency groups designated by the Director (including the President's Management Council for overall management improvement initiatives, the Chief Financial Officers Council for financial management initiatives, the Chief Information Officers Council for information technology initiatives, the Chief Human Capital Officers Council for human capital initiatives, the Chief Acquisition Officers Council for procurement initiatives, and the Performance Improvement Council for performance improvement initiatives): Provided further, That the total funds transferred or reimbursed shall not exceed $15,000,000 to improve coordination, reduce duplication, and for other activities related to Federal Government Priority Goals established by 31 U.S.C. 1120, and not to exceed $17,000,000 for Government-Wide innovations, initiatives, and activities: Provided further, That the funds transferred to or for reimbursement of General Services Administration, Government-wide Policy during fiscal year 2019 shall remain available for obligation through September 30, 2020: Provided further, That such transfers or reimbursements may only be made after 15 days following notification of the Committees on Appropriations of the House of Representatives and the Senate by the Director of the Office of Management and Budget.  
 722. Notwithstanding any other provision of law, a woman may breastfeed her child at any location in a Federal building or on Federal property, if the woman and her child are otherwise authorized to be present at the location.   723. Notwithstanding 31 U.S.C. 1346, or section 708 of this Act, funds made available for the current fiscal year by this or any other Act shall be available for the interagency funding of specific projects, workshops, studies, and similar efforts to carry out the purposes of the National Science and Technology Council (authorized by Executive Order No. 12881), which benefit multiple Federal departments, agencies, or entities: Provided, That the Office of Management and Budget shall provide a report describing the budget of and resources connected with the National Science and Technology Council to the Committees on Appropriations, the House Committee on Science and Technology, and the Senate Committee on Commerce, Science, and Transportation 90 days after enactment of this Act.  
 724. Any request for proposals, solicitation, grant application, form, notification, press release, or other publications involving the distribution of Federal funds shall comply with any relevant requirements in part 200 of title 2, Code of Federal Regulations: Provided, That this section shall apply to direct payments, formula funds, and grants received by a State receiving Federal funds.  
 725. 
 (a) Prohibition of Federal Agency Monitoring of Individuals' Internet Use None of the funds made available in this or any other Act may be used by any Federal agency—  (1) to collect, review, or create any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any Federal Government Internet site of the agency; or  
 (2) to enter into any agreement with a third party (including another government agency) to collect, review, or obtain any aggregation of data, derived from any means, that includes any personally identifiable information relating to an individual's access to or use of any nongovernmental Internet site.    (b) Exceptions The limitations established in subsection (a) shall not apply to— 
 (1) any record of aggregate data that does not identify particular persons;   (2) any voluntary submission of personally identifiable information;  
 (3) any action taken for law enforcement, regulatory, or supervisory purposes, in accordance with applicable law; or   (4) any action described in subsection (a)(1) that is a system security action taken by the operator of an Internet site and is necessarily incident to providing the Internet site services or to protecting the rights or property of the provider of the Internet site.   
 (c) Definitions For the purposes of this section:  (1) The term regulatory means agency actions to implement, interpret or enforce authorities provided in law.  
 (2) The term supervisory means examinations of the agency's supervised institutions, including assessing safety and soundness, overall financial condition, management practices and policies and compliance with applicable standards as provided in law.     726.  (a) None of the funds appropriated by this Act may be used to enter into or renew a contract which includes a provision providing prescription drug coverage, except where the contract also includes a provision for contraceptive coverage.  
 (b) Nothing in this section shall apply to a contract with—  (1) any of the following religious plans: 
 (A) Personal Care's HMO; and   (B) OSF HealthPlans, Inc.; and   
 (2) any existing or future plan, if the carrier for the plan objects to such coverage on the basis of religious beliefs.    (c) In implementing this section, any plan that enters into or renews a contract under this section may not subject any individual to discrimination on the basis that the individual refuses to prescribe or otherwise provide for contraceptives because such activities would be contrary to the individual's religious beliefs or moral convictions.  
 (d) Nothing in this section shall be construed to require coverage of abortion or abortion-related services.    727. The United States is committed to ensuring the health of its Olympic, Pan American, and Paralympic athletes, and supports the strict adherence to anti-doping in sport through testing, adjudication, education, and research as performed by nationally recognized oversight authorities.  
 728. Notwithstanding any other provision of law, funds appropriated for official travel to Federal departments and agencies may be used by such departments and agencies, if consistent with Office of Management and Budget Circular A–126 regarding official travel for Government personnel, to participate in the fractional aircraft ownership pilot program.   729. Notwithstanding any other provision of law, no executive branch agency shall purchase, construct, or lease any additional facilities, except within or contiguous to existing locations, to be used for the purpose of conducting Federal law enforcement training without the advance approval of the Committees on Appropriations of the House of Representatives and the Senate, except that the Federal Law Enforcement Training Center is authorized to obtain the temporary use of additional facilities by lease, contract, or other agreement for training which cannot be accommodated in existing Center facilities.  
 730. Unless otherwise authorized by existing law, none of the funds provided in this or any other Act may be used by an executive branch agency to produce any prepackaged news story intended for broadcast or distribution in the United States, unless the story includes a clear notification within the text or audio of the prepackaged news story that the prepackaged news story was prepared or funded by that executive branch agency.   731. None of the funds made available in this Act may be used in contravention of section 552a of title 5, United States Code (popularly known as the Privacy Act), and regulations implementing that section.  
 732. 
 (a) In General None of the funds appropriated or otherwise made available by this or any other Act may be used for any Federal Government contract with any foreign incorporated entity which is treated as an inverted domestic corporation under section 835(b) of the Homeland Security Act of 2002 (6 U.S.C. 395(b)) or any subsidiary of such an entity.   (b) Waivers  (1) In general Any Secretary shall waive subsection (a) with respect to any Federal Government contract under the authority of such Secretary if the Secretary determines that the waiver is required in the interest of national security.  
 (2) Report to congress Any Secretary issuing a waiver under paragraph (1) shall report such issuance to Congress.    (c) Exception This section shall not apply to any Federal Government contract entered into before the date of the enactment of this Act, or to any task order issued pursuant to such contract.   
 733. During fiscal year 2019, for each employee who—  (1) retires under section 8336(d)(2) or 8414(b)(1)(B) of title 5, United States Code; or  
 (2) retires under any other provision of subchapter III of chapter 83 or chapter 84 of such title 5 and receives a payment as an incentive to separate, the separating agency shall remit to the Civil Service Retirement and Disability Fund an amount equal to the Office of Personnel Management's average unit cost of processing a retirement claim for the preceding fiscal year. Such amounts shall be available until expended to the Office of Personnel Management and shall be deemed to be an administrative expense under section 8348(a)(1)(B) of title 5, United States Code.    734.  (a) None of the funds made available in this or any other Act may be used to recommend or require any entity submitting an offer for a Federal contract to disclose any of the following information as a condition of submitting the offer: 
 (1) Any payment consisting of a contribution, expenditure, independent expenditure, or disbursement for an electioneering communication that is made by the entity, its officers or directors, or any of its affiliates or subsidiaries to a candidate for election for Federal office or to a political committee, or that is otherwise made with respect to any election for Federal office.   (2) Any disbursement of funds (other than a payment described in paragraph (1)) made by the entity, its officers or directors, or any of its affiliates or subsidiaries to any person with the intent or the reasonable expectation that the person will use the funds to make a payment described in paragraph (1).   
 (b) In this section, each of the terms contribution, expenditure, independent expenditure, electioneering communication, candidate, election, and Federal office has the meaning given such term in the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.).    735. None of the funds made available in this or any other Act may be used to pay for the painting of a portrait of an officer or employee of the Federal government, including the President, the Vice President, a member of Congress (including a Delegate or a Resident Commissioner to Congress), the head of an executive branch agency (as defined in section 133 of title 41, United States Code), or the head of an office of the legislative branch.  
 736. 
 (a) 
 (1) Notwithstanding any other provision of law, and except as otherwise provided in this section, no part of any of the funds appropriated for fiscal year 2019, by this or any other Act, may be used to pay any prevailing rate employee described in section 5342(a)(2)(A) of title 5, United States Code—  (A) during the period from the date of expiration of the limitation imposed by the comparable section for the previous fiscal years until the normal effective date of the applicable wage survey adjustment that is to take effect in fiscal year 2019, in an amount that exceeds the rate payable for the applicable grade and step of the applicable wage schedule in accordance with such section; and  
 (B) during the period consisting of the remainder of fiscal year 2019, in an amount that exceeds, as a result of a wage survey adjustment, the rate payable under subparagraph (A) by more than the sum of—  (i) the percentage adjustment taking effect in fiscal year 2019 under section 5303 of title 5, United States Code, in the rates of pay under the General Schedule; and  
 (ii) the difference between the overall average percentage of the locality-based comparability payments taking effect in fiscal year 2019 under section 5304 of such title (whether by adjustment or otherwise), and the overall average percentage of such payments which was effective in the previous fiscal year under such section.     (2) Notwithstanding any other provision of law, no prevailing rate employee described in subparagraph (B) or (C) of section 5342(a)(2) of title 5, United States Code, and no employee covered by section 5348 of such title, may be paid during the periods for which paragraph (1) is in effect at a rate that exceeds the rates that would be payable under paragraph (1) were paragraph (1) applicable to such employee.  
 (3) For the purposes of this subsection, the rates payable to an employee who is covered by this subsection and who is paid from a schedule not in existence on September 30, 2018, shall be determined under regulations prescribed by the Office of Personnel Management.   (4) Notwithstanding any other provision of law, rates of premium pay for employees subject to this subsection may not be changed from the rates in effect on September 30, 2018, except to the extent determined by the Office of Personnel Management to be consistent with the purpose of this subsection.  
 (5) This subsection shall apply with respect to pay for service performed after September 30, 2017.   (6) For the purpose of administering any provision of law (including any rule or regulation that provides premium pay, retirement, life insurance, or any other employee benefit) that requires any deduction or contribution, or that imposes any requirement or limitation on the basis of a rate of salary or basic pay, the rate of salary or basic pay payable after the application of this subsection shall be treated as the rate of salary or basic pay.  
 (7) Nothing in this subsection shall be considered to permit or require the payment to any employee covered by this subsection at a rate in excess of the rate that would be payable were this subsection not in effect.   (8) The Office of Personnel Management may provide for exceptions to the limitations imposed by this subsection if the Office determines that such exceptions are necessary to ensure the recruitment or retention of qualified employees.   
 (b) Notwithstanding subsection (a), the adjustment in rates of basic pay for the statutory pay systems that take place in fiscal year 2019 under sections 5344 and 5348 of title 5, United States Code, shall be—  (1) not less than the percentage received by employees in the same location whose rates of basic pay are adjusted pursuant to the statutory pay systems under sections 5303 and 5304 of title 5, United States Code: Provided, That prevailing rate employees at locations where there are no employees whose pay is increased pursuant to sections 5303 and 5304 of title 5, United States Code, and prevailing rate employees described in section 5343(a)(5) of title 5, United States Code, shall be considered to be located in the pay locality designated as Rest of United States pursuant to section 5304 of title 5, United States Code, for purposes of this subsection; and  
 (2) effective as of the first day of the first applicable pay period beginning after September 30, 2018.     737.  (a) The head of any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act shall submit annual reports to the Inspector General or senior ethics official for any entity without an Inspector General, regarding the costs and contracting procedures related to each conference held by any such department, agency, board, commission, or office during fiscal year 2019 for which the cost to the United States Government was more than $100,000.  
 (b) Each report submitted shall include, for each conference described in subsection (a) held during the applicable period—  (1) a description of its purpose;  
 (2) the number of participants attending;   (3) a detailed statement of the costs to the United States Government, including— 
 (A) the cost of any food or beverages;   (B) the cost of any audio-visual services;  
 (C) the cost of employee or contractor travel to and from the conference; and   (D) a discussion of the methodology used to determine which costs relate to the conference; and   
 (4) a description of the contracting procedures used including—  (A) whether contracts were awarded on a competitive basis; and  
 (B) a discussion of any cost comparison conducted by the departmental component or office in evaluating potential contractors for the conference.     (c) Within 15 days after the end of a quarter, the head of any such department, agency, board, commission, or office shall notify the Inspector General or senior ethics official for any entity without an Inspector General, of the date, location, and number of employees attending a conference held by any Executive branch department, agency, board, commission, or office funded by this or any other appropriations Act during fiscal year 2019 for which the cost to the United States Government was more than $20,000.  
 (d) A grant or contract funded by amounts appropriated by this or any other appropriations Act may not be used for the purpose of defraying the costs of a conference described in subsection (c) that is not directly and programmatically related to the purpose for which the grant or contract was awarded, such as a conference held in connection with planning, training, assessment, review, or other routine purposes related to a project funded by the grant or contract.   (e) None of the funds made available in this or any other appropriations Act may be used for travel and conference activities that are not in compliance with Office of Management and Budget Memorandum M–12–12 dated May 11, 2012 or any subsequent revisions to that memorandum.   
 738. None of the funds made available in this or any other appropriations Act may be used to increase, eliminate, or reduce funding for a program, project, or activity as proposed in the President's budget request for a fiscal year until such proposed change is subsequently enacted in an appropriation Act, or unless such change is made pursuant to the reprogramming or transfer provisions of this or any other appropriations Act.   739. None of the funds made available by this or any other Act may be used to implement, administer, enforce, or apply the rule entitled Competitive Area published by the Office of Personnel Management in the Federal Register on April 15, 2008 (73 Fed. Reg. 2019 0 et seq.).  
 740. 
 (a) None of the funds appropriated or otherwise made available by this or any other Act may be available for a contract, grant, or cooperative agreement with an entity that requires employees or contractors of such entity seeking to report fraud, waste, or abuse to sign internal confidentiality agreements or statements prohibiting or otherwise restricting such employees or contractors from lawfully reporting such waste, fraud, or abuse to a designated investigative or law enforcement representative of a Federal department or agency authorized to receive such information.   (b) The limitation in subsection (a) shall not contravene requirements applicable to Standard Form 312, Form 4414, or any other form issued by a Federal department or agency governing the nondisclosure of classified information.   
 741. 
 (a) No funds appropriated in this or any other Act may be used to implement or enforce the agreements in Standard Forms 312 and 4414 of the Government or any other nondisclosure policy, form, or agreement if such policy, form, or agreement does not contain the following provisions: These provisions are consistent with and do not supersede, conflict with, or otherwise alter the employee obligations, rights, or liabilities created by existing statute or Executive order relating to (1) classified information, (2) communications to Congress, (3) the reporting to an Inspector General of a violation of any law, rule, or regulation, or mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger to public health or safety, or (4) any other whistleblower protection. The definitions, requirements, obligations, rights, sanctions, and liabilities created by controlling Executive orders and statutory provisions are incorporated into this agreement and are controlling.: Provided, That notwithstanding the preceding provision of this section, a nondisclosure policy form or agreement that is to be executed by a person connected with the conduct of an intelligence or intelligence-related activity, other than an employee or officer of the United States Government, may contain provisions appropriate to the particular activity for which such document is to be used. Such form or agreement shall, at a minimum, require that the person will not disclose any classified information received in the course of such activity unless specifically authorized to do so by the United States Government. Such nondisclosure forms shall also make it clear that they do not bar disclosures to Congress, or to an authorized official of an executive agency or the Department of Justice, that are essential to reporting a substantial violation of law.  
 (b) A nondisclosure agreement may continue to be implemented and enforced notwithstanding subsection (a) if it complies with the requirements for such agreement that were in effect when the agreement was entered into.   (c) No funds appropriated in this or any other Act may be used to implement or enforce any agreement entered into during fiscal year 2014 which does not contain substantially similar language to that required in subsection (a).   
 742. None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that has any unpaid Federal tax liability that has been assessed, for which all judicial and administrative remedies have been exhausted or have lapsed, and that is not being paid in a timely manner pursuant to an agreement with the authority responsible for collecting the tax liability, where the awarding agency is aware of the unpaid tax liability, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.   743. None of the funds made available by this or any other Act may be used to enter into a contract, memorandum of understanding, or cooperative agreement with, make a grant to, or provide a loan or loan guarantee to, any corporation that was convicted of a felony criminal violation under any Federal law within the preceding 24 months, where the awarding agency is aware of the conviction, unless a Federal agency has considered suspension or debarment of the corporation and has made a determination that this further action is not necessary to protect the interests of the Government.  
 744. 
 (a) During fiscal year 2019, on the date on which a request is made for a transfer of funds in accordance with section 1017 of Public Law 111–203, the Bureau of Consumer Financial Protection shall notify the Committees on Appropriations of the House of Representatives and the Senate, the Committee on Financial Services of the House of Representatives, and the Committee on Banking, Housing, and Urban Affairs of the Senate of such request.   (b) Any notification required by this section shall be made available on the Bureau’s public Web site.   
 745. If, for fiscal year 2019, new budget authority provided in appropriations Acts exceeds the discretionary spending limit for any category set forth in section 251(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 due to estimating differences with the Congressional Budget Office, an adjustment to the discretionary spending limit in such category for fiscal year 2019 shall be made by the Director of the Office of Management and Budget in the amount of the excess but the total of all such adjustments shall not exceed 0.2 percent of the sum of the adjusted discretionary spending limits for all categories for that fiscal year.   746. None of the funds made available under this or any other Act may be used to implement or enforce Executive Order No. 13690, Establishing a Federal Flood Risk Management Standard and a Process for Further Soliciting and Considering Stakeholder Input, including any related rules, interim final rules, or guidance.  
 747. None of the funds made available by this Act may be used to implement, administer, or enforce a rule issued pursuant to section 13(p) of the Securities Exchange Act of 1934.   748. None of the funds made available by this Act may be used to plan for, begin, continue, complete, process, or approve a public-private competition under the Office of Management and Budget Circular A–76.  
 749. Except as expressly provided otherwise, any reference to this Act contained in any title other than title IV or VIII shall not apply to such title IV or VIII.     VIII General provisions—district of columbia  (including transfers of funds)   801. There are appropriated from the applicable funds of the District of Columbia such sums as may be necessary for making refunds and for the payment of legal settlements or judgments that have been entered against the District of Columbia government.  
 802. None of the Federal funds provided in this Act shall be used for publicity or propaganda purposes or implementation of any policy including boycott designed to support or defeat legislation pending before Congress or any State legislature.   803.  (a) None of the Federal funds provided under this Act to the agencies funded by this Act, both Federal and District government agencies, that remain available for obligation or expenditure in fiscal year 2019, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the agencies funded by this Act, shall be available for obligation or expenditures for an agency through a reprogramming of funds which— 
 (1) creates new programs;   (2) eliminates a program, project, or responsibility center;  
 (3) establishes or changes allocations specifically denied, limited or increased under this Act;   (4) increases funds or personnel by any means for any program, project, or responsibility center for which funds have been denied or restricted;  
 (5) re-establishes any program or project previously deferred through reprogramming;   (6) augments any existing program, project, or responsibility center through a reprogramming of funds in excess of $3,000,000 or 10 percent, whichever is less; or  
 (7) increases by 20 percent or more personnel assigned to a specific program, project or responsibility center,  unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate.   (b) The District of Columbia government is authorized to approve and execute reprogramming and transfer requests of local funds under this title through November 7, 2019.   
 804. None of the Federal funds provided in this Act may be used by the District of Columbia to provide for salaries, expenses, or other costs associated with the offices of United States Senator or United States Representative under section 4(d) of the District of Columbia Statehood Constitutional Convention Initiatives of 1979 (D.C. Law 3–171; D.C. Official Code, sec. 1–123).   805. Except as otherwise provided in this section, none of the funds made available by this Act or by any other Act may be used to provide any officer or employee of the District of Columbia with an official vehicle unless the officer or employee uses the vehicle only in the performance of the officer's or employee's official duties. For purposes of this section, the term official duties does not include travel between the officer's or employee's residence and workplace, except in the case of— 
 (1) an officer or employee of the Metropolitan Police Department who resides in the District of Columbia or is otherwise designated by the Chief of the Department;   (2) at the discretion of the Fire Chief, an officer or employee of the District of Columbia Fire and Emergency Medical Services Department who resides in the District of Columbia and is on call 24 hours a day;  
 (3) at the discretion of the Director of the Department of Corrections, an officer or employee of the District of Columbia Department of Corrections who resides in the District of Columbia and is on call 24 hours a day;   (4) at the discretion of the Chief Medical Examiner, an officer or employee of the Office of the Chief Medical Examiner who resides in the District of Columbia and is on call 24 hours a day;  
 (5) at the discretion of the Director of the Homeland Security and Emergency Management Agency, an officer or employee of the Homeland Security and Emergency Management Agency who resides in the District of Columbia and is on call 24 hours a day;   (6) the Mayor of the District of Columbia; and  
 (7) the Chairman of the Council of the District of Columbia.    806.  (a) None of the Federal funds contained in this Act may be used by the District of Columbia Attorney General or any other officer or entity of the District government to provide assistance for any petition drive or civil action which seeks to require Congress to provide for voting representation in Congress for the District of Columbia.  
 (b) Nothing in this section bars the District of Columbia Attorney General from reviewing or commenting on briefs in private lawsuits, or from consulting with officials of the District government regarding such lawsuits.    807. None of the Federal funds contained in this Act may be used to distribute any needle or syringe for the purpose of preventing the spread of blood borne pathogens in any location that has been determined by the local public health or local law enforcement authorities to be inappropriate for such distribution, or used for the operation of a supervised drug consumption facility that permits the consumption of any substance listed in Schedule I of section 202 of the Controlled Substances Act (21 U.S.C. 812) onsite.  
 808. Nothing in this Act may be construed to prevent the Council or Mayor of the District of Columbia from addressing the issue of the provision of contraceptive coverage by health insurance plans, but it is the intent of Congress that any legislation enacted on such issue should include a conscience clause which provides exceptions for religious beliefs and moral convictions.   809.  (a) None of the Federal funds contained in this Act may be used to enact or carry out any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative.  
 (b) No funds available for obligation or expenditure by the District of Columbia government under any authority may be used to enact any law, rule, or regulation to legalize or otherwise reduce penalties associated with the possession, use, or distribution of any schedule I substance under the Controlled Substances Act (21 U.S.C. 801 et seq.) or any tetrahydrocannabinols derivative for recreational purposes.    810. No funds available for obligation or expenditure by the District of Columbia government under any authority shall be expended for any abortion except where the life of the mother would be endangered if the fetus were carried to term or where the pregnancy is the result of an act of rape or incest.  
 811. 
 (a) No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council of the District of Columbia, a revised appropriated funds operating budget in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42), for all agencies of the District of Columbia government for fiscal year 2019 that is in the total amount of the approved appropriation and that realigns all budgeted data for personal services and other-than-personal services, respectively, with anticipated actual expenditures.   (b) This section shall apply only to an agency for which the Chief Financial Officer for the District of Columbia certifies that a reallocation is required to address unanticipated changes in program requirements.   
 812. No later than 30 calendar days after the date of the enactment of this Act, the Chief Financial Officer for the District of Columbia shall submit to the appropriate committees of Congress, the Mayor, and the Council for the District of Columbia, a revised appropriated funds operating budget for the District of Columbia Public Schools that aligns schools budgets to actual enrollment. The revised appropriated funds budget shall be in the format of the budget that the District of Columbia government submitted pursuant to section 442 of the District of Columbia Home Rule Act (D.C. Official Code, sec. 1–204.42).   813.  (a) Amounts appropriated in this Act as operating funds may be transferred to the District of Columbia's enterprise and capital funds and such amounts, once transferred, shall retain appropriation authority consistent with the provisions of this Act.  
 (b) The District of Columbia government is authorized to reprogram or transfer for operating expenses any local funds transferred or reprogrammed in this or the four prior fiscal years from operating funds to capital funds, and such amounts, once transferred or reprogrammed, shall retain appropriation authority consistent with the provisions of this Act.   (c) The District of Columbia government may not transfer or reprogram for operating expenses any funds derived from bonds, notes, or other obligations issued for capital projects.   
 814. None of the Federal funds appropriated in this Act shall remain available for obligation beyond the current fiscal year, nor may any be transferred to other appropriations, unless expressly so provided herein.   815. Except as otherwise specifically provided by law or under this Act, not to exceed 50 percent of unobligated balances remaining available at the end of fiscal year 2019 from appropriations of Federal funds made available for salaries and expenses for fiscal year 2019 in this Act, shall remain available through September 30, 2020, for each such account for the purposes authorized: Provided, That a request shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate for approval prior to the expenditure of such funds: Provided further, That these requests shall be made in compliance with reprogramming guidelines outlined in section 803 of this Act.  
 816. 
 (a) 
 (1) During fiscal year 2020, during a period in which neither a District of Columbia continuing resolution or a regular District of Columbia appropriation bill is in effect, local funds are appropriated in the amount provided for any project or activity for which local funds are provided in the Act referred to in paragraph (2) (subject to any modifications enacted by the District of Columbia as of the beginning of the period during which this subsection is in effect) at the rate set forth by such Act.   (2) The Act referred to in this paragraph is the Act of the Council of the District of Columbia pursuant to which a proposed budget is approved for fiscal year 2020 which (subject to the requirements of the District of Columbia Home Rule Act) will constitute the local portion of the annual budget for the District of Columbia government for fiscal year 2020 for purposes of section 446 of the District of Columbia Home Rule Act (sec. 1–204.46, D.C. Official Code).   
 (b) Appropriations made by subsection (a) shall cease to be available—  (1) during any period in which a District of Columbia continuing resolution for fiscal year 2020 is in effect; or  
 (2) upon the enactment into law of the regular District of Columbia appropriation bill for fiscal year 2020.    (c) An appropriation made by subsection (a) is provided under the authority and conditions as provided under this Act and shall be available to the extent and in the manner that would be provided by this Act.  
 (d) An appropriation made by subsection (a) shall cover all obligations or expenditures incurred for such project or activity during the portion of fiscal year 2020 for which this section applies to such project or activity.   (e) This section shall not apply to a project or activity during any period of fiscal year 2020 if any other provision of law (other than an authorization of appropriations)— 
 (1) makes an appropriation, makes funds available, or grants authority for such project or activity to continue for such period; or   (2) specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such project or activity to continue for such period.   
 (f) Nothing in this section shall be construed to affect obligations of the government of the District of Columbia mandated by other law.    817.  (a) No funds available for obligation or expenditure by the District of Columbia government under any authority may be used to enact any act, resolution, rule, regulation, guidance, or other law to permit any person to carry out any activity, or to reduce the penalties imposed with respect to any activity, to which subsection (a) of section 3 of the Assisted Suicide Funding Restriction Act of 1997 (42 U.S.C. 14402) applies (taking into consideration subsection (b) of such section).  
 (b) Effective February 18, 2017, the Death With Dignity Act of 2016 (D.C. Law 21–182) is hereby repealed.    818. None of the funds made available by this Act may be used to carry out the Reproductive Health Non-Discrimination Amendment Act of 2014 (D.C. Law 20–261) or to implement any rule or regulation promulgated to carry out such Act.  
 819. 
 (a) Effective with respect to fiscal year 2013 and each succeeding fiscal year, the Local Budget Autonomy Amendment Act of 2012 (D.C. Law 19–321) is hereby repealed, and any provision of law amended or repealed by such Act shall be restored or revived as if such Act had not been enacted into law.   (b)  (1) Section 450 of the District of Columbia Home Rule Act (sec. 1–204.50, D.C. Official Code) is amended— 
 (A) in the first sentence, by striking The General Fund and inserting (a) In general.—The General Fund; and   (B) by adding at the end the following new subsection: 
 
 (b) Application of Federal appropriations process Nothing in this Act shall be construed as creating a continuing appropriation of the General Fund described in subsection (a). All funds provided for the District of Columbia shall be appropriated on an annual fiscal year basis through the Federal appropriations process. For each fiscal year, the District shall be subject to all applicable requirements of subchapter III of chapter 13 and subchapter II of chapter 15 of title 31, United States Code (commonly known as the Anti-Deficiency Act), the Budget and Accounting Act of 1921, and all other requirements and restrictions applicable to appropriations for such fiscal year.  .     (2) Section 603(a) of such Act (sec. 1–206.03(a), D.C. Official Code) is amended— 
 (A) by striking existing; and   (B) by striking the period at the end and inserting the following: , or as authorizing the District of Columbia to make any such change..   
 (3) The amendments made by this subsection shall take effect as if included in the enactment of the District of Columbia Home Rule Act.     820. Except as expressly provided otherwise, any reference to this Act contained in this title or in title IV shall be treated as referring only to the provisions of this title or of title IV.    
 IX Financial reform 
 
Subtitle A—Helping Angels Lead Our Startups Act 
Sec. 901. Definition of angel investor group. 
Sec. 902. Clarification of general solicitation. 
Subtitle B—Credit Access and Inclusion Act 
Sec. 903. Positive credit reporting permitted. 
Subtitle C—Small Business Mergers, Acquisitions, Sales and Brokerage Simplification Act 
Sec. 904. Registration exemption for merger and acquisition brokers. 
Sec. 905. Effective date. 
Subtitle D—Mortgage Choice Act 
Sec. 906. Definition of points and fees. 
Sec. 907. Rulemaking. 
Subtitle E—Fair Investment Opportunities for Professional Experts Act 
Sec. 908. Definition of accredited investor. 
Subtitle F—Fostering Innovation Act 
Sec. 909. Temporary exemption for low-revenue issuers. 
Subtitle G—End Banking for Human Traffickers Act 
Sec. 910. Increasing the role of the financial industry in combating human trafficking. 
Sec. 911. Coordination of human trafficking issues by the Office of Terrorism and Financial Intelligence. 
Sec. 912. Additional reporting requirement under the Trafficking Victims Protection Act of 2000. 
Sec. 913. Minimum standards for the elimination of trafficking. 
Subtitle H—Investing in Main Street Act 
Sec. 914. Investment in small business investment companies. 
Subtitle I—Privacy Notification Technical Clarification Act 
Sec. 915. Exception to annual notice requirement. 
Subtitle J—Financial Institution Customer Protection Act 
Sec. 916. Requirements for deposit account termination requests and orders. 
Subtitle K—Encouraging Public Offerings Act 
Sec. 917. Expanding testing the waters and confidential submissions. 
Subtitle L—Risk-Based Credit Examination Act 
Sec. 918. Risk-Based Examinations of Nationally Recognized Statistical Rating Organizations. 
Subtitle M—Protection of Source Code Act 
Sec. 919. Procedure for obtaining certain intellectual property. 
Subtitle N—Family Office Technical Correction Act 
Sec. 920. Accredited investor clarification. 
Subtitle O—Market Data Protection Act 
Sec. 921. Internal risk controls. 
Subtitle P—Financial Stability Oversight Council Improvement Act 
Sec. 922. SIFI designation process. 
Sec. 923. Rule of construction. 
Subtitle Q—[Expanding Access to Capital for Rural Job Creators Act 
Sec. 925. Access to capital for rural-area small businesses. 
Subtitle R—Volcker Rule Regulatory Harmonization Act 
Sec. 926. Rulemaking authority under the Volcker rule. 
Sec. 927. Enforcement; anti-evasion. 
Sec. 928. Exclusion of community banks from Volcker rule. 
Subtitle S—Financial Institution Living Will Improvement Act 
Sec. 929. Living will reforms. 
Subtitle T—Financial Institutions Examination Fairness and Reform Act 
Sec. 930. Amendment to definition of financial institution. 
Sec. 931. Timeliness of examination reports. 
Sec. 932. Independent Examination Review Director. 
Sec. 933. Right to independent review of material supervisory determinations. 
Sec. 934. Additional amendments. 
Subtitle U—TRID Improvement Act 
Sec. 936. Amendments to mortgage disclosure requirements. 
Subtitle V—Common Sense Credit Union Capital Relief Act 
Sec. 938. Delay in effective date. 
Subtitle W—Bureau of Consumer Financial Protection–Inspector General Reform Act 
Sec. 939. Appointment of Inspector General. 
Sec. 940. Requirements for the Inspector General for the Bureau of Consumer Financial Protection. 
Sec. 941. Effective date. 
Sec. 942. Transition period. 
Subtitle X—BCFP on appropriations 
Sec. 943. Bureau appropriations. 
Subtitle Y—Stress test relief for nonbanks 
Sec. 944. Stress test relief for nonbanks. 
Subtitle Z—Interaffiliate Language 
Sec. 945. Interaffiliate treatment with respect to initial margin requirements. 
Subtitle AA—Tailored application of prudential standards 
Sec. 946. Tailored application of prudential standards. 
Subtitle AB—Authority to remove Bureau Director 
Sec. 947. Authority to remove Bureau Director. 
Subtitle AC—Congressional Review of Bureau Rulemaking 
Sec. 948. Congressional review of Bureau rulemaking. 
Sec. 949. Budgetary effects of rules subject to section 802 of title 5, United States Code. 
Sec. 950. Government Accountability Office study of rules. 
Sec. 951. Effective date. 
 A Helping Angels Lead Our Startups Act 
 901. Definition of angel investor group As used in this subtitle, the term angel investor group means any group that—  (1) is composed of accredited investors interested in investing personal capital in early-stage companies;  
 (2) holds regular meetings and has defined processes and procedures for making investment decisions, either individually or among the membership of the group as a whole; and   (3) is neither associated nor affiliated with brokers, dealers, or investment advisers.   
 902. Clarification of general solicitation 
 (a) In general Not later than 6 months after the date of enactment of this Act, the Securities and Exchange Commission shall revise Regulation D of its rules (17 C.F.R. 230.500 et seq.) to require that in carrying out the prohibition against general solicitation or general advertising contained in section 230.502(c) of title 17, Code of Federal Regulations, the prohibition shall not apply to a presentation or other communication made by or on behalf of an issuer which is made at an event—  (1) sponsored by— 
 (A) the United States or any territory thereof, by the District of Columbia, by any State, by a political subdivision of any State or territory, or by any agency or public instrumentality of any of the foregoing;   (B) a college, university, or other institution of higher education;  
 (C) a nonprofit organization;   (D) an angel investor group;  
 (E) a venture forum, venture capital association, or trade association; or   (F) any other group, person or entity as the Securities and Exchange Commission may determine by rule;   
 (2) where any advertising for the event does not reference any specific offering of securities by the issuer;   (3) the sponsor of which— 
 (A) does not make investment recommendations or provide investment advice to event attendees;   (B) does not engage in an active role in any investment negotiations between the issuer and investors attending the event;  
 (C) does not charge event attendees any fees other than administrative fees; and   (D) does not receive any compensation with respect to such event that would require registration of the sponsor as a broker or a dealer under the Securities Exchange Act of 1934, or as an investment advisor under the Investment Advisers Act of 1940; and   
 (4) where no specific information regarding an offering of securities by the issuer is communicated or distributed by or on behalf of the issuer, other than—  (A) that the issuer is in the process of offering securities or planning to offer securities;  
 (B) the type and amount of securities being offered;   (C) the amount of securities being offered that have already been subscribed for; and  
 (D) the intended use of proceeds of the offering.     (b) Rule of construction Subsection (a) may only be construed as requiring the Securities and Exchange Commission to amend the requirements of Regulation D with respect to presentations and communications, and not with respect to purchases or sales.    
 B Credit Access and Inclusion Act 
 903. Positive credit reporting permitted 
 (a) In general Section 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) is amended by adding at the end the following new subsection:   (f) Full-File credit reporting  (1) In general Subject to the limitation in paragraph (2) and notwithstanding any other provision of law, a person or the Secretary of Housing and Urban Development may furnish to a consumer reporting agency information relating to the performance of a consumer in making payments— 
 (A) under a lease agreement with respect to a dwelling, including such a lease in which the Department of Housing and Urban Development provides subsidized payments for occupancy in a dwelling; or   (B) pursuant to a contract for a utility or telecommunications service.   
 (2) Limitation Information about a consumer’s usage of any utility services provided by a utility or telecommunication firm may be furnished to a consumer reporting agency only to the extent that such information relates to payment by the consumer for the services of such utility or telecommunication service or other terms of the provision of the services to the consumer, including any deposit, discount, or conditions for interruption or termination of the services.   (3) Payment plan An energy utility firm may not report payment information to a consumer reporting agency with respect to an outstanding balance of a consumer as late if— 
 (A) the energy utility firm and the consumer have entered into a payment plan (including a deferred payment agreement, an arrearage management program, or a debt forgiveness program) with respect to such outstanding balance; and   (B) the consumer is meeting the obligations of the payment plan, as determined by the energy utility firm.   
 (4) Definitions In this subsection, the following definitions shall apply:  (A) Energy utility firm The term energy utility firm means an entity that provides gas or electric utility services to the public.  
 (B) Utility or telecommunication firm The term utility or telecommunication firm means an entity that provides utility services to the public through pipe, wire, landline, wireless, cable, or other connected facilities, or radio, electronic, or similar transmission (including the extension of such facilities).    .    (b) Limitation on liability Section 623(c) of the Consumer Credit Protection Act (15 U.S.C. 1681s–2(c)) is amended— 
 (1) in paragraph (2), by striking or at the end;   (2) by redesignating paragraph (3) as paragraph (4); and  
 (3) by inserting after paragraph (2) the following new paragraph:   (3) subsection (f) of this section, including any regulations issued thereunder; or  .    
 (c) GAO study and report Not later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the impact of furnishing information pursuant to subsection (f) of section 623 of the Fair Credit Reporting Act (15 U.S.C. 1681s–2) (as added by this subtitle) on consumers.     C Small Business Mergers, Acquisitions, Sales and Brokerage Simplification Act  904. Registration exemption for merger and acquisition brokers Section 15(b) of the Securities Exchange Act of 1934 (15 U.S.C. 78o(b)) is amended by adding at the end the following: 
 
 (13) Registration exemption for merger and acquisition brokers 
 (A) In general Except as provided in subparagraph (B), an M&A broker shall be exempt from registration under this section.   (B) Excluded activities An M&A broker is not exempt from registration under this paragraph if such broker does any of the following: 
 (i) Directly or indirectly, in connection with the transfer of ownership of an eligible privately held company, receives, holds, transmits, or has custody of the funds or securities to be exchanged by the parties to the transaction.   (ii) Engages on behalf of an issuer in a public offering of any class of securities that is registered, or is required to be registered, with the Commission under section 12 or with respect to which the issuer files, or is required to file, periodic information, documents, and reports under subsection (d).  
 (iii) Engages on behalf of any party in a transaction involving a shell company, other than a business combination related shell company.   (iv)  Directly, or indirectly through any of its affiliates, provides financing related to the transfer of ownership of an eligible privately held company.  
 (v) Assists any party to obtain financing from an unaffiliated third party without—  (I) complying with all other applicable laws in connection with such assistance, including, if applicable, Regulation T (12 C.F.R. 220 et seq.); and  
 (II) disclosing any compensation in writing to the party.    (vi) Represents both the buyer and the seller in the same transaction without providing clear written disclosure as to the parties the broker represents and obtaining written consent from both parties to the joint representation.  
 (vii) Facilitates a transaction with a group of buyers formed with the assistance of the M&A broker to acquire the eligible privately held company.   (viii) Engages in a transaction involving the transfer of ownership of an eligible privately held company to a passive buyer or group of passive buyers. For purposes of the preceding sentence, a buyer that is actively involved in managing the acquired company is not a passive buyer, regardless of whether such buyer is itself owned by passive beneficial owners.  
 (ix) Binds a party to a transfer of ownership of an eligible privately held company.    (C) Disqualifications An M&A broker is not exempt from registration under this paragraph if such broker is subject to— 
 (i) suspension or revocation of registration under paragraph (4);   (ii) a statutory disqualification described in section 3(a)(39);  
 (iii) a disqualification under the rules adopted by the Commission under section 926 of the Investor Protection and Securities Reform Act of 2010 (15 U.S.C. 77d note); or   (iv) a final order described in paragraph (4)(H).   
 (D) Rule of construction Nothing in this paragraph shall be construed to limit any other authority of the Commission to exempt any person, or any class of persons, from any provision of this title, or from any provision of any rule or regulation thereunder.   (E) Definitions In this paragraph: 
 (i) Business combination related shell company The term business combination related shell company means a shell company that is formed by an entity that is not a shell company—  (I) solely for the purpose of changing the corporate domicile of that entity solely within the United States; or  
 (II) solely for the purpose of completing a business combination transaction (as defined under section 230.165(f) of title 17, Code of Federal Regulations) among one or more entities other than the company itself, none of which is a shell company.    (ii) Control The term control means the power, directly or indirectly, to direct the management or policies of a company, whether through ownership of securities, by contract, or otherwise. There is a presumption of control for any person who— 
 (I) is a director, general partner, member or manager of a limited liability company, or corporate officer of a corporation or limited liability company, and exercises executive responsibility (or has similar status or functions);   (II) has the right to vote 25 percent or more of a class of voting securities or the power to sell or direct the sale of 25 percent or more of a class of voting securities; or  
 (III) in the case of a partnership or limited liability company, has the right to receive upon dissolution, or has contributed, 25 percent or more of the capital.    (iii) Eligible privately held company The term eligible privately held company means a privately held company that meets both of the following conditions: 
 (I) The company does not have any class of securities registered, or required to be registered, with the Commission under section 12 or with respect to which the company files, or is required to file, periodic information, documents, and reports under subsection (d).   (II) In the fiscal year ending immediately before the fiscal year in which the services of the M&A broker are initially engaged with respect to the securities transaction, the company meets either or both of the following conditions (determined in accordance with the historical financial accounting records of the company): 
 (aa) The earnings of the company before interest, taxes, depreciation, and amortization are less than $25,000,000.   (bb) The gross revenues of the company are less than $250,000,000.  For purposes of this subclause, the Commission may by rule modify the dollar figures if the Commission determines that such a modification is necessary or appropriate in the public interest or for the protection of investors.   
 (iv) M&A broker The term M&A broker means a broker, and any person associated with a broker, engaged in the business of effecting securities transactions solely in connection with the transfer of ownership of an eligible privately held company, regardless of whether the broker acts on behalf of a seller or buyer, through the purchase, sale, exchange, issuance, repurchase, or redemption of, or a business combination involving, securities or assets of the eligible privately held company, if the broker reasonably believes that—  (I) upon consummation of the transaction, any person acquiring securities or assets of the eligible privately held company, acting alone or in concert, will control and, directly or indirectly, will be active in the management of the eligible privately held company or the business conducted with the assets of the eligible privately held company; and  
 (II) if any person is offered securities in exchange for securities or assets of the eligible privately held company, such person will, prior to becoming legally bound to consummate the transaction, receive or have reasonable access to the most recent fiscal year-end financial statements of the issuer of the securities as customarily prepared by the management of the issuer in the normal course of operations and, if the financial statements of the issuer are audited, reviewed, or compiled, any related statement by the independent accountant, a balance sheet dated not more than 120 days before the date of the offer, and information pertaining to the management, business, results of operations for the period covered by the foregoing financial statements, and material loss contingencies of the issuer.    (v) Shell company The term shell company means a company that at the time of a transaction with an eligible privately held company— 
 (I) has no or nominal operations; and   (II) has— 
 (aa) no or nominal assets;   (bb) assets consisting solely of cash and cash equivalents; or  
 (cc) assets consisting of any amount of cash and cash equivalents and nominal other assets.      (F) Inflation adjustment  (i) In general On the date that is 5 years after the date of the enactment of the Small Business Mergers, Acquisitions, Sales, and Brokerage Simplification Act of 2018, and every 5 years thereafter, each dollar amount in subparagraph (E)(ii)(II) shall be adjusted by— 
 (I) dividing the annual value of the Employment Cost Index For Wages and Salaries, Private Industry Workers (or any successor index), as published by the Bureau of Labor Statistics, for the calendar year preceding the calendar year in which the adjustment is being made by the annual value of such index (or successor) for the calendar year ending December 31, 2012; and   (II) multiplying such dollar amount by the quotient obtained under subclause (I).   
 (ii) Rounding Each dollar amount determined under clause (i) shall be rounded to the nearest multiple of $100,000.    .    905. Effective date This subtitle and any amendment made by this subtitle shall take effect on the date that is 90 days after the date of the enactment of this Act.   
 D Mortgage Choice Act 
 906. Definition of points and fees 
 (a) Amendment to section 103 of TILA Section 103(bb)(4) of the Truth in Lending Act (15 U.S.C. 1602(bb)(4)) is amended—  (1) by striking paragraph (1)(B) and inserting paragraph (1)(A) and section 129C;  
 (2) in subparagraph (C)—  (A) by inserting and insurance after taxes;  
 (B) in clause (ii), by inserting , except as retained by a creditor or its affiliate as a result of their participation in an affiliated business arrangement (as defined in section 2(7) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2602(7)) after compensation; and   (C) by striking clause (iii) and inserting the following: 
 
 (iii) the charge is—  (I) a bona fide third-party charge not retained by the mortgage originator, creditor, or an affiliate of the creditor or mortgage originator; or  
 (II) a charge set forth in section 106(e)(1);   ; and     (3) in subparagraph (D)— 
 (A) by striking accident,; and   (B) by striking or any payments and inserting and any payments.    
 (b) Amendment to section 129C of TILA Section 129C of the Truth in Lending Act (15 U.S.C. 1639c) is amended—  (1) in subsection (a)(5)(C), by striking 103 and all that follows through or mortgage originator and inserting 103(bb)(4); and  
 (2) in subsection (b)(2)(C)(i), by striking 103 and all that follows through or mortgage originator) and inserting 103(bb)(4).     907. Rulemaking Not later than the end of the 90-day period beginning on the date of the enactment of this Act, the Bureau of Consumer Financial Protection shall issue final regulations to carry out the amendments made by this subtitle, and such regulations shall be effective upon issuance.   
 E Fair Investment Opportunities for Professional Experts Act 
 908. Definition of accredited investor 
 (a) In general Section 2(a)(15) of the Securities Act of 1933 (15 U.S.C. 77b(a)(15) is amended—  (1) by redesignating clauses (i) and (ii) as subparagraphs (A) and (F), respectively; and  
 (2) in subparagraph (A) (as so redesignated), by striking ; or and inserting a semicolon, and inserting after such subparagraph the following:   (B) any natural person whose individual net worth, or joint net worth with that person’s spouse, exceeds $1,000,000 (which amount, along with the amounts set forth in subparagraph (C), shall be adjusted for inflation by the Commission every 5 years to the nearest $10,000 to reflect the change in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics) where, for purposes of calculating net worth under this subparagraph— 
 (i) the person’s primary residence shall not be included as an asset;   (ii) indebtedness that is secured by the person’s primary residence, up to the estimated fair market value of the primary residence at the time of the sale of securities, shall not be included as a liability (except that if the amount of such indebtedness outstanding at the time of sale of securities exceeds the amount outstanding 60 days before such time, other than as a result of the acquisition of the primary residence, the amount of such excess shall be included as a liability); and  
 (iii) indebtedness that is secured by the person's primary residence in excess of the estimated fair market value of the primary residence at the time of the sale of securities shall be included as a liability;    (C) any natural person who had an individual income in excess of $200,000 in each of the 2 most recent years or joint income with that person’s spouse in excess of $300,000 in each of those years and has a reasonable expectation of reaching the same income level in the current year;  
 (D) any natural person who is currently licensed or registered as a broker or investment adviser by the Commission, the Financial Industry Regulatory Authority, or an equivalent self-regulatory organization (as defined in section 3(a)(26) of the Securities Exchange Act of 1934), or the securities division of a State or the equivalent State division responsible for licensing or registration of individuals in connection with securities activities;   (E) any natural person the Commission determines, by regulation, to have demonstrable education or job experience to qualify such person as having professional knowledge of a subject related to a particular investment, and whose education or job experience is verified by the Financial Industry Regulatory Authority or an equivalent self-regulatory organization (as defined in section 3(a)(26) of the Securities Exchange Act of 1934); or  .    
 (b) Rulemaking The Commission shall revise the definition of accredited investor under Regulation D (17 C.F.R. 230.501 et seq.) to conform with the amendments made by subsection (a).     F Fostering Innovation Act  909. Temporary exemption for low-revenue issuers Section 404 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) is amended by adding at the end the following: 
 
 (d) Temporary exemption for low-Revenue issuers 
 (1) Low-revenue exemption Subsection (b) shall not apply with respect to an audit report prepared for an issuer that—  (A) ceased to be an emerging growth company on the last day of the fiscal year of the issuer following the fifth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under the Securities Act of 1933;  
 (B) had average annual gross revenues of less than $50,000,000 as of its most recently completed fiscal year; and   (C) is not a large accelerated filer.   
 (2) Expiration of temporary exemption An issuer ceases to be eligible for the exemption described under paragraph (1) at the earliest of—  (A) the last day of the fiscal year of the issuer following the tenth anniversary of the date of the first sale of common equity securities of the issuer pursuant to an effective registration statement under the Securities Act of 1933;  
 (B) the last day of the fiscal year of the issuer during which the average annual gross revenues of the issuer exceed $50,000,000; or   (C) the date on which the issuer becomes a large accelerated filer.   
 (3) Definitions For purposes of this subsection:  (A) Average annual gross revenues The term average annual gross revenues means the total gross revenues of an issuer over its most recently completed three fiscal years divided by three.  
 (B) Emerging growth company The term emerging growth company has the meaning given such term under section 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c).   (C) Large accelerated filer The term large accelerated filer has the meaning given that term under section 240.12b–2 of title 17, Code of Federal Regulations, or any successor thereto.    .    
 G End Banking for Human Traffickers Act 
 910. Increasing the role of the financial industry in combating human trafficking 
 (a) Treasury as a member of the President’s Interagency Task Force To Monitor and Combat Trafficking Section 105(b) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(b)) is amended by inserting the Secretary of the Treasury, after the Secretary of Education,.   (b) Required review of procedures Not later than 180 days after the date of the enactment of this Act, the Financial Institutions Examination Council, in consultation with the Secretary of the Treasury, the private sector, and appropriate law enforcement agencies, shall— 
 (1) review and enhance training and examinations procedures to improve the capabilities of anti-money laundering and countering the financing of terrorism programs to detect financial transactions relating to severe forms of trafficking in persons;   (2) review and enhance procedures for referring potential cases relating to severe forms of trafficking in persons to the appropriate law enforcement agency; and  
 (3) determine, as appropriate, whether requirements for financial institutions are sufficient to detect and deter money laundering relating to severe forms of trafficking in persons.    (c) Interagency task force recommendations targeting money laundering related to human trafficking  (1) In general Not later than 270 days after the date of the enactment of this Act, the Interagency Task Force to Monitor and Combat Trafficking shall submit to the Committee on Financial Services and the Committee on the Judiciary of the House of Representatives, the Committee on Banking, Housing, and Urban Affairs and the Committee on the Judiciary of the Senate, and the head of each appropriate Federal banking agency— 
 (A) an analysis of anti-money laundering efforts of the United States Government and United States financial institutions relating to severe forms of trafficking in persons; and   (B) appropriate legislative, administrative, and other recommendations to strengthen efforts against money laundering relating to severe forms of trafficking in persons.   
 (2) Required recommendations The recommendations under paragraph (1) shall include—  (A) feedback from financial institutions on best practices of successful programs to combat severe forms of trafficking in persons currently in place that may be suitable for broader adoption by similarly situated financial institutions;  
 (B) feedback from stakeholders, including victims of severe forms of trafficking in persons and financial institutions, on policy proposals derived from the analysis conducted by the task force referred to in paragraph (1) that would enhance the efforts and programs of financial institutions to detect and deter money laundering relating to severe forms of trafficking in persons, including any recommended changes to internal policies, procedures, and controls relating to severe forms of trafficking in persons;   (C) any recommended changes to training programs at financial institutions to better equip employees to deter and detect money laundering relating to severe forms of trafficking in persons;  
 (D) any recommended changes to expand information sharing relating to severe forms of trafficking in persons among financial institutions and between such financial institutions, appropriate law enforcement agencies, and appropriate Federal agencies; and   (E) recommended changes, if necessary, to existing statutory law to more effectively detect and deter money laundering relating to severe forms of trafficking in persons, where such money laundering involves the use of emerging technologies and virtual currencies.    
 (d) Limitation Nothing in this subtitle shall be construed to grant rulemaking authority to the Interagency Task Force to Monitor and Combat Trafficking.   (e) Definitions As used in this section— 
 (1) the term appropriate Federal banking agency has the meaning given the term in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C. 1813(q));   (2) the term severe forms of trafficking in persons has the meaning given such term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102);   
 (3) the term Interagency Task Force to Monitor and Combat Trafficking means the Interagency Task Force to Monitor and Combat Trafficking established by the President pursuant to section 105 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103); and   (4) the term law enforcement agency means an agency of the United States, a State, or a political subdivision of a State, authorized by law or by a government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal or civil law.    
 911. Coordination of human trafficking issues by the Office of Terrorism and Financial Intelligence 
 (a) Functions Section 312(a)(4) of title 31, United States Code, is amended—  (1) by redesignating subparagraphs (E), (F), and (G) as subparagraphs (F), (G), and (H), respectively; and  
 (2) by inserting after subparagraph (D) the following:   (E) combating illicit financing relating to severe forms of trafficking in persons;  .    
 (b) Interagency coordination Section 312(a) of title 31, United States Code, is amended by adding at the end the following:   (8) Interagency coordination The Secretary of the Treasury, after consultation with the Undersecretary for Terrorism and Financial Crimes, shall designate an office within the OTFI that shall coordinate efforts to combat the illicit financing of severe forms of trafficking in persons with— 
 (A) other offices of the Department of the Treasury;   (B) other Federal agencies, including— 
 (i) the Office to Monitor and Combat Trafficking in Persons of the Department of State; and   (ii) the Interagency Task Force to Monitor and Combat Trafficking;   
 (C) State and local law enforcement agencies; and   (D) foreign governments.   .   
 (c) Definition Section 312(a) of title 31, United States Code, as amended by this section, is further amended by adding at the end the following:   (9) Definition In this subsection, the term severe forms of trafficking in persons has the meaning given such term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).  .    
 912. Additional reporting requirement under the Trafficking Victims Protection Act of 2000 Section 105(d)(7) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(d)(7)) is amended—  (1) in the matter preceding subparagraph (A)— 
 (A) by inserting the Committee on Financial Services, after the Committee on Foreign Affairs,; and   (B) by inserting the Committee on Banking, Housing, and Urban Affairs, after the Committee on Foreign Relations,;   
 (2) in subparagraph (Q)(vii), by striking ; and and inserting a semicolon;   (3) in subparagraph (R), by striking the period at the end and inserting ; and; and  
 (4) by adding at the end the following:    (S) the efforts of the United States to eliminate money laundering relating to severe forms of trafficking in persons and the number of investigations, arrests, indictments, and convictions in money laundering cases with a nexus to severe forms of trafficking in persons.  .    
 913. Minimum standards for the elimination of trafficking Section 108(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7106(b)) is amended by adding at the end the following new paragraph:   (13) Whether the government of the country, consistent with the capacity of the country, has in effect a framework to prevent financial transactions involving the proceeds of severe forms of trafficking in persons, and is taking steps to implement such a framework, including by investigating, prosecuting, convicting, and sentencing individuals who attempt or conduct such transactions.  .    
 H Investing in Main Street Act 
 914. Investment in small business investment companies Section 302(b) of the Small Business Investment Act of 1958 (15 U.S.C. 682(b)) is amended—  (1) in paragraph (1), by inserting before the period the following: or, subject to the approval of the appropriate Federal banking agency, 15 percent of such capital and surplus;  
 (2) in paragraph (2), by inserting before the period the following: or, subject to the approval of the appropriate Federal banking agency, 15 percent of such capital and surplus; and   (3) by adding at the end the following: 
 
 (3) Appropriate federal banking agency defined For purposes of this subsection, the term appropriate Federal banking agency has the meaning given that term under section 3 of the Federal Deposit Insurance Act.  .      I Privacy Notification Technical Clarification Act  915. Exception to annual notice requirement Section 503 of the Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding at the end the following: 
 
 (g) Additional exception to annual notice requirement 
 (1) In general A vehicle financial company that has not changed its policies and practices with regard to disclosing nonpublic personal information from the policies and practices that were disclosed in the most recent disclosure sent to consumers in accordance with this section shall not be required to provide an annual disclosure under this section if—  (A) the vehicle financial company makes its current policy available to consumers on its website and via mail upon written request sent to a designated address identified for the purpose of requesting the policy or upon telephone request made using a toll free consumer service telephone number;   
 (B) the vehicle financial company conspicuously notifies consumers of the availability of the current policy, including—  (i) with respect to consumers who are entitled to a periodic billing statement, a message on the front page of each periodic billing statement; and  
 (ii) with respect to consumers who are not entitled to a periodic billing statement, through other reasonable means such as through a link on the landing page of the company’s website or with other written communication, including electronic communication, sent to the consumer; and    (C) the vehicle financial company— 
 (i) provides consumers with the ability to opt out, subject to any exemption or exception provided under subsection (b)(2) or (e) of section 502 or under regulations prescribed under section 504(b), of having the consumer’s nonpublic personal information disclosed to a nonaffiliated third party; and   (ii) includes a description about where to locate the procedures for a consumer to select such opt out in each periodic billing statement sent to the consumer.    
 (2) Treatment of multiple policies If a vehicle financial company maintains more than one set of policies described under paragraph (1) that vary depending on the consumer’s account status or State of residence, the vehicle financial company may comply with the website posting requirement in paragraph (1)(A) by posting all of such policies to the public section of the vehicle financial company’s website, with instructions for choosing the applicable policy.   (3) Vehicle financial company defined For purposes of this subsection, the term vehicle financial company means— 
 (A) a financial institution that—  (i) is regularly engaged in the business of extending credit for the purchase of vehicles;  
 (ii) is affiliated with a vehicle manufacturer; and   (iii) only shares nonpublic personal information of consumers with nonaffiliated third parties that are vehicle dealers; or   
 (B) a financial institution that—  (i) regularly engages in the business of extending credit for the purchase or lease of vehicles from vehicle dealers; or  
 (ii) purchases vehicle installment sales contracts or leases from vehicle dealers.     .     II Financial Institution Customer Protection Act  916. Requirements for deposit account termination requests and orders  (a) Termination requests or orders must be valid  (1) In general An appropriate Federal banking agency may not formally or informally request or order a depository institution to terminate a specific customer account or group of customer accounts or to otherwise restrict or discourage a depository institution from entering into or maintaining a banking relationship with a specific customer or group of customers unless— 
 (A) the agency has a valid reason for such request or order; and   (B) such reason is not based solely on reputation risk.   
 (2) Treatment of national security threats If an appropriate Federal banking agency believes a specific customer or group of customers is, or is acting as a conduit for, an entity which—  (A) poses a threat to national security;  
 (B) is involved in terrorist financing;   (C) is an agency of the Government of Iran, North Korea, Syria, or any country listed from time to time on the State Sponsors of Terrorism list;  
 (D) is located in, or is subject to the jurisdiction of, any country specified in subparagraph (C); or   (E) does business with any entity described in subparagraph (C) or (D), unless the appropriate Federal banking agency determines that the customer or group of customers has used due diligence to avoid doing business with any entity described in subparagraph (C) or (D),  such belief shall satisfy the requirement under paragraph (1).   
 (b) Notice requirement 
 (1) In general If an appropriate Federal banking agency formally or informally requests or orders a depository institution to terminate a specific customer account or a group of customer accounts, the agency shall—  (A) provide such request or order to the institution in writing; and  
 (B) accompany such request or order with a written justification for why such termination is needed, including any specific laws or regulations the agency believes are being violated by the customer or group of customers, if any.    (2) Justification requirement A justification described under paragraph (1)(B) may not be based solely on the reputation risk to the depository institution.   
 (c) Customer notice 
 (1) Notice required Except as provided under paragraph (2) or as otherwise prohibited from being disclosed by law, if an appropriate Federal banking agency orders a depository institution to terminate a specific customer account or a group of customer accounts, the depository institution shall inform the specific customer or group of customers of the justification for the customer’s account termination described under subsection (b).   (2) Notice prohibited  (A) Notice prohibited in cases of national security If an appropriate Federal banking agency requests or orders a depository institution to terminate a specific customer account or a group of customer accounts based on a belief that the customer or customers pose a threat to national security, or are otherwise described under subsection (a)(2), neither the depository institution nor the appropriate Federal banking agency may inform the customer or customers of the justification for the customer’s account termination.  
 (B) Notice prohibited in other cases If an appropriate Federal banking agency determines that the notice required under paragraph (1) may interfere with an authorized criminal investigation, neither the depository institution nor the appropriate Federal banking agency may inform the specific customer or group of customers of the justification for the customer’s account termination.     (d) Reporting requirement Each appropriate Federal banking agency shall issue an annual report to the Congress stating— 
 (1) the aggregate number of specific customer accounts that the agency requested or ordered a depository institution to terminate during the previous year; and   (2) the legal authority on which the agency relied in making such requests and orders and the frequency on which the agency relied on each such authority.   
 (e) Definitions For purposes of this section:  (1) Appropriate Federal banking agency The term appropriate Federal banking agency means— 
 (A) the appropriate Federal banking agency, as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and   (B) the National Credit Union Administration, in the case of an insured credit union.   
 (2) Depository institution The term depository institution means—  (A) a depository institution, as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and  
 (B) an insured credit union.       III Encouraging Public Offerings Act  917. Expanding testing the waters and confidential submissions The Securities Act of 1933 (15 U.S.C. 77a et seq.) is amended— 
 (1) in section 5(d)—  (A) by striking Notwithstanding and inserting the following:  
 
 (1) In general Notwithstanding  ;    (B) by striking an emerging growth company or any person authorized to act on behalf of an emerging growth company and inserting an issuer or any person authorized to act on behalf of an issuer; and  
 (C) by adding at the end the following:   (2) Additional requirements  (A) In general The Commission may issue regulations, subject to public notice and comment, to impose such other terms, conditions, or requirements on the engaging in oral or written communications described under paragraph (1) by an issuer other than an emerging growth company as the Commission determines appropriate.  
 (B) Report to Congress Prior to any rulemaking described under subparagraph (A), the Commission shall issue a report to the Congress containing a list of the findings supporting the basis of such rulemaking.   ; and     (2) in section 6(e)— 
 (A) in the heading, by striking Emerging growth companies and inserting Draft registration statements;   (B) by redesignating paragraph (2) as paragraph (4); and  
 (C) by striking paragraph (1) and inserting the following:   (1) Prior to initial public offering Any issuer, prior to its initial public offering date, may confidentially submit to the Commission a draft registration statement, for confidential nonpublic review by the staff of the Commission prior to public filing, provided that the initial confidential submission and all amendments thereto shall be publicly filed with the Commission not later than 15 days before the date on which the issuer conducts a road show (as defined under section 230.433(h)(4) of title 17, Code of Federal Regulations) or, in the absence of a road show, at least 15 days prior to the requested effective date of the registration statement.  
 (2) Within 1 year after initial public offering or exchange registration Any issuer, within the 1-year period following its initial public offering or its registration of a security under section 12(b) of the Securities Exchange Act of 1934, may confidentially submit to the Commission a draft registration statement, for confidential nonpublic review by the staff of the Commission prior to public filing, provided that the initial confidential submission and all amendments thereto shall be publicly filed with the Commission not later than 15 days before the date on which the issuer conducts a road show (as defined under section 230.433(h)(4) of title 17, Code of Federal Regulations) or, in the absence of a road show, at least 15 days prior to the requested effective date of the registration statement.   (3) Additional requirements  (A) In general The Commission may issue regulations, subject to public notice and comment, to impose such other terms, conditions, or requirements on the submission of draft registration statements described under this subsection by an issuer other than an emerging growth company as the Commission determines appropriate.  
 (B) Report to Congress Prior to any rulemaking described under subparagraph (A), the Commission shall issue a report to the Congress containing a list of the findings supporting the basis of such rulemaking.   .       IV Risk-Based Credit Examination Act  918. Risk-Based Examinations of Nationally Recognized Statistical Rating Organizations Section 15E(p)(3)(B) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–7(p)(3)(B)) is amended in the matter preceding clause (i), by inserting , as appropriate,  after Each examination under subparagraph (A) shall include.   
 V Protection of Source Code Act 
 919. Procedure for obtaining certain intellectual property 
 (a) Persons under Securities Act of 1933 Section 8 of the Securities Act of 1933 (15 U.S.C. 77h) is amended by adding at the end the following:   (g) Procedure for obtaining certain intellectual property The Commission is not authorized to compel under this title a person to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of the source code, to the Commission unless the Commission first issues a subpoena.  .   
 (b) Persons under the Securities Exchange Act of 1934 Section 23 of the Securities Exchange Act of 1934 (15 U.S.C. 78w) is amended by adding at the end the following:   (e) Procedure for obtaining certain intellectual property The Commission is not authorized to compel under this title a person to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of the source code, to the Commission unless the Commission first issues a subpoena.  .   
 (c) Investment Companies Section 31 of the Investment Company Act of 1940 (15 U.S.C. 80a–30) is amended by adding at the end the following:   (e) Procedure for obtaining certain intellectual property The Commission is not authorized to compel under this title an investment company to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of the source code, to the Commission unless the Commission first issues a subpoena.  .   
 (d) Investment Advisers Section 204 of the Investment Advisers Act of 1940 (15 U.S.C. 80b–4) is amended—  (1) by adding at the end the following: 
 
 (f) Procedure for obtaining certain intellectual property The Commission is not authorized to compel under this title an investment adviser to produce or furnish source code, including algorithmic trading source code or similar intellectual property that forms the basis for design of the source code, to the Commission unless the Commission first issues a subpoena.  ; and    (2) in the second subsection (d), by striking (d) and inserting (e).     
 VI Family Office Technical Correction Act 
 920. Accredited investor clarification 
 (a) In General Subject to subsection (b), any family office or a family client of a family office, as defined in section 275.202(a)(11)(G)–1 of title 17, Code of Federal Regulations, shall be deemed to be an accredited investor, as defined in Regulation D of the Securities and Exchange Commission (or any successor thereto) under the Securities Act of 1933.   (b) Limitation Subsection (a) only applies to a family office with assets under management in excess of $5,000,000, and a family office or a family client not formed for the specific purpose of acquiring the securities offered, and whose purchase is directed by a person who has such knowledge and experience in financial and business matters that such person is capable of evaluating the merits and risks of the prospective investment.    
 VII Market Data Protection Act 
 921. Internal risk controls The Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended—  (1) by inserting after section 4E the following: 
 
 4F. Internal risk controls 
 (a) In general Each of the following entities, in consultation with the Chief Economist, shall develop comprehensive internal risk control mechanisms to safeguard and govern the storage of all market data by such entity, all market data sharing agreements of such entity, and all academic research performed at such entity using market data:  (1) The Commission.  
 (2) Each national securities association registered pursuant to section 15A.   (3) The operator of the consolidated audit trail created by a national market system plan approved pursuant to section 242.613 of title 17, Code of Federal Regulations (or any successor regulation).   
 (b) Consolidated audit trail prohibited from accepting market data until mechanisms developed The operator described in paragraph (3) of subsection (a) may not accept market data (or shall cease accepting market data) until the operator has developed the mechanisms required by such subsection. Any requirement for a person to provide market data to the operator shall not apply during any time when the operator is prohibited by this subsection from accepting such data.   (c) Treatment of previously developed mechanisms The development of comprehensive internal risk control mechanisms required by subsection (a) may occur, in whole or in part, before the date of the enactment of this section, if such development and such mechanisms meet the requirements of such subsection (including consultation with the Chief Economist).   ; and   
 (2) in section 3(a)—  (A) by redesignating the second paragraph (80) (relating to funding portals) as paragraph (81); and  
 (B) by adding at the end the following:   (82) Chief economist The term Chief Economist means the Director of the Division of Economic and Risk Analysis, or an employee of the Commission with comparable authority, as determined by the Commission.  .      
 VIII Financial Stability Oversight Council Improvement Act 
 922. SIFI designation process Section 113 of the Financial Stability Act of 2010 (12 U.S.C. 5323) is amended—  (1) in subsection (a)(2)— 
 (A) in subparagraph (J), by striking and at the end;   (B) by redesignating subparagraph (K) as subparagraph (L); and  
 (C) by inserting after subparagraph (J) the following:   (K) the appropriateness of the imposition of prudential standards as opposed to other forms of regulation to mitigate the identified risks; and  ;    
 (2) in subsection (b)(2)—  (A) in subparagraph (J), by striking and at the end;  
 (B) by redesignating subparagraph (K) as subparagraph (L);   (C) by inserting after subparagraph (J) the following: 
 
 (K) the appropriateness of the imposition of prudential standards as opposed to other forms of regulation to mitigate the identified risks; and  ; and     (3) by amending subsection (d) to read as follows: 
 
 (d) Reevaluation and Rescission 
 (1) Annual reevaluation Not less frequently than annually, the Council shall reevaluate each determination made under subsections (a) and (b) with respect to a nonbank financial company supervised by the Board of Governors and shall—  (A) provide written notice to the nonbank financial company being reevaluated and afford such company an opportunity to submit written materials, within such time as the Council determines to be appropriate (but which shall be not less than 30 days after the date of receipt by the company of such notice), to contest the determination, including materials concerning whether, in the company’s view, material financial distress at the company, or the nature, scope, size, scale, concentration, interconnectedness, or mix of the activities of the company could pose a threat to the financial stability of the United States;  
 (B) provide an opportunity for the nonbank financial company to meet with the Council to present the information described in subparagraph (A); and   (C) if the Council does not rescind the determination, provide notice to the nonbank financial company, its primary financial regulatory agency and the primary financial regulatory agency of any of the company’s significant subsidiaries of the reasons for the Council’s decision, which notice shall address with specificity how the Council assessed the material factors presented by the company under subparagraphs (A) and (B).   
 (2) Periodic reevaluation 
 (A) Review Every 5 years after the date of a final determination with respect to a nonbank financial company under subsection (a) or (b), as applicable, the nonbank financial company may submit a written request to the Council for a reevaluation of such determination. Upon receipt of such a request, the Council shall conduct a reevaluation of such determination and hold a vote on whether to rescind such determination.   (B) Procedures Upon receipt of a written request under paragraph (A), the Council shall fix a time (not earlier than 30 days after the date of receipt of the request) and place at which such company may appear, personally or through counsel, to— 
 (i) submit written materials (which may include a plan to modify the company’s business, structure, or operations, which shall specify the length of the implementation period); and   (ii) provide oral testimony and oral argument before the members of the Council.   
 (C) Treatment of plan If the company submits a plan in accordance with subparagraph (B)(i), the Council shall consider whether the plan, if implemented, would cause the company to no longer meet the standards for a final determination under subsection (a) or (b), as applicable. The Council shall provide the nonbank financial company an opportunity to revise the plan after consultation with the Council.   (D) Explanation for certain companies With respect to a reevaluation under this paragraph where the determination being reevaluated was made before the date of enactment of this paragraph, the nonbank financial company may require the Council, as part of such reevaluation, to explain with specificity the basis for such determination.   
 (3) Rescission of determination 
 (A) In general If the Council, by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, determines under this subsection that a nonbank financial company no longer meets the standards for a final determination under subsection (a) or (b), as applicable, the Council shall rescind such determination.   (B) Approval of company plan Approval by the Council of a plan submitted or revised in accordance with paragraph (2) shall require a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson. If such plan is approved by the Council, the company shall implement the plan during the period identified in the plan, except that the Council, in its sole discretion and upon request from the company, may grant one or more extensions of the implementation period. After the end of the implementation period, including any extensions granted by the Council, the Council shall proceed to a vote as described under subparagraph (A).    ;   
 (4) by amending subsection (e) to read as follows:   (e) Requirements for proposed determination, notice and opportunity for hearing, and final determination  (1) Notice of identification for initial evaluation and opportunity for voluntary submission Upon identifying a nonbank financial company for comprehensive analysis of the potential for the nonbank company to pose a threat to the financial stability of the United States, the Council shall provide the nonbank financial company with— 
 (A) written notice that explains with specificity the basis for so identifying the company, a copy of which shall be provided to the company’s primary financial regulatory agency;   (B) an opportunity to submit written materials for consideration by the Council as part of the Council’s initial evaluation of the risk profile and characteristics of the company;  
 (C) an opportunity to meet with the Council to discuss the Council’s analysis; and   (D) a list of the public sources of information being considered by the Council as part of such analysis.   
 (2) Requirements before making a proposed determination Before making a proposed determination with respect to a nonbank financial company under paragraph (3), the Council shall—  (A) by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, approve a resolution that identifies with specificity any risks to the financial stability of the United States the Council has identified relating to the nonbank financial company;  
 (B) with respect to nonbank financial company with a primary financial regulatory agency, provide a copy of the resolution described under subparagraph (A) to the primary financial regulatory agency and provide such agency with at least 180 days from the receipt of the resolution to—  (i) consider the risks identified in the resolution; and  
 (ii) provide a written response to the Council that includes its assessment of the risks identified and the degree to which they are or could be addressed by existing regulation and, as appropriate, issue proposed regulations or undertake other regulatory action to mitigate the identified risks;    (C) provide the nonbank financial company with written notice that the Council— 
 (i) is considering whether to make a proposed determination with respect to the nonbank financial company under subsection (a) or (b), as applicable, which notice explains with specificity the basis for the Council’s consideration, including any aspects of the company’s operations or activities that are a primary focus for the Council; or   (ii) has determined not to subject the company to further review, which action shall not preclude the Council from issuing a notice to the company under subparagraph (1)(A) at a future time; and   
 (D) in the case of a notice to the nonbank financial company under subparagraph (C)(i), provide the company with—  (i) an opportunity to meet with the Council to discuss the Council’s analysis;  
 (ii) an opportunity to submit written materials, within such time as the Council deems appropriate (but not less than 30 days after the date of receipt by the company of the notice described under clause (i)), to the Council to inform the Council’s consideration of the nonbank financial company for a proposed determination, including materials concerning the company’s views as to whether it satisfies the standard for determination set forth in subsection (a) or (b), as applicable;   (iii) an explanation of how any request by the Council for information from the nonbank financial company relates to potential risks to the financial stability of the United States and the Council’s analysis of the company;  
 (iv) written notice when the Council deems its evidentiary record regarding such nonbank financial company to be complete; and   (v) an opportunity to meet with the members of the Council.    
 (3) Proposed determination 
 (A) Voting The Council may, by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, propose to make a determination in accordance with the provisions of subsection (a) or (b), as applicable, with respect to a nonbank financial company.   (B) Deadline for making a proposed determination With respect to a nonbank financial company provided with a written notice under paragraph (2)(C)(i), if the Council does not provide the company with the written notice of a proposed determination described under paragraph (4) within the 180-day period following the date on which the Council notifies the company under paragraph (2)(C) that the evidentiary record is complete, the Council may not make such a proposed determination with respect to such company unless the Council repeats the procedures described under paragraph (2).  
 (C) Review of actions of primary financial regulatory agency With respect to a nonbank financial company with a primary financial regulatory agency, the Council may not vote under subparagraph (A) to make a proposed determination unless—  (i) the Council first determines that any proposed regulations or other regulatory actions taken by the primary financial regulatory agency after receipt of the resolution described under paragraph (2)(A) are insufficient to mitigate the risks identified in the resolution;  
 (ii) the primary financial regulatory agency has notified the Council that the agency has no proposed regulations or other regulatory actions to mitigate the risks identified in the resolution; or   (iii) the period allowed by the Council under paragraph (2)(B) has elapsed and the primary financial regulatory agency has taken no action in response to the resolution.    
 (4) Notice of proposed determination The Council shall—  (A) provide to a nonbank financial company written notice of a proposed determination of the Council, including an explanation of the basis of the proposed determination of the Council, that a nonbank financial company shall be supervised by the Board of Governors and shall be subject to prudential standards in accordance with this title, an explanation of the specific risks to the financial stability of the United States presented by the nonbank financial company, and a detailed explanation of why existing regulations or other regulatory action by the company’s primary financial regulatory agency, if any, is insufficient to mitigate such risk; and  
 (B) provide the primary financial regulatory agency of the nonbank financial company a copy of the nonpublic written explanation of the Council’s proposed determination.    (5) Hearing  (A) In general Not later than 30 days after the date of receipt of any notice of a proposed determination under paragraph (4), the nonbank financial company may request, in writing, an opportunity for a written or oral hearing before the Council to contest the proposed determination, including the opportunity to present a plan to modify the company’s business, structure, or operations in order to mitigate the risks identified in the notice, and which plan shall also include any steps the company expects to take during the implementation period to mitigate such risks.  
 (B) Grant of hearing Upon receipt of a timely request, the Council shall fix a time (not earlier than 30 days after the date of receipt of the request) and place at which such company may appear, personally or through counsel, to—  (i) submit written materials (which may include a plan to modify the company’s business, structure, or operations); or  
 (ii) provide oral testimony and oral argument to the members of the Council.     (6) Council consideration of company plan  (A) In general If a nonbank financial company submits a plan in accordance with paragraph (5), the Council shall, prior to making a final determination— 
 (i) consider whether the plan, if implemented, would mitigate the risks identified in the notice under paragraph (4); and   (ii) provide the nonbank financial company an opportunity to revise the plan after consultation with the Council.   
 (B) Voting Approval by the Council of a plan submitted under paragraph (5) or revised under subparagraph (A)(ii) shall require a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson.   (C) Implementation of approved plan With respect to a nonbank financial company’s plan approved by the Council under subparagraph (B), the company shall have one year to implement the plan, except that the Council, in its sole discretion and upon request from the nonbank financial company, may grant one or more extensions of the implementation period.  
 (D) Oversight of implementation 
 (i) Periodic reports The Council, acting through the Office of Financial Research, may require the submission of periodic reports from a nonbank financial company for the purpose of evaluating the company’s progress in implementing a plan approved by the Council under subparagraph (B).   (ii) Inspections The Council may direct the primary financial regulatory agency of a nonbank financial company or its subsidiaries (or, if none, the Board of Governors) to inspect the company or its subsidiaries for the purpose of evaluating the implementation of the company’s plan.   
 (E) Authority to rescind approval 
 (i) In general During the implementation period described under subparagraph (C), including any extensions granted by the Council, the Council shall retain the authority to rescind its approval of the plan if the Council finds, by a vote of not fewer than 2/3 of the voting members then serving, including an affirmative vote by the Chairperson, that the company’s implementation of the plan is no longer sufficient to mitigate or prevent the risks identified in the resolution described under paragraph (2)(A).   (ii) Final determination vote The Council may proceed to a vote on final determination under subsection (a) or (b), as applicable, not earlier than 10 days after providing the nonbank financial company with written notice that the Council has rescinded the approval of the company’s plan pursuant to clause (i).   
 (F) Actions after implementation 
 (i) Evaluation of implementation After the end of the implementation period described under subparagraph (C), including any extensions granted by the Council, the Council shall consider whether the plan, as implemented by the nonbank financial company, adequately mitigates or prevents the risks identified in the resolution described under paragraph (2)(A).   (ii) Voting If, after performing an evaluation under clause (i), not fewer than 2/3 of the voting members of the Council then serving, including an affirmative vote by the Chairperson, determine that the plan, as implemented, adequately mitigates or prevents the identified risks, the Council shall not make a final determination under subsection (a) or (b), as applicable, with respect to the nonbank financial company and shall notify the company of the Council’s decision to take no further action.    
 (7) Final council decisions 
 (A) In general Not later than 90 days after the date of a hearing under paragraph (5), the Council shall notify the nonbank financial company of—  (i) a final determination under subsection (a) or (b), as applicable;  
 (ii) the Council’s approval of a plan submitted by the nonbank financial company under paragraph (5) or revised under paragraph (6); or   (iii) the Council’s decision to take no further action with respect to the nonbank financial company.   
 (B) Explanatory statement A final determination of the Council, under subsection (a) or (b), shall contain a statement of the basis for the decision of the Council, including the reasons why the Council rejected any plan by the nonbank financial company submitted under paragraph (5) or revised under paragraph (6).   (C) Notice to primary financial regulatory agency In the case of a final determination under subsection (a) or (b), the Council shall provide the primary financial regulatory agency of the nonbank financial company a copy of the nonpublic written explanation of the Council’s final determination.    ;   
 (5) in subsection (g), strike before the Council makes any final determination and insert from the outset of the Council’s consideration of the company, including before the Council makes any proposed or final determination; and   (6) by adding at the end the following: 
 
 (j) Public disclosure requirement The Council shall—  (1) in each case where a nonbank financial company has been notified that it is subject to the Council’s review and the company has publicly disclosed such fact, confirm that the nonbank financial company is subject to the Council’s review, in response to a request from a third party;  
 (2) upon making a final determination, publicly provide a written explanation of the basis for its decision with sufficient detail to provide the public with an understanding of the specific bases of the Council’s determination, including any assumptions related thereof, subject to the requirements of section 112(d)(5);   (3) include, in the annual report required by section 112, the number of nonbank financial companies from the previous year subject to preliminary analysis, further review, and subject to a proposed or final determination; and  
 (4) within 90 days after the enactment of this subsection, publish information regarding its methodology for calculating any quantitative thresholds or other metrics used to identify nonbank financial companies for analysis by the Council.    (k) Periodic assessment of the impact of designations  (1) Assessment Every five years after the date of enactment of this section, the Council shall— 
 (A) conduct a study of the Council’s determinations that nonbank financial companies shall be supervised by the Board of Governors and shall be subject to prudential standards; and   (B) comprehensively assess the impact of such determinations on the companies for which such determinations were made and the wider economy, including whether such determinations are having the intended result of improving the financial stability of the United States.   
 (2) Report Not later than 90 days after completing a study required under paragraph (1), the Council shall issue a report to the Congress that—  (A) describes all findings and conclusions made by the Council in carrying out such study; and  
 (B) identifies whether any of the Council’s determinations should be rescinded or whether related regulations or regulatory guidance should be modified, streamlined, expanded, or repealed.    .     923. Rule of construction None of the amendments made by this subtitle may be construed as limiting the Financial Stability Oversight Council’s emergency powers under section 113(f) of the Financial Stability Act of 2010 (12 U.S.C. 5323(f)).   
 IX Expanding Access to Capital for Rural Job Creators Act 
 925. Access to capital for rural-area small businesses Section 4(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78d(j)) is amended—  (1) in paragraph(4)(C), by inserting rural-area small businesses, after women-owned small businesses,; and  
 (2) in paragraph (6)(B)(iii), by inserting rural-area small businesses, after women-owned small businesses,.     X Volcker Rule Regulatory Harmonization Act  926. Rulemaking authority under the Volcker rule  (a) In general Paragraph (2) of section 13(b) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(b)(2)) is amended to read as follows: 
 
 (2) Rulemaking 
 (A) In general The Board may, as appropriate, consult with the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Securities and Exchange Commission, or the Commodity Futures Trading Commission to adopt rules or guidance to carry out this section, as provided in subparagraph (B).   (B) Rulemaking requirements In adopting a rule or guidance under subparagraph (A), the Board— 
 (i) shall consider the findings of the report required in paragraph (1) and, as appropriate, subsequent reports;   (ii) shall assure, to the extent possible, that such rule or guidance provide for consistent application and implementation of the applicable provisions of this section to avoid providing advantages or imposing disadvantages to the companies affected by this subsection and to protect the safety and soundness of banking entities and nonbank financial companies supervised by the Board; and  
 (iii) shall include requirements to ensure compliance with this section, such as requirements regarding internal controls and recordkeeping.    (C) Authority The Board shall have sole authority to issue and amend rules under this section after the date of the enactment of this paragraph.  
 (D) Conforming authority 
 (i) Continuity of regulations Any rules or guidance issued under this section prior to the date of enactment of this paragraph shall continue in effect until the Board issues a successor rule or guidance, or amends such rule or guidance, pursuant to subparagraph (C).   (ii) Applicable guidance In performing examinations or other supervisory duties, the appropriate Federal banking agencies, the Securities and Exchange Commission, and the Commodity Futures Trading Commission, as appropriate, shall update any applicable policies and procedures to ensure that such policies and procedures are consistent (to the extent practicable) with any rules or guidance issued pursuant to subparagraph (C).    .   
 (b) Conforming amendments Section 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851) is amended—  (1) by striking the appropriate Federal banking agencies, the Securities and Exchange Commission, and the Commodity Futures Trading Commission, each place it appears and inserting the Board;  
 (2) by striking ‘‘appropriate Federal banking agencies, the Securities and Exchange Commission, and the Commodity Futures Trading Commission’’ each place it appears and inserting ‘‘Board’’;   (3) in subsection (c)(5), by striking Notwithstanding paragraph (2) and all that follows through provided in subsection (b)(2), and inserting The Board shall have the authority; and  
 (4) in subsection (d)(1)—  (A) in subparagraph (F)(ii)— 
 (i) by striking the appropriate Federal banking agencies and inserting the Board; and   (ii) by striking have not jointly and inserting has not; and   
 (B) in subparagraph (G)(viii), by striking appropriate Federal banking agencies, the Securities and Exchange Commission, or the Commodity Futures Trading Commission, and inserting Board,.      927. Enforcement; anti-evasion  (a) In general Subsection (e) of section 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(e)) is amended to read as follows: 
 
 (e) Enforcement; anti-Evasion 
 (1) Appropriate Federal banking agency Notwithstanding any other provision of law except for any rules or guidance issued under subsection (b)(2), whenever the appropriate Federal banking agency has reasonable cause to believe that a banking entity or nonbank financial company supervised by the Board has made an investment or engaged in an activity in a manner that either violates the restrictions under this section, or that functions as an evasion of the requirements of this section (including through an abuse of any permitted activity), such appropriate Federal banking agency shall order, after due notice and opportunity for hearing, the banking entity or nonbank financial company supervised by the Board to terminate the activity and, as relevant, dispose of the investment.   (2) Securities and Exchange Commission and Commodity Futures Trading Commission  (A) In general Notwithstanding any other provision of law except for any rules or guidance issued under subsection (b)(2), whenever the Securities and Exchange Commission or the Commodity Futures Trading Commission, as appropriate, has reasonable cause to believe that a covered nonbank financial company for which the respective agency is the primary Federal regulator has made an investment or engaged in an activity in a manner that either violates the restrictions under this section, or that functions as an evasion of the requirements of this section (including through an abuse of any permitted activity), the Securities and Exchange Commission or the Commodity Futures Trading Commission, as appropriate, shall order, after due notice and opportunity for hearing, the covered nonbank financial company to terminate the activity and, as relevant, dispose of the investment.  
 (B) Covered nonbank financial company defined In this paragraph, the term covered nonbank financial company means a nonbank financial company (as defined in section 102 of the Financial Stability Act of 2010) supervised by the Securities and Exchange Commission or the Commodity Futures Trading Commission, as appropriate.    .    (b) Rule of construction Nothing in this section shall be construed to abrogate, reduce, or eliminate the backup authority of the Federal Deposit Insurance Corporation authority under the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.), the Federal Deposit Insurance Act (12 U.S.C. 1811), or Federal Deposit Insurance Corporation Improvement Act of 1991.   
 928. Exclusion of community banks from Volcker rule Section 13(h)(1) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(h)(1)) is amended—  (1) in subparagraph (D), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and adjusting the margins accordingly;  
 (2) by redesignating subparagraphs (A), (B), (C), and (D) as clauses (i), (ii), (iii), and (iv), respectively, and adjusting the margins accordingly;   (3) in the matter preceding clause (i), as so redesignated, in the second sentence, by striking institution that functions solely in a trust or fiduciary capacity, if— and inserting the following: 
 institution—   (A) that functions solely in a trust or fiduciary capacity, if—  ;   
 (4) in clause (iv)(II), as so redesignated, by striking the period at the end and inserting ; or; and   (5) by adding at the end the following: 
 
 (B) that does not have and is not controlled by a company that has—  (i) more than $10,000,000,000 in total consolidated assets; and  
 (ii) total trading assets and trading liabilities, as reported on the most recent applicable regulatory filing filed by the institution, that are more than 5 percent of total consolidated assets.   .      XI Financial Institution Living Will Improvement Act  929. Living will reforms  (a) In general Section 165(d) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365(d)) is amended— 
 (1) in paragraph (1), by striking periodically and inserting every 2 years; and   (2) in paragraph (3)— 
 (A) by striking The Board and inserting the following:   (A) In general The Board  ;   
 (B) by striking shall review and inserting the following:  shall— 
 (i) review  ;    (C) by striking the period and inserting ; and; and  
 (D) by adding at the end the following:   (ii) not later than the end of the 6-month period beginning on the date the company submits the resolution plan, provide feedback to the company on such plan.  
 (B) Disclosure of assessment framework The Board of Governors and the Corporation shall publicly disclose the assessment framework that is used to review information under this paragraph.  .      (b) Treatment of other resolution plan requirements  (1) In general With respect to an appropriate Federal banking agency that requires a banking organization to submit to the agency a resolution plan not described under section 165(d) of the Dodd-Frank Wall Street Reform and Consumer Protection Act— 
 (A) the respective agency shall ensure that the review of such resolution plan is consistent with the requirements contained in the amendments made by this subtitle;   (B) the agency may not require the submission of such a resolution plan more often than every 2 years; and  
 (C) paragraphs (6) and (7) of such section 165(d) shall apply to such a resolution plan.    (2) Definitions For purposes of this subsection: 
 (A) Appropriate Federal banking agency The term appropriate Federal banking agency—  (i) has the meaning given such term under section 3 of the Federal Deposit Insurance Act; and  
 (ii) means the National Credit Union Administration, in the case of an insured credit union.    (B) Banking organization The term banking organization means— 
 (i) an insured depository institution;   (ii) an insured credit union;  
 (iii) a depository institution holding company;   (iv) a company that is treated as a bank holding company for purposes of section 8 of the International Banking Act; and  
 (v) a U.S. intermediate holding company established by a foreign banking organization pursuant to section 252.153 of title 12, Code of Federal Regulations.    (C) Insured credit union The term insured credit union has the meaning given that term under section 101 of the Federal Credit Union Act.  
 (D) Other banking terms The terms depository institution holding company and insured depository institution have the meaning given those terms, respectively, under section 3 of the Federal Deposit Insurance Act.     (c) Rule of construction Nothing in this subtitle, or any amendment made by this subtitle, shall be construed as limiting the authority of an appropriate Federal banking agency (as defined under subsection (b)(2)) to obtain information from an institution in connection with such agency’s authority to examine or require reports from the institution.    
 XII Financial Institutions Examination Fairness and Reform Act 
 930. Amendment to definition of financial institution Section 1003(3) of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3302(3)) is amended to read as follows:   (3) the term financial institution— 
 (A) means a commercial bank, a savings bank, a trust company, a savings association, a building and loan association, a homestead association, a cooperative bank, or a credit union; and   (B) for purposes of sections 1012, 1013, and 1014, includes a nondepository covered person subject to supervision by the Bureau of Consumer Financial Protection under section 1024 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5514).   .   
 931. Timeliness of examination reports The Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.) is amended by adding at the end the following:   1012. Timeliness of examination reports  (a) In general  (1) Final examination report A Federal financial institutions regulatory agency shall provide a final examination report to a financial institution not later than 60 days after the later of— 
 (A) the exit interview for an examination of the institution; or   (B) the provision of additional information by the institution relating to the examination.   
 (2) Exit interview If a financial institution is not subject to a resident examiner program, the exit interview shall occur not later than the end of the 9-month period beginning on the commencement of the examination, except that such period may be extended by the Federal financial institutions regulatory agency by providing written notice to the institution and the Independent Examination Review Director describing with particularity the reasons that a longer period is needed to complete the examination.    (b) Examination materials Upon the request of a financial institution, the Federal financial institutions regulatory agency shall include with the final report an appendix listing all examination or other factual information relied upon by the agency in support of a material supervisory determination.   .   
 932. Independent Examination Review Director The Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.), as amended by section 931, is further amended by adding at the end the following:   1013. Office of Independent Examination Review  (a) Establishment There is established in the Council an Office of Independent Examination Review (the Office).  
 (b) Head of Office There is established the position of the Independent Examination Review Director (the Director), as the head of the Office. The Director shall be appointed by the Council and shall be independent from any member agency of the Council.   (c) Term The Director shall serve for a term of 5 years, and may be appointed to serve a subsequent 5-year term.  
 (d) Staffing The Director is authorized to hire staff to support the activities of the Office.   (e) Duties The Director shall— 
 (1) receive and, at the Director’s discretion, investigate complaints from financial institutions, their representatives, or another entity acting on behalf of such institutions, concerning examinations, examination practices, or examination reports;   (2) hold meetings, at least once every three months and in locations designed to encourage participation from all sections of the United States, with financial institutions, their representatives, or another entity acting on behalf of such institutions, to discuss examination procedures, examination practices, or examination policies;  
 (3) in accordance with subsection (f), review examination procedures of the Federal financial institutions regulatory agencies to ensure that the written examination policies of those agencies are being followed in practice and adhere to the standards for consistency established by the Council;   (4) conduct a continuing and regular review of examination quality assurance for all examination types conducted by the Federal financial institutions regulatory agencies;  
 (5) adjudicate any supervisory appeal initiated under section 1014; and   (6) report annually to the Committee on Financial Services of the House of Representatives, the Committee on Banking, Housing, and Urban Affairs of the Senate, and the Council, on the reviews carried out pursuant to paragraphs (3) and (4), including compliance with the requirements set forth in section 1012 regarding timeliness of examination reports, and the Council’s recommendations for improvements in examination procedures, practices, and policies.   
 (f) Standard for reviewing examination procedures In conducting reviews pursuant to subsection (e)(4), the Director shall prioritize factors relating to the safety and soundness of the financial system of the United States.   (g) Removal If the Director is removed from office, the Council shall communicate in writing the reasons for any such removal to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate not later than 30 days before the removal.  
 (h) Confidentiality The Director shall keep confidential all meetings with, discussions with, and information provided by financial institutions.   .    933. Right to independent review of material supervisory determinations The Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.), as amended by section 932, is further amended by adding at the end the following: 
 
 1014. Right to independent review of material supervisory determinations 
 (a) In general A financial institution shall have the right to obtain an independent review of a material supervisory determination contained in a final report of examination.   (b) Notice  (1) Timing A financial institution seeking review of a material supervisory determination under this section shall file a written notice with the Independent Examination Review Director (the Director) within 60 days after receiving the final report of examination that is the subject of such review.  
 (2) Identification of determination The written notice shall identify the material supervisory determination that is the subject of the independent examination review, and a statement of the reasons why the institution believes that the determination is incorrect or should otherwise be modified.   (3) Information to be provided to institution Any information relied upon by the agency in the final report that is not in the possession of the financial institution may be requested by the financial institution and shall be delivered promptly by the agency to the financial institution.   
 (c) Right to hearing 
 (1) In general The Director shall determine the merits of the appeal on the record or, at the financial institution’s election, shall refer the appeal to an Administrative Law Judge to conduct a confidential hearing pursuant to the procedures set forth under sections 556 and 557 of title 5, United States Code, which hearing shall take place not later than 60 days after the petition for review was received by the Director, and to issue a proposed decision to the Director based upon the record established at such hearing.   (2) Standard of review In rendering a determination or recommendation under this subsection, neither the Administrative Law Judge nor the Director shall defer to the opinions of the examiner or agency, but shall conduct a de novo review to independently determine the appropriateness of the agency’s decision based upon the relevant statutes, regulations, and other appropriate guidance, as well as evidence adduced at any hearing.   
 (d) Final decision A decision by the Director on an independent review under this section shall—  (1) be made not later than 60 days after the record has been closed; and  
 (2) subject to subsection (e), be deemed a final agency action and shall bind the agency whose supervisory determination was the subject of the review and the financial institution requesting the review.    (e) Limited review by FFIEC  (1) In general If the agency whose supervisory determination was the subject of the review believes that the Director’s decision under subsection (d) would pose an imminent threat to the safety and soundness of the financial institution, such agency may file a written notice seeking review of the Director’s decision with the Council within 10 days of receiving the Director’s decision.  
 (2) Standard of review In making a determination under this subsection, the Council shall conduct a review to determine whether there is substantial evidence that the Director’s decision would pose an imminent threat to the safety and soundness of the financial institution.   (3) Final determination A determination by the Council shall— 
 (A) be made not later than 30 days after the filing of the notice pursuant to paragraph (1); and   (B) be deemed a final agency action and shall bind the agency whose supervisory determination was the subject of the review and the financial institution requesting the review.    
 (f) Right to judicial review A financial institution shall have the right to petition for review of final agency action under this section by filing a Petition for Review within 60 days of the Director’s decision or the Council’s decision in the United States Court of Appeals for the District of Columbia Circuit or the Circuit in which the financial institution is located.   (g) Report The Director shall report annually to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate on actions taken under this section, including the types of issues that the Director has reviewed and the results of those reviews. In no case shall such a report contain information about individual financial institutions or any confidential or privileged information shared by financial institutions.  
 (h) Retaliation prohibited A Federal financial institutions regulatory agency may not—  (1) retaliate against a financial institution, including service providers, or any institution-affiliated party (as defined under section 3 of the Federal Deposit Insurance Act), for exercising appellate rights under this section; or  
 (2) delay or deny any agency action that would benefit a financial institution or any institution-affiliated party on the basis that an appeal under this section is pending under this section.    (i) Rule of construction Nothing in this section may be construed— 
 (1) to affect the right of a Federal financial institutions regulatory agency to take enforcement or other supervisory actions related to a material supervisory determination under review under this section; or   (2) to prohibit the review under this section of a material supervisory determination with respect to which there is an ongoing enforcement or other supervisory action.    .   
 934. Additional amendments 
 (a) Riegle Community Development and Regulatory Improvement Act of 1994 Section 309 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4806) is amended—  (1) in subsection (a), by inserting after appropriate Federal banking agency the following: , the Bureau of Consumer Financial Protection,;  
 (2) in subsection (b)—  (A) in paragraph (2), by striking the appellant from retaliation by agency examiners and inserting the insured depository institution or insured credit union from retaliation by the agencies referred to in subsection (a); and  
 (B) by adding at the end the following flush-left text:  For purposes of this subsection and subsection (e), retaliation includes delaying consideration of, or withholding approval of, any request, notice, or application that otherwise would have been approved, but for the exercise of the institution’s or credit union’s rights under this section. ;     (3) in subsection (e)(2)— 
 (A) in subparagraph (B), by striking and at the end;   (B) in subparagraph (C), by striking the period and inserting ; and; and  
 (C) by adding at the end the following:   (D) ensure that appropriate safeguards exist for protecting the insured depository institution or insured credit union from retaliation by any agency referred to in subsection (a) for exercising its rights under this subsection.  ; and    
 (4) in subsection (f)(1)(A)—  (A) in clause (ii), by striking and at the end;  
 (B) in clause (iii), by striking and at the end; and   (C) by adding at the end the following: 
 
 (iv) any issue specifically listed in an exam report as a matter requiring attention by the institution’s management or board of directors; and   (v) any suspension or removal of an institution’s status as eligible for expedited processing of applications, requests, notices, or filings on the grounds of a supervisory or compliance concern, regardless of whether that concern has been cited as a basis for another material supervisory determination or matter requiring attention in an examination report, provided that the conduct at issue did not involve violation of any criminal law; and  .     
 (b) Federal Credit Union Act Section 205(j) of the Federal Credit Union Act (12 U.S.C. 1785(j)) is amended by inserting the Bureau of Consumer Financial Protection, before the Administration each place such term appears.   (c) Federal Financial Institutions Examination Council Act of 1978 The Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.) is amended— 
 (1) in section 1003, by amending paragraph (1) to read as follows:   (1) the term Federal financial institutions regulatory agencies— 
 (A) means the Office of the Comptroller of the Currency, the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, and the National Credit Union Administration; and   (B) for purposes of sections 1012, 1013, and 1014, includes the Bureau of Consumer Financial Protection;   ; and   
 (2) in section 1005, by striking One-fifth and inserting One-fourth.      XIII TRID Improvement Act  936. Amendments to mortgage disclosure requirements Section 4(a) of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603(a)) is amended— 
 (1) by striking itemize all charges and inserting itemize all actual charges;   (2) by striking and all charges imposed upon the seller in connection with the settlement and and inserting and the seller in connection with the settlement. Such forms; and  
 (3) by inserting after or both. the following new sentence: Charges for any title insurance premium disclosed on such forms shall be equal to the amount charged for each individual title insurance policy, subject to any discounts as required by State regulation or the title company rate filings..     XIV Common Sense Credit Union Capital Relief Act  938. Delay in effective date Notwithstanding any effective date set forth in the rule issued by the National Credit Union Administration titled Risk-Based Capital (published at 80 Fed. Reg. 66626 (October 29, 2015)), such final rule shall take effect on January 1, 2021.   
 XV Bureau of Consumer Financial Protection–Inspector General Reform Act 
 939. Appointment of Inspector General The Inspector General Act of 1978 (5 U.S.C. App.) is amended—  (1) in section 8G— 
 (A) in subsection (a)(2), by striking and the Bureau of Consumer Financial Protection;   (B) in subsection (c), by striking For purposes of implementing this section and all that follows through the end of the subsection; and  
 (C) in subsection (g)(3), by striking and the Bureau of Consumer Financial Protection; and    (2) in section 12— 
 (A) in paragraph (1), by inserting the Director of the Bureau of Consumer Financial Protection; after the President of the Export-Import Bank;; and   (B) in paragraph (2), by inserting the Bureau of Consumer Financial Protection, after the Export-Import Bank,.    
 940. Requirements for the Inspector General for the Bureau of Consumer Financial Protection 
 (a) Establishment Section 1011 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5491) is amended—  (1) in subsection (b)— 
 (A) in the subsection heading, by striking and Deputy Director and inserting , Deputy Director, and Inspector General; and   (B) by inserting after paragraph (5) the following: 
 
 (6) Inspector General There is established the position of the Inspector General.  ; and     (2) in subsection (d), by striking or Deputy Director each place it appears and inserting , Deputy Director, or Inspector General.   
 (b) Hearings Section 1016 of such Act is amended by inserting after subsection (c) the following:   (d) Additional Requirement for Inspector General On a separate occasion from that described in subsection (a), the Inspector General of the Bureau shall appear, upon invitation, before the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives at hearings no less frequently than twice annually, at a date determined by the chairman of the respective committee, regarding the reports required under subsection (b) and the reports required under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.).  .   
 (c) Funding for Office of Inspector General Section 1017(a)(2) of such Act is amended—  (1) by redesignating subparagraph (C) as subparagraph (D); and  
 (2) by inserting after subparagraph (B) the following:   (C) Funding for Office of Inspector General Each fiscal year, the Bureau shall dedicate 2 percent of the funds transferred pursuant to paragraph (1) to the Office of the Inspector General.  .    
 (d) Participation in the Council of Inspectors General on Financial Oversight Section 989E(a)(1) of such Act is amended by adding at the end the following:   (J) The Bureau of Consumer Financial Protection.  .    
 941. Effective date The amendments made by this subtitle shall take effect 60 days after the date of the enactment of this Act.   942. Transition period The Inspector General of the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection shall serve in that position until the confirmation of an Inspector General for the Bureau of Consumer Financial Protection. At that time, the Inspector General of the Board of Governors of the Federal Reserve System and the Bureau of Consumer Financial Protection shall become the Inspector General of the Board of Governors of the Federal Reserve System.   
 XVI BCFP on appropriations 
 943. Bureau appropriations 
 (a) Fiscal year 2019 The Director of the Bureau of Consumer Financial Protection may not request, under section 1017 of the Consumer Financial Protection Act of 2010, during fiscal year 2019 an amount that would result in the total amount requested by the Director during that fiscal year to exceed $485,000,000.   (b) Fiscal year 2020 and thereafter Effective as of the first day of fiscal year 2020, section 1017 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5497) is amended— 
 (1) in subsection (a)—  (A) by amending the heading of such subsection to read as follows: Budget, financial management, and audit.—;  
 (B) by striking paragraphs (1), (2), and (3);   (C) by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and  
 (D) by striking subparagraphs (E) and (F) of paragraph (1), as so redesignated;    (2) by striking subsections (b) and (c);  
 (3) by redesignating subsections (d) and (e) as subsections (b) and (c), respectively; and   (4) in subsection (c), as so redesignated— 
 (A) by striking paragraphs (1), (2), and (3) and inserting the following:   (1) Authorization of appropriation There authorized to be appropriated for fiscal year 2020 to the Bureau from the combined earnings of the Federal Reserve System $485,000,000.  ; and   
 (B) by redesignating paragraph (4) as paragraph (2).       XVII Stress test relief for nonbanks  944. Stress test relief for nonbanks Section 165(i)(2) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365(i)(2)) is amended— 
 (1) in subparagraph (A), by striking are regulated by a primary Federal financial regulatory agency and inserting: whose primary financial regulatory agency is a Federal banking agency or the Federal Housing Finance Agency;   (2) in subparagraph (C), by striking Each Federal primary financial regulatory agency and inserting Each Federal banking agency and the Federal housing finance agency; and  
 (3) by adding at the end the following:   (D) SEC and CFTC The Securities and Exchange Commission and the Commodity Futures Trading Commission may each issue regulations requiring financial companies with respect to which they are the primary financial regulatory agency to conduct periodic analyses of the financial condition, including available liquidity, of such companies under adverse economic conditions.  .     
 XVIII Interaffiliate Language 
 945. Interaffiliate treatment with respect to initial margin requirements Section 15F(e)(4) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–10(e)(4)) is amended—  (1) by striking The requirements and inserting the following: 
 
 (A) In general The requirements  ; and    (2) by adding at the end the following: 
 
 (B) Initial margin requirement The initial margin requirements imposed by rules adopted pursuant to paragraphs (2)(A)(ii) and (2)(B)(ii) shall not apply to any security-based swap in which—  (i) one counterparty is a person in which the other counterparty, directly or indirectly, holds a majority ownership interest; or  
 (ii) a third party, directly or indirectly, holds a majority ownership interest in both counterparties.   .      XIX Tailored application of prudential standards  946. Tailored application of prudential standards Section 165(a)(2)(A) of the Financial Stability Act of 2010 (12 U.S.C. 5365(a)(2)(A)) is amended by inserting before the period the following: to ensure that companies with comparable risk profiles and business models are operating under a similar set of requirements.   
 XX Authority to remove Bureau Director 
 947. Authority to remove Bureau Director Section 1011(c) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5491(c)) is amended by striking paragraph (3).    XXI Congressional Review of Bureau Rulemaking  948. Congressional review of Bureau rulemaking Chapter 8 of title 5, United States Code, is amended to read as follows: 
 
 8 Congressional Review of Bureau Rulemaking 
 
Sec. 
801. Congressional review. 
802. Congressional approval procedure for major rules. 
803. Congressional disapproval procedure for nonmajor rules. 
804. Definitions. 
805. Judicial review. 
806. Exemption for monetary policy. 
807. Effective date of certain rules. 
808. Regulatory cut-go requirement. 
809. Review of rules currently in effect.  
 801. Congressional review 
 (a) 
 (1) 
 (A) Before a rule may take effect, the Bureau shall satisfy the requirements of section 808 and shall publish in the Federal Register a list of information on which the rule is based, including data, scientific and economic studies, and cost-benefit analyses, and identify how the public can access such information online, and shall submit to each House of the Congress and to the Comptroller General a report containing—  (i) a copy of the rule;  
 (ii) a concise general statement relating to the rule;   (iii) a classification of the rule as a major or nonmajor rule, including an explanation of the classification specifically addressing each criteria for a major rule contained within sections 804(2)(A), 804(2)(B), and 804(2)(C);  
 (iv) a list of any other related regulatory actions intended to implement the same statutory provision or regulatory objective as well as the individual and aggregate economic effects of those actions; and   (v) the proposed effective date of the rule.   
 (B) On the date of the submission of the report under subparagraph (A), the Bureau shall submit to the Comptroller General and make available to each House of Congress—  (i) a complete copy of the cost-benefit analysis of the rule, if any, including an analysis of any jobs added or lost, differentiating between public and private sector jobs;  
 (ii) the Bureau’s actions pursuant to sections 603, 604, 605, 607, and 609 of this title;   (iii) the Bureau’s actions pursuant to sections 202, 203, 204, and 205 of the Unfunded Mandates Reform Act of 1995; and  
 (iv) any other relevant information or requirements under any other Act and any relevant Executive orders.    (C) Upon receipt of a report submitted under subparagraph (A), each House shall provide copies of the report to the chairman and ranking member of each standing committee with jurisdiction under the rules of the House of Representatives or the Senate to report a bill to amend the provision of law under which the rule is issued.   
 (2) 
 (A) The Comptroller General shall provide a report on each major rule to the committees of jurisdiction by the end of 15 calendar days after the submission or publication date. The report of the Comptroller General shall include an assessment of the Bureau’s compliance with procedural steps required by paragraph (1)(B) and an assessment of whether the major rule imposes any new limits or mandates on private-sector activity.   (B) Federal agencies shall cooperate with the Comptroller General by providing information relevant to the Comptroller General’s report under subparagraph (A).   
 (3) A major rule relating to a report submitted under paragraph (1) shall take effect upon enactment of a joint resolution of approval described in section 802 or as provided for in the rule following enactment of a joint resolution of approval described in section 802, whichever is later.   (4) A nonmajor rule shall take effect as provided by section 803 after submission to Congress under paragraph (1).  
 (5) If a joint resolution of approval relating to a major rule is not enacted within the period provided in subsection (b)(2), then a joint resolution of approval relating to the same rule may not be considered under this chapter in the same Congress by either the House of Representatives or the Senate.    (b)  (1) A major rule shall not take effect unless the Congress enacts a joint resolution of approval described under section 802.  
 (2) If a joint resolution described in subsection (a) is not enacted into law by the end of 70 session days or legislative days, as applicable, beginning on the date on which the report referred to in section 801(a)(1)(A) is received by Congress (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), then the rule described in that resolution shall be deemed not to be approved and such rule shall not take effect.    (c)  (1) Notwithstanding any other provision of this section (except subject to paragraph (3)), a major rule may take effect for one 90-calendar-day period if the President makes a determination under paragraph (2) and submits written notice of such determination to the Congress.  
 (2) Paragraph (1) applies to a determination made by the President by Executive order that the major rule should take effect because such rule is—  (A) necessary because of an imminent threat to health or safety or other emergency;  
 (B) necessary for the enforcement of criminal laws;   (C) necessary for national security; or  
 (D) issued pursuant to any statute implementing an international trade agreement.    (3) An exercise by the President of the authority under this subsection shall have no effect on the procedures under section 802.   
 (d) 
 (1) In addition to the opportunity for review otherwise provided under this chapter, in the case of any rule for which a report was submitted in accordance with subsection (a)(1)(A) during the period beginning on the date occurring—  (A) in the case of the Senate, 60 session days; or  
 (B) in the case of the House of Representatives, 60 legislative days,   before the date the Congress is scheduled to adjourn a session of Congress through the date on which the same or succeeding Congress first convenes its next session, sections 802 and 803 shall apply to such rule in the succeeding session of Congress.  (2)  (A) In applying sections 802 and 803 for purposes of such additional review, a rule described under paragraph (1) shall be treated as though— 
 (i) such rule were published in the Federal Register on—  (I) in the case of the Senate, the 15th session day; or  
 (II) in the case of the House of Representatives, the 15th legislative day,  after the succeeding session of Congress first convenes; and   (ii) a report on such rule were submitted to Congress under subsection (a)(1) on such date.   
 (B) Nothing in this paragraph shall be construed to affect the requirement under subsection (a)(1) that a report shall be submitted to Congress before a rule can take effect.    (3) A rule described under paragraph (1) shall take effect as otherwise provided by law (including other subsections of this section).    
 802. Congressional approval procedure for major rules 
 (a) 
 (1) For purposes of this section, the term joint resolution means only a joint resolution addressing a report classifying a rule as major pursuant to section 801(a)(1)(A)(iii) that—  (A) bears no preamble;  
 (B) bears the following title (with blanks filled as appropriate): Approving the rule submitted by ___ relating to ___.;   (C) includes after its resolving clause only the following (with blanks filled as appropriate): That Congress approves the rule submitted by ___ relating to ___.; and  
 (D) is introduced pursuant to paragraph (2).    (2) After a House of Congress receives a report classifying a rule as major pursuant to section 801(a)(1)(A)(iii), the majority leader of that House (or his or her respective designee) shall introduce (by request, if appropriate) a joint resolution described in paragraph (1)— 
 (A) in the case of the House of Representatives, within 3 legislative days; and   (B) in the case of the Senate, within 3 session days.   
 (3) A joint resolution described in paragraph (1) shall not be subject to amendment at any stage of proceeding.    (b) A joint resolution described in subsection (a) shall be referred in each House of Congress to the committees having jurisdiction over the provision of law under which the rule is issued.  
 (c) In the Senate, if the committee or committees to which a joint resolution described in subsection (a) has been referred have not reported it at the end of 15 session days after its introduction, such committee or committees shall be automatically discharged from further consideration of the resolution and it shall be placed on the calendar. A vote on final passage of the resolution shall be taken on or before the close of the 15th session day after the resolution is reported by the committee or committees to which it was referred, or after such committee or committees have been discharged from further consideration of the resolution.   (d)  (1) In the Senate, when the committee or committees to which a joint resolution is referred have reported, or when a committee or committees are discharged (under subsection (c)) from further consideration of a joint resolution described in subsection (a), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of.  
 (2) In the Senate, debate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 2 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.   (3) In the Senate, immediately following the conclusion of the debate on a joint resolution described in subsection (a), and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, the vote on final passage of the joint resolution shall occur.  
 (4) Appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in subsection (a) shall be decided without debate.    (e) In the House of Representatives, if any committee to which a joint resolution described in subsection (a) has been referred has not reported it to the House at the end of 15 legislative days after its introduction, such committee shall be discharged from further consideration of the joint resolution, and it shall be placed on the appropriate calendar. On the second and fourth Thursdays of each month it shall be in order at any time for the Speaker to recognize a Member who favors passage of a joint resolution that has appeared on the calendar for at least 5 legislative days to call up that joint resolution for immediate consideration in the House without intervention of any point of order. When so called up a joint resolution shall be considered as read and shall be debatable for 1 hour equally divided and controlled by the proponent and an opponent, and the previous question shall be considered as ordered to its passage without intervening motion. It shall not be in order to reconsider the vote on passage. If a vote on final passage of the joint resolution has not been taken by the third Thursday on which the Speaker may recognize a Member under this subsection, such vote shall be taken on that day.  
 (f) 
 (1) If, before passing a joint resolution described in subsection (a), one House receives from the other a joint resolution having the same text, then—  (A) the joint resolution of the other House shall not be referred to a committee; and  
 (B) the procedure in the receiving House shall be the same as if no joint resolution had been received from the other House until the vote on passage, when the joint resolution received from the other House shall supplant the joint resolution of the receiving House.    (2) This subsection shall not apply to the House of Representatives if the joint resolution received from the Senate is a revenue measure.   
 (g) If either House has not taken a vote on final passage of the joint resolution by the last day of the period described in section 801(b)(2), then such vote shall be taken on that day.   (h) This section and section 803 are enacted by Congress— 
 (1) as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of a joint resolution described in subsection (a) and superseding other rules only where explicitly so; and   (2) with full recognition of the Constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House.    
 803. Congressional disapproval procedure for nonmajor rules 
 (a) For purposes of this section, the term joint resolution means only a joint resolution introduced in the period beginning on the date on which the report referred to in section 801(a)(1)(A) is received by Congress and ending 60 days thereafter (excluding days either House of Congress is adjourned for more than 3 days during a session of Congress), the matter after the resolving clause of which is as follows: That Congress disapproves the nonmajor rule submitted by the ___ relating to ___ , and such rule shall have no force or effect. (The blank spaces being appropriately filled in).   (b) A joint resolution described in subsection (a) shall be referred to the committees in each House of Congress with jurisdiction.  
 (c) In the Senate, if the committee to which is referred a joint resolution described in subsection (a) has not reported such joint resolution (or an identical joint resolution) at the end of 15 session days after the date of introduction of the joint resolution, such committee may be discharged from further consideration of such joint resolution upon a petition supported in writing by 30 Members of the Senate, and such joint resolution shall be placed on the calendar.   (d)  (1) In the Senate, when the committee to which a joint resolution is referred has reported, or when a committee is discharged (under subsection (c)) from further consideration of a joint resolution described in subsection (a), it is at any time thereafter in order (even though a previous motion to the same effect has been disagreed to) for a motion to proceed to the consideration of the joint resolution, and all points of order against the joint resolution (and against consideration of the joint resolution) are waived. The motion is not subject to amendment, or to a motion to postpone, or to a motion to proceed to the consideration of other business. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the joint resolution is agreed to, the joint resolution shall remain the unfinished business of the Senate until disposed of.  
 (2) In the Senate, debate on the joint resolution, and on all debatable motions and appeals in connection therewith, shall be limited to not more than 10 hours, which shall be divided equally between those favoring and those opposing the joint resolution. A motion to further limit debate is in order and not debatable. An amendment to, or a motion to postpone, or a motion to proceed to the consideration of other business, or a motion to recommit the joint resolution is not in order.   (3) In the Senate, immediately following the conclusion of the debate on a joint resolution described in subsection (a), and a single quorum call at the conclusion of the debate if requested in accordance with the rules of the Senate, the vote on final passage of the joint resolution shall occur.  
 (4) Appeals from the decisions of the Chair relating to the application of the rules of the Senate to the procedure relating to a joint resolution described in subsection (a) shall be decided without debate.    (e) In the Senate, the procedure specified in subsection (c) or (d) shall not apply to the consideration of a joint resolution respecting a nonmajor rule— 
 (1) after the expiration of the 60 session days beginning with the applicable submission or publication date; or   (2) if the report under section 801(a)(1)(A) was submitted during the period referred to in section 801(d)(1), after the expiration of the 60 session days beginning on the 15th session day after the succeeding session of Congress first convenes.   
 (f) If, before the passage by one House of a joint resolution of that House described in subsection (a), that House receives from the other House a joint resolution described in subsection (a), then the following procedures shall apply:  (1) The joint resolution of the other House shall not be referred to a committee.  
 (2) With respect to a joint resolution described in subsection (a) of the House receiving the joint resolution—  (A) the procedure in that House shall be the same as if no joint resolution had been received from the other House; but  
 (B) the vote on final passage shall be on the joint resolution of the other House.      804. Definitions For purposes of this chapter: 
 (1) The term Bureau means the Bureau of Consumer Financial Protection.   (2) The term major rule means any rule, including an interim final rule, that the Administrator of the Office of Information and Regulatory Affairs of the Office of Management and Budget finds has resulted in or is likely to result in— 
 (A) an annual cost on the economy of $100,000,000 or more, adjusted annually for inflation;   (B) a major increase in costs or prices for consumers, individual industries, Federal, State, or local government agencies, or geographic regions; or  
 (C) significant adverse effects on competition, employment, investment, productivity, innovation, or on the ability of United States-based enterprises to compete with foreign-based enterprises in domestic and export markets.    (3) The term nonmajor rule means any rule that is not a major rule.  
 (4) The term rule has the meaning given such term in section 551, except that such term does not include—  (A) any rule of particular applicability, including a rule that approves or prescribes for the future rates, wages, prices, services, or allowances therefore, corporate or financial structures, reorganizations, mergers, or acquisitions thereof, or accounting practices or disclosures bearing on any of the foregoing;  
 (B) any rule relating to Bureau management or personnel; or   (C) any rule of Bureau organization, procedure, or practice that does not substantially affect the rights or obligations of non-Bureau parties.   
 (5) The term submission date or publication date, except as otherwise provided in this chapter, means—  (A) in the case of a major rule, the date on which the Congress receives the report submitted under section 801(a)(1); and  
 (B) in the case of a nonmajor rule, the later of—  (i) the date on which the Congress receives the report submitted under section 801(a)(1); and  
 (ii) the date on which the nonmajor rule is published in the Federal Register, if so published.      805. Judicial review  (a) No determination, finding, action, or omission under this chapter shall be subject to judicial review.  
 (b) Notwithstanding subsection (a), a court may determine whether the Bureau has completed the necessary requirements under this chapter for a rule to take effect.   (c) The enactment of a joint resolution of approval under section 802 shall not be interpreted to serve as a grant or modification of statutory authority by Congress for the promulgation of a rule, shall not extinguish or affect any claim, whether substantive or procedural, against any alleged defect in a rule, and shall not form part of the record before the court in any judicial proceeding concerning a rule except for purposes of determining whether or not the rule is in effect.   
 806. Exemption for monetary policy Nothing in this chapter shall apply to rules that concern monetary policy proposed or implemented by the Board of Governors of the Federal Reserve System or the Federal Open Market Committee.   807. Effective date of certain rules Notwithstanding section 801— 
 (1) any rule that establishes, modifies, opens, closes, or conducts a regulatory program for a commercial, recreational, or subsistence activity related to hunting, fishing, or camping; or   (2) any rule other than a major rule which the Bureau for good cause finds (and incorporates the finding and a brief statement of reasons therefore in the rule issued) that notice and public procedure thereon are impracticable, unnecessary, or contrary to the public interest,  shall take effect at such time as the Bureau determines.  
 808. Regulatory cut-go requirement In making any new rule, the Bureau shall identify a rule or rules that may be amended or repealed to completely offset any annual costs of the new rule to the United States economy. Before the new rule may take effect, the Bureau shall make each such repeal or amendment. In making such an amendment or repeal, the Bureau shall comply with the requirements of subchapter II of chapter 5, but the Bureau may consolidate proceedings under subchapter with proceedings on the new rule.   809. Review of rules currently in effect  (a) Annual review Beginning on the date that is 6 months after the date of enactment of this section and annually thereafter for the 9 years following, the Bureau shall designate not less than 10 percent of eligible rules made by the Bureau for review, and shall submit a report including each such eligible rule in the same manner as a report under section 801(a)(1). Section 801, section 802, and section 803 shall apply to each such rule, subject to subsection (c) of this section. No eligible rule previously designated may be designated again.  
 (b) Sunset for eligible rules not extended Beginning after the date that is 10 years after the date of enactment of this section, if Congress has not enacted a joint resolution of approval for that eligible rule, that eligible rule shall not continue in effect.   (c) Consolidation; severability In applying sections 801, 802, and 803 to eligible rules under this section, the following shall apply: 
 (1) The words take effect shall be read as continue in effect.   (2) Except as provided in paragraph (3), a single joint resolution of approval shall apply to all eligible rules in a report designated for a year, and the matter after the resolving clause of that joint resolution is as follows: That Congress approves the rules submitted by the __ for the year __. (The blank spaces being appropriately filled in).  
 (3) It shall be in order to consider any amendment that provides for specific conditions on which the approval of a particular eligible rule included in the joint resolution is contingent.   (4) A member of either House may move that a separate joint resolution be required for a specified rule.   
 (d) Definition In this section, the term eligible rule means a rule that is in effect as of the date of enactment of this section.    .    949. Budgetary effects of rules subject to section 802 of title 5, United States Code Section 257(b)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 is amended by adding at the end the following new subparagraph: 
 
 (E) Budgetary effects of rules subject to section 802 of title 5, United States Code Any rules subject to the congressional approval procedure set forth in section 802 of chapter 8 of title 5, United States Code, affecting budget authority, outlays, or receipts shall be assumed to be effective unless it is not approved in accordance with such section.  .    950. Government Accountability Office study of rules  (a) In general The Comptroller General of the United States shall conduct a study to determine, as of the date of the enactment of this Act— 
 (1) how many rules (as such term is defined in section 804 of title 5, United States Code) of the Bureau were in effect;   (2) how many major rules (as such term is defined in section 804 of title 5, United States Code) of the Bureau were in effect; and  
 (3) the total estimated economic cost imposed by all such rules.    (b) Report Not later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to Congress that contains the findings of the study conducted under subsection (a).   
 951. Effective date Sections 948 and 949, and the amendments made by such sections, shall take effect beginning on the date that is 1 year after the date of enactment of this Act.     X Email privacy act  1001. Voluntary disclosure corrections  (a) In general Section 2702 of title 18, United States Code, is amended— 
 (1) in subsection (a)—  (A) in paragraph (1)— 
 (i) by striking divulge and inserting disclose; and   (ii) by striking while in electronic storage by that service and inserting that is in electronic storage with or otherwise stored, held, or maintained by that service;   
 (B) in paragraph (2)—  (i) by striking to the public;  
 (ii) by striking divulge and inserting disclose; and   (iii) by striking which is carried or maintained on that service and inserting that is stored, held, or maintained by that service; and   
 (C) in paragraph (3)—  (i) by striking divulge and inserting disclose; and  
 (ii) by striking a provider of and inserting a person or entity providing;     (2) in subsection (b)— 
 (A) in the matter preceding paragraph (1), by inserting wire or electronic before communication;   (B) by amending paragraph (1) to read as follows: 
 
 (1) to an originator, addressee, or intended recipient of such communication, to the subscriber or customer on whose behalf the provider stores, holds, or maintains such communication, or to an agent of such addressee, intended recipient, subscriber, or customer;  ; and    (C) by amending paragraph (3) to read as follows: 
 
 (3) with the lawful consent of the originator, addressee, or intended recipient of such communication, or of the subscriber or customer on whose behalf the provider stores, holds, or maintains such communication;  ;      (3) in subsection (c) by inserting wire or electronic before communications;  
 (4) in each of subsections (b) and (c), by striking divulge and inserting disclose; and   (5) in subsection (c), by amending paragraph (2) to read as follows: 
 
 (2) with the lawful consent of the subscriber or customer;  .      1002. Amendments to required disclosure section Section 2703 of title 18, United States Code, is amended— 
 (1) by striking subsections (a) through (c) and inserting the following:   (a) Contents of wire or electronic communications in electronic storage Except as provided in subsections (i) and (j), a governmental entity may require the disclosure by a provider of electronic communication service of the contents of a wire or electronic communication that is in electronic storage with or otherwise stored, held, or maintained by that service only if the governmental entity obtains a warrant issued using the procedures described in the Federal Rules of Criminal Procedure (or, in the case of a State court, issued using State warrant procedures) that— 
 (1) is issued by a court of competent jurisdiction; and   (2) may indicate the date by which the provider must make the disclosure to the governmental entity.  In the absence of a date on the warrant indicating the date by which the provider must make disclosure to the governmental entity, the provider shall promptly respond to the warrant.  
 (b) Contents of wire or electronic communications in a remote computing service 
 (1) In general Except as provided in subsections (i) and (j), a governmental entity may require the disclosure by a provider of remote computing service of the contents of a wire or electronic communication that is stored, held, or maintained by that service only if the governmental entity obtains a warrant issued using the procedures described in the Federal Rules of Criminal Procedure (or, in the case of a State court, issued using State warrant procedures) that—  (A) is issued by a court of competent jurisdiction; and  
 (B) may indicate the date by which the provider must make the disclosure to the governmental entity.  In the absence of a date on the warrant indicating the date by which the provider must make disclosure to the governmental entity, the provider shall promptly respond to the warrant.   (2) Applicability Paragraph (1) is applicable with respect to any wire or electronic communication that is stored, held, or maintained by the provider— 
 (A) on behalf of, and received by means of electronic transmission from (or created by means of computer processing of communication received by means of electronic transmission from), a subscriber or customer of such remote computing service; and   (B) solely for the purpose of providing storage or computer processing services to such subscriber or customer, if the provider is not authorized to access the contents of any such communications for purposes of providing any services other than storage or computer processing.    
 (c) Records concerning electronic communication service or remote computing service 
 (1) In general Except as provided in subsections (i) and (j), a governmental entity may require the disclosure by a provider of electronic communication service or remote computing service of a record or other information pertaining to a subscriber to or customer of such service (not including the contents of wire or electronic communications), only—  (A) if a governmental entity obtains a warrant issued using the procedures described in the Federal Rules of Criminal Procedure (or, in the case of a State court, issued using State warrant procedures) that— 
 (i) is issued by a court of competent jurisdiction directing the disclosure; and   (ii) may indicate the date by which the provider must make the disclosure to the governmental entity;   
 (B) if a governmental entity obtains a court order directing the disclosure under subsection (d);   (C) with the lawful consent of the subscriber or customer; or  
 (D) as otherwise authorized in paragraph (2).    (2) Subscriber or customer Information A provider of electronic communication service or remote computing service shall, in response to an administrative subpoena authorized by Federal or State statute, a grand jury, trial, or civil discovery subpoena, or any means available under paragraph (1), disclose to a governmental entity the— 
 (A) name;   (B) address;  
 (C) local and long distance telephone connection records, or records of session times and durations;   (D) length of service (including start date) and types of service used;  
 (E) telephone or instrument number or other subscriber or customer number or identity, including any temporarily assigned network address; and   (F) means and source of payment for such service (including any credit card or bank account number),  of a subscriber or customer of such service.  
 (3) Notice not required A governmental entity that receives records or information under this subsection is not required to provide notice to a subscriber or customer.   ;     (2) in subsection (d)— 
 (A) by striking (b) or;   (B) by striking the contents of a wire or electronic communication, or;  
 (C) by striking sought, and inserting sought; and   (D) by striking section and inserting subsection; and   
 (3) by adding at the end the following:   (h) Notice Except as provided in section 2705, a provider of electronic communication service or remote computing service may notify a subscriber or customer of a receipt of a warrant, court order, subpoena, or request under subsection (a), (b), (c), or (d) of this section.  
 (i) Rule of construction related to legal process Nothing in this section or in section 2702 shall limit the authority of a governmental entity to use an administrative subpoena authorized by Federal or State statute, a grand jury, trial, or civil discovery subpoena, or a warrant issued using the procedures described in the Federal Rules of Criminal Procedure (or, in the case of a State court, issued using State warrant procedures) by a court of competent jurisdiction to—  (1) require an originator, addressee, or intended recipient of a wire or electronic communication to disclose a wire or electronic communication (including the contents of that communication) to the governmental entity;  
 (2) require a person or entity that provides an electronic communication service to the officers, directors, employees, or agents of the person or entity (for the purpose of carrying out their duties) to disclose a wire or electronic communication (including the contents of that communication) to or from the person or entity itself or to or from an officer, director, employee, or agent of the entity to a governmental entity, if the wire or electronic communication is stored, held, or maintained on an electronic communications system owned, operated, or controlled by the person or entity; or   (3) require a person or entity that provides a remote computing service or electronic communication service to disclose a wire or electronic communication (including the contents of that communication) that advertises or promotes a product or service and that has been made readily accessible to the general public.   
 (j) Rule of construction related to Congressional subpoenas Nothing in this section or in section 2702 shall limit the power of inquiry vested in the Congress by article I of the Constitution of the United States, including the authority to compel the production of a wire or electronic communication (including the contents of a wire or electronic communication) that is stored, held, or maintained by a person or entity that provides remote computing service or electronic communication service.  .     1003. Delayed notice Section 2705 of title 18, United States Code, is amended to read as follows: 
 
 2705. Delayed notice 
 (a) In general A governmental entity acting under section 2703 may apply to a court for an order directing a provider of electronic communication service or remote computing service to which a warrant, order, subpoena, or other directive under section 2703 is directed not to notify any other person of the existence of the warrant, order, subpoena, or other directive.   (b) Determination A court shall grant a request for an order made under subsection (a) for delayed notification of up to 180 days if the court determines that there is reason to believe that notification of the existence of the warrant, order, subpoena, or other directive will likely result in— 
 (1) endangering the life or physical safety of an individual;   (2) flight from prosecution;  
 (3) destruction of or tampering with evidence;   (4) intimidation of potential witnesses; or  
 (5) otherwise seriously jeopardizing an investigation or unduly delaying a trial.    (c) Extension Upon request by a governmental entity, a court may grant one or more extensions, for periods of up to 180 days each, of an order granted in accordance with subsection (b).   .   
 1004. Rule of construction Nothing in this Act or an amendment made by this Act shall be construed to preclude the acquisition by the United States Government of—  (1) the contents of a wire or electronic communication pursuant to other lawful authorities, including the authorities under chapter 119 of title 18 (commonly known as the Wiretap Act), the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), or any other provision of Federal law not specifically amended by this Act; or  
 (2) records or other information relating to a subscriber or customer of any electronic communication service or remote computing service (not including the content of such communications) pursuant to the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), chapter 119 of title 18 (commonly known as the Wiretap Act), or any other provision of Federal law not specifically amended by this Act.     XIAmateur radio parity act  1101. Short title This title may be cited as the Amateur Radio Parity Act of 2018.  
 1102. Findings Congress finds the following:  (1) More than 730,000 radio amateurs in the United States are licensed by the Federal Communications Commission in the amateur radio services.  
 (2) Amateur radio, at no cost to taxpayers, provides a fertile ground for technical self-training in modern telecommunications, electronics technology, and emergency communications techniques and protocols.   (3) There is a strong Federal interest in the effective performance of amateur stations established at the residences of licensees. Such stations have been shown to be frequently and increasingly precluded by unreasonable private land use restrictions, including restrictive covenants.  
 (4) Federal Communications Commission regulations have for three decades prohibited the application to stations in the amateur service of State and local regulations that preclude or fail to reasonably accommodate amateur service communications, or that do not constitute the minimum practicable regulation to accomplish a legitimate State or local purpose. Commission policy has been and is to require States and localities to permit erection of a station antenna structure at heights and dimensions sufficient to accommodate amateur service communications.   (5) The Commission has sought guidance and direction from Congress with respect to the application of the Commission’s limited preemption policy regarding amateur service communications to private land use restrictions, including restrictive covenants.  
 (6) There are aesthetic and common property considerations that are uniquely applicable to private land use regulations and the community associations obligated to enforce covenants, conditions, and restrictions in deed-restricted communities. These considerations are dissimilar to those applicable to State law and local ordinances regulating the same residential amateur radio facilities.   (7) In recognition of these considerations, a separate Federal policy than exists at section 97.15(b) of title 47, Code of Federal Regulations, is warranted concerning amateur service communications in deed-restricted communities.  
 (8) Community associations should fairly administer private land use regulations in the interest of their communities, while nevertheless permitting the installation and maintenance of effective outdoor amateur radio antennas. There exist antenna designs and installations that can be consistent with the aesthetics and physical characteristics of land and structures in community associations while accommodating communications in the amateur radio services.    1103. Application of private land use restrictions to amateur stations  (a) Amendment of FCC rules Not later than 120 days after the date of the enactment of this Act, the Federal Communications Commission shall amend section 97.15 of title 47, Code of Federal Regulations, by adding a new paragraph that prohibits the application to amateur stations of any private land use restriction, including a restrictive covenant, that— 
 (1) on its face or as applied, precludes communications in an amateur radio service;   (2) fails to permit a licensee in an amateur radio service to install and maintain an effective outdoor antenna on property under the exclusive use or control of the licensee; or  
 (3) does not constitute the minimum practicable restriction on such communications to accomplish the lawful purposes of a community association seeking to enforce such restriction.    (b) Additional requirements In amending its rules as required by subsection (a), the Commission shall— 
 (1) require any licensee in an amateur radio service to notify and obtain prior approval from a community association concerning installation of an outdoor antenna;   (2) permit a community association to prohibit installation of any antenna or antenna support structure by a licensee in an amateur radio service on common property not under the exclusive use or control of the licensee; and  
 (3) subject to the standards specified in paragraphs (1) and (2) of subsection (a), permit a community association to establish reasonable written rules concerning height, location, size, and aesthetic impact of, and installation requirements for, outdoor antennas and support structures for the purpose of conducting communications in the amateur radio services.     1104. Affirmation of limited preemption of State and local land use regulation The Federal Communications Commission may not change section 97.15(b) of title 47, Code of Federal Regulations, which shall remain applicable to State and local land use regulation of amateur service communications.  
 1105. Definitions In this title:  (1) Community association The term community association means any non-profit mandatory membership organization composed of owners of real estate described in a declaration of covenants or created pursuant to a covenant or other applicable law with respect to which a person, by virtue of the person’s ownership of or interest in a unit or parcel, is obligated to pay for a share of real estate taxes, insurance premiums, maintenance, improvement, services, or other expenses related to common elements, other units, or any other real estate other than the unit or parcel described in the declaration.  
 (2) Terms defined in regulations The terms amateur radio services, amateur service, and amateur station have the meanings given such terms in section 97.3 of title 47, Code of Federal Regulations.    XII Additional general provisions  Spending Reduction Account   1201. The amount by which the applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of proposed new budget authority is $0. 
 This Act may be cited as the Financial Services and General Government Appropriations Act, 2019.      June 28, 2018 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed  